Exhibit 10.29

EXECUTION COPY

PURCHASE AGREEMENT AND

AGREEMENT AND PLAN OF MERGER

DATED AS OF DECEMBER 21, 2006

BY AND

AMONG

CORPORATE OFFICE PROPERTIES TRUST,

CORPORATE OFFICE PROPERTIES, L.P.,

W&M BUSINESS TRUST,

AND

NOTTINGHAM VILLAGE, INC.


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE I. CERTAIN DEFINITIONS

2

 

 

1.01.

Certain Definitions

2

 

 

 

ARTICLE II. PURCHASE AND SALE OF OWNERSHIP INTERESTS IN NPI ENTITIES

14

 

 

2.01.

Purchase and Sale of the Ownership Interests

14

2.02.

Purchase Price

14

 

 

 

ARTICLE III. THE MERGER

14

 

 

3.01.

The Merger

14

3.02.

Effective Date and Effective Time; Closing

15

 

 

 

ARTICLE IV. MERGER CONSIDERATION; EXCHANGE PROCEDURES

16

 

 

4.01.

Conversion of Shares

16

4.02.

Exchange Procedures

17

4.03.

Adjustments

18

4.04.

Deposit

19

4.05.

Deposit of Escrow Shares and Additional Escrow Shares

19

 

 

 

ARTICLE V. CONDUCT OF THE PARTIES PENDING CLOSING

20

 

 

5.01.

Conduct of Business by Target

20

5.02.

Conduct of Acquiror

21

 

 

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

22

 

 

6.01.

Target Disclosure Letter

22

6.02.

Representations and Warranties of Target

22

6.03.

Representations and Warranties of Acquiror, Acquiror OP and Merger Subsidiary

38

6.04.

Representations and Warranties of Acquiror and Acquiror OP

41

 

 

 

ARTICLE VII. COVENANTS

45

 

 

7.01.

Stockholders’ Meeting

45

7.02.

Registration Statement

46

7.03.

Access to Information; Confidentiality

46

7.04.

No-Shop Clause

47

7.05.

Further Action; Reasonable Efforts

49

7.06.

Public Announcements

50

 


--------------------------------------------------------------------------------


 

7.07.

Escrow and Indemnification

50

7.08.

Intentionally Deleted

55

7.09.

Transfer Taxes

55

7.10.

Additional Acknowledgement #2

55

7.11.

Lender’s Approval

55

7.12.

Termination of Management Agreements

56

7.13.

Short Term Loan

56

7.14.

Tenant Improvements

56

7.15.

Sewer System Escrow

57

 

 

 

ARTICLE VIII. ADDITIONAL AGREEMENTS

57

 

 

8.01.

Inspection of the Target Properties

57

8.02.

Prepayment of Indebtedness

58

8.03.

Acquisition of Joint Venture Interests; Disposal of Properties

58

8.04.

Prorations and Adjustments

58

8.05.

Articles Supplementary

61

8.06.

Intellectual Property

61

8.07.

COBRA Agreements

61

8.08.

Certain Agreements

61

8.09.

Reciprocal Release

62

8.10.

Lockbox

62

8.11.

Final Tax Returns

62

8.12.

Insurance Proceeds

62

8.13.

Satisfaction of Dollenberg Retirement Obligations

62

 

 

 

ARTICLE IX. CONDITIONS TO CONSUMMATION OF THE TRANSACTION AND CLOSING DELIVERIES

62

 

 

9.01.

Conditions to the Obligations of Each Party

62

9.02.

Conditions to the Obligations of Acquiror, Acquiror OP and Merger Subsidiary

63

9.03.

Conditions to the Obligations of Target

64

9.04.

Deliveries by Target

65

9.05.

Deliveries by Acquiror

67

 

 

 

ARTICLE X. TERMINATION

67

 

 

10.01.

Termination

67

10.02.

Effect of Termination

69

10.03.

Fees and Expenses

69

 

 

 

ARTICLE XI. GENERAL PROVISIONS

70

 

 

11.01.

Survival of Representations and Warranties

70

11.02.

Notices

70

11.03.

Severability

71

11.04.

Amendment

72

 


--------------------------------------------------------------------------------


 

11.05.

Entire Agreement; Assignment

72

11.06.

Parties in Interest

72

11.07.

Specific Performance

72

11.08.

Governing Law

73

11.09.

Waiver of Jury Trial

73

11.10.

Headings

73

11.11.

Counterparts

73

11.12.

Mutual Drafting

73

11.13.

Time is of the Essence

73

 


--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

Schedule 1.

Purchase Properties

S-1-1

 

 

 

Schedule 2.

Merger Properties

S-2-1

 

 

 

Schedule 3.

Retail Properties

S-3-1

 

 

 

Schedule 4.

NPI Exchange Properties

S-4-1

 

 

 

Schedule 5.

Assumed Loans

S-5-1

 

 

 

Exhibit A.

Articles Supplementary

A-1

 

 

 

Exhibit B.

Registration Rights Agreement

B-1

 

 

 

Exhibit C.

Articles of Merger

C-1

 

 

 

Exhibit D.

Wachovia Release

D-1

 

 

 

Exhibit E.

License Agreement

E-1

 

 

 

Exhibit F.

Notice to Tenants

F-1

 

 

 

Exhibit G.

FIRPTA Affidavit

G-1

 

 

 

Exhibit H.

Legal Opinions of Gordon Feinblatt

H-1

 

 

H-2

 

 

 

Exhibit I.

Affidavits for Anchor Title Company

I-1

 

 

I-2

 

 

I-3

 

 

I-4

 

 

 

Exhibit J.

Tenant Estoppel Certificate

J-1

 

 

 

Exhibit K.

Reciprocal Release

K-1

 

 

 

Exhibit L.

First Amendment to Retirement Agreement

L-1

 

 

 

Exhibit M.

Legal Opinion of DLA Piper US LLP

M-1

 

 

 

Exhibit N.

Acknowledgement of P. Douglas Dollenberg

N-1

 

 

 

Exhibit O.

Additional Acknowledgement #1 of P. Douglas Dollenberg

O-1

 

 

 

Exhibit P.

Additional Acknowledgement #2 of P. Douglas Dollenberg

P-1

 


--------------------------------------------------------------------------------


 

TARGET DISCLOSURE LETTER

Section 5.01(b)

Acquisitions

Section 6.02(a)(ii)

Target Subsidiaries

Section 6.02(a)(iv)

Target Voting Securities

Section 6.02(a)(vi)

Additional Target Subsidiary Information

Section 6.02(b)(i)

Target Stockholders

Section 6.02(b)(ii)

Debt Instruments

Section 6.02(b)(iv)

Voting Agreements

Section 6.02(d)(i)

Conflicts

Section 6.02(d)(ii)

Consents and Filings

Section 6.02(e)

Permits

Section 6.02(f)

Litigation

Section 6.02(g)(iii)

Tenant Improvements and Properties under Construction and Acquisition

Section 6.02(g)(iv)

Violations of Law

Section 6.02(g)(v)

Purchase Options

Section 6.02(g)(vi)

Restrictions on Transfer

Section 6.02(g)(viii)

Condemnation Proceedings

Section 6.02(g)(x)

Rent Roll; Delinquency Report; Violations

Section 6.02(g)(xii)

Invalid Leases; Intention to Vacate

Section 6.02(g)(xiii)

Tenant Claims against Rent

Section 6.02(g)(xiv)

Defaults

Section 6.02(g)(xv)

Tenant Insolvency

Section 6.02(g)(xvii)

Commitments; Commissions

Section 6.02(g)(xix)

Letters of Credit

Section 6.02(g)(xx)

Additional Notices

Section 6.02(i)(ii)

Tax Assessments; Audited Tax Returns

Section 6.02(i)(iv)

“S corporation” Election

Section 6.02(i)(vi)

Built-in Gains

Section 6.02(i)(viii)

Excluded Tax Assets

Section 6.02(i)(xvi)

Tax Basis of Acquired Assets

Section 6.02(i)(xviii)

Tax Basis of Certain NPI Properties

Section 6.02(j)

Environmental Matters

Section 6.02(k)

Scheduled Contracts

Section 6.02(l)

Insurance Policies; Cancellation of Policies; Claims

Section 6.02(l)(i)

Insurance Loss Runs

Section 6.02(m)

Related Party Transactions

Section 6.02(o)(ii)

Employee Benefit Plans; Deferred Compensation Plans and Obligations

Section 6.02(q)

Personal Property

Section 7.09(a)

Acquiror Transfer Taxes

Section 7.09(b)

Joint Transfer Taxes

Section 7.09(c)

Target Transfer Taxes

Section 7.11

Office Assumed Loan Documents

 


--------------------------------------------------------------------------------


 

Section 7.12

Property Management Agreements

Section 8.02

Existing Indebtedness; Properties Securing Existing Indebtedness

Section 8.04(iii)

Letters of Credit Posted as Security Deposits

Section 9.02(f)

Tenant Estoppels

Section 9.02(h)

Corporate Dissolutions

Section 9.02(j)

Officers Life Insurance Loans

Section 9.04(n)

Estoppels from Community Associations

 


--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT AND AGREEMENT AND PLAN OF MERGER, dated as of December 21,
2006 (this “Agreement”), among Corporate Office Properties Trust, a Maryland
real estate investment trust (“Acquiror”), Corporate Office Properties, L.P., a
Delaware limited partnership (“Acquiror OP”), W&M Business Trust, a Maryland
business trust (“Merger Subsidiary”), and Nottingham Village, Inc. (“Target”), a
Maryland corporation.

RECITALS

WHEREAS, Nottingham Properties, Inc., a Maryland corporation (“NPI”) owns,
through one or more subsidiaries, the commercial office properties and the
appurtenances thereto and the partnership and membership interests listed on
Schedule 1 hereto (the “Purchase Properties”) and Target will own, immediately
prior to the Closing Date, the commercial office properties and tracts of land
listed on Schedule 2 hereto and the appurtenances thereto through one or more
subsidiaries (the “Merger Properties,”);

WHEREAS, Acquiror OP desires to purchase and NPI desires to sell the percentage
of ownership interests in the entities owning the Purchase Properties as more
particularly set forth on Schedule 1 hereto;

WHEREAS, prior to the Merger, Target intends to dispose of certain residential
and other non-office properties, related entities assets and contracts to the
Liquidating Trust or to third parties;

WHEREAS, one (1) day following the Merger, the Surviving Entity shall dispose of
the ownership interests in the entities (the “Retail Entities”) owning the
retail properties listed on Schedule 3 hereto (the “Retail Properties”) by
consummating an exchange under Section 1031 of the Code (the “Exchange”) with
NPI whereby the Surviving Entity will exchange the ownership interests in the
Retail Entities for the ownership interests in the entities (the “NPI Exchange
Entities”) owning those properties listed on Schedule 4 hereto (the “NPI
Exchange Properties”);

WHEREAS, the Board of Trustees of Acquiror and the Board of Directors of Target
have each adopted a resolution declaring that the merger of Target with and into
Merger Subsidiary (the “Merger”), with Merger Subsidiary continuing as the
surviving entity in the Merger in accordance with the MGCL, is advisable and
have approved this Agreement;

WHEREAS, it is intended that, for U.S. federal income tax purposes, the Merger
shall qualify as a reorganization within the meaning of Section 368(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), and that this Agreement
shall constitute, and is hereby adopted as, a plan of reorganization;

WHEREAS, Acquiror, Acquiror OP, Merger Subsidiary and Target desire to make
certain representations, warranties and agreements in connection with the
Merger.


--------------------------------------------------------------------------------


NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
representations, warranties and agreements contained herein, and intending to be
legally bound hereby, the parties agree as follows:


ARTICLE I.
CERTAIN DEFINITIONS


1.01.        CERTAIN DEFINITIONS.

The following terms are used in this Agreement with the meanings set forth
below:

“Acquiror” has the meaning set forth in the preamble to this Agreement.

“Acquiror Bylaws” means the bylaws of Acquiror.

“Acquiror Common Shares” means common shares of beneficial interest, $.01 par
value per share, of Acquiror.

“Acquiror Convertible Preferred Shares” means the 5.6% convertible Acquiror
Preferred Shares, $50.00 liquidation preference per share, of Acquiror, with
such terms as are set forth in the Articles Supplementary.

“Acquiror Declaration of Trust” means the declaration of trust of Acquiror.

“Acquiror Material Adverse Effect” means any event, circumstance, change or
effect that adversely affects the financial condition or results of operations
of Acquiror in an amount in excess of $100,000,000, that was not reasonably
foreseeable at the date of this Agreement; provided, however, that none of the
following shall be deemed to constitute or shall be taken into account in
determining whether there has been an “Acquiror Material Adverse Effect”: 
(i) any event, circumstance, change or effect arising out of or attributable to
(A) any changes in the United States or global economy or capital, financial or
securities markets generally, including changes in interest or exchange rates,
(B) the commencement or escalation of a war or armed hostilities or the
occurrence of acts of terrorism or sabotage, (C) any changes in general
economic, legal, regulatory or political conditions in the geographic regions in
which Acquiror operates, (D) earthquakes, hurricanes or other natural disasters,
and (E) changes in Law or GAAP or (ii) any existing event, circumstance, change
or effect with respect to which Target has knowledge as of the date hereof.

“Acquiror OP” has the meaning set forth in the preamble to this Agreement.

“Acquiror Preferred Shares” means preferred shares of beneficial interest, $.01
par value per share, of Acquiror.

“Acquiror SEC Documents” has the meaning set forth in Section 6.04(b).

2


--------------------------------------------------------------------------------


“Acquiror Shares” means the Acquiror Common Shares and Acquiror Preferred
Shares, collectively.

“Acquiror Subsidiary” or “Acquiror Subsidiaries” means a Subsidiary or
Subsidiaries of Acquiror.

“Acquisition Agreement” means the Acquisition Agreement dated August 17, 2005 by
and between Honeygo Run Reclamation Center, Inc. and Target.

“Acquisition Proposal” has the meaning set forth in Section 7.04(a).

“Action” means any claim, action, suit, proceeding, arbitration, mediation or
other investigation as to which written notice has been provided to the
applicable party.

“Additional Escrow Shares” has the meaning set forth in Section 4.05(b).

“Additional Share Escrow Agreement” means the escrow agreement among the Share
Escrow Agent, Acquiror, Acquiror OP, Merger Subsidiary and Stockholders’ Agent
with respect to the Additional Escrow Shares.

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by or is under common control with such
Person.  For purposes of the immediately preceding sentence, the term “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.

“Aggregate Closing Adjustments” has the meaning set forth in Section 4.01(a).

“Agreement” means this Agreement, as amended or modified from time to time in
accordance with Section 11.04.

“Applicable Date” has the meaning set forth in Section 6.04(b).

“Applicable Permits” has the meaning set forth in Section 6.02(e).

“Articles of Merger” has the meaning set forth in Section 3.02(b).

“Articles Supplementary” means the Articles Supplementary to the Acquiror
Declaration of Trust setting forth the terms of the Acquiror Convertible
Preferred Shares, in the form attached hereto as Exhibit A.

“Assumed Loans” means the loans listed in Schedule 5 hereto.

“Assumption Fees” has the meaning set forth in Section 7.11(b).

“Blue Sky Laws” means the state securities laws of the several States.

3


--------------------------------------------------------------------------------


“Business Day” means Monday through Friday of each week, except a legal holiday
recognized as such by the U.S. Government or any day on which banking
institutions in the State of Maryland are authorized or obligated to close.

“Calculation Price” means the average closing price on the NYSE of the Acquiror
Common Shares over a period of twenty (20) trading days, ending on the tenth
(10th) trading day prior to the Closing Date; provided, however, that such price
shall equal a minimum of $43.00 per share and a maximum of $49.00 per share.

“Cash Escrow Agent” means Anchor Title Company.

“Cash Escrow Agreement” means the escrow agreement among the Cash Escrow Agent,
Acquiror, Acquiror OP, Merger Subsidiary and Target with respect to investment
and payment of the Deposit.

“Certificate” or “Certificates” has the meaning set forth in Section 4.02(a).

“Change in Recommendation” has the meaning set forth in Section 7.04(f).

“Claims Notice” has the meaning set forth in Section 7.07(d).

“Closing” and “Closing Date” have the meanings set forth in Section 3.02(a).

“Closing Adjustments” has the meaning set forth in Section 8.04.

“Closing Adjustment Amount” has the meaning set forth in Section 8.04.

“Closing Adjustment Time” has the meaning set forth in Section 8.04.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Share Consideration” means the Common Share Consideration Amount divided
by the Calculation Price (i.e., the amount of Acquiror Common Shares issued at
Closing).

“Common Share Consideration Amount” means the Merger Consideration Amount minus
the Preferred Share Consideration Amount.

“Confidentiality Agreement” has the meaning set forth in Section 7.03(b).

“Damages” has the meaning set forth in Section 7.07(b)(i).

“Debt Balance” means the balance due under all indebtedness of Target, Target
Subsidiaries and Retail Entities at the Effective Time, including but not
limited to accrued but unpaid interest, and incurred but unpaid prepayment
premiums.  The Debt

4


--------------------------------------------------------------------------------


Balance does not include the Exchange Properties Indebtedness, as this shall be
an obligation of NPI at the Effective Time.

“Deposit” has the meaning set forth in Section 4.04.

“Dollenberg Retirement Obligations” means any outstanding obligations to make
payments to P. Douglas Dollenberg pursuant to Sections 3(iii), 4 and 8(i) of the
Retirement Agreement dated January 1, 2005 by and among P. Douglas Dollenberg,
Target and NPI, as amended.

“Effective Date” means the day of the Effective Time.

“Effective Time” has the meaning set forth in Section 3.02(b).

“Environment” has the meaning set forth in Section 6.04(f).

“Environmental Laws” means any United Stated federal, state or local Laws in
existence on the date hereof relating to the presence or release of Hazardous
Substances or protection of the environment, including the Federal Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any Person who, together with Target or the Surviving
Entity, as appropriate in the context, is or has been treated as a single
employer under Section 414 of the Code, and the regulations thereunder.

“Escrow Fund” has the meaning set forth in Section 7.07(a).

“Escrow Period” has the meaning set forth in Section 7.07(c).

“Escrow Shares” has the meaning set forth in Section 4.05(a).

“Exchange” has the meaning set forth in the preamble to this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Exchange Agreement” means the exchange agreement to be entered into by and
between NPI and Surviving Entity on the day after the Closing pursuant to which
the ownership interests in the Retail Entities will be exchanged for the
ownership interests in the NPI Exchange Entities.

“Exchange Properties Indebtedness” has the meaning set forth in the Exchange
Agreement.

5


--------------------------------------------------------------------------------


“Existing Indebtedness” means the Existing Office Indebtedness and the Existing
Retail Indebtedness.

“Existing Office Indebtedness” means the loans incurred by the entities set
forth in Section 8.02 of the Target Disclosure Letter, secured by deeds of trust
on the properties owned by such entities, having an aggregate balance as of
December 1, 2006 of approximately Fifty-Seven Million Five Hundred Sixty-Four
Thousand One Hundred Thirty-One Dollars ($57,564,131).  Target shall use a
portion of the proceeds of the Short Term Loan to prepay the Existing Office
Indebtedness prior to Closing.

“Existing Retail Indebtedness” means the loans secured by deeds of trust on the
properties owned by White Marsh Plaza Business Trust and The Avenue at White
Marsh Business Trust, having an aggregate balance as of December 1, 2006 of
approximately Twenty-Nine Million One Hundred Forty-Six Thousand Three Hundred
Ninety-Eight Dollars ($29,146,398).  Acquiror shall not be directly or
indirectly liable for the Existing Retail Indebtedness upon or after the closing
of the Exchange, except to the extent set forth in Section 6.02(k) of the Target
Disclosure Letter.

“Former Superior Proposal” has the meaning set forth in Section 7.04(e).

“GAAP” means accounting principles generally accepted in the United States of
America.

“Governmental Authority” means any federal, state or local court, administrative
agency or commission or other governmental authority or instrumentality or
agency.

“Gross Value” means the sum of $303,422,124 (which is equal to $362,500,000 less
the gross purchase price of $59,077,876 payable for the ownership interests in
the NPI Entities).

“Hazardous Materials” means (i) those substances defined in or regulated under
the following federal statutes and their state counterparts, as each may be
amended from time to time, and all regulations thereunder:  the Resource
Conservation and Recovery Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Clean Water Act, the Safe Drinking Water
Act, the Atomic Energy Act and the Clean Air Act; (ii) petroleum and petroleum
products, including crude oil and any fractions thereof; (iii) polychlorinated
biphenyls, friable asbestos and radon; and (iv) any chemicals, materials,
substances or wastes which are defined as or included in the definition of
“hazardous substances,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants” or words of similar import, under any applicable
Environmental Law; and (v) any substance, material, or waste regulated by any
Governmental Authority pursuant to any Environmental Law.

“Indemnified Person” or “Indemnified Persons” have the meaning set forth in
Section 7.07(b)(i).

“Indemnity Threshold” has the meaning set forth in Section 7.07(b)(iii).

6


--------------------------------------------------------------------------------


“Inspection Period” has the meaning set forth in Section 8.01(b).

“Intellectual Property” means all intellectual property owned or used by Target
and the Target Subsidiaries, including patents (including any continuations,
divisionals, continuations-in-part, renewals and reissues), trademarks, trade
names, service marks, logos, domain names and other indicators of source or
origin, database rights, copyrights, mask works, technology, know-how, trade
secrets, inventory, ideas, algorithms, processes, computer software programs or
applications (in both source code and object code form), tangible or intangible
proprietary information or material and all other intellectual property or
proprietary rights, together with all goodwill symbolized by any of the
foregoing, registrations and applications for the foregoing, and rights to sue
for past infringement thereof.

“IRS” means the Internal Revenue Service.

“knowledge of Acquiror” or “to Acquiror’s knowledge” means the actual knowledge
of Randall M. Griffin or Roger A. Waesche, Jr.

“knowledge of Target” or “to Target’s knowledge” means the actual knowledge of
J. Joseph Credit, Steven Endres or Peter Teeling.

“Law” has the meaning set forth in Section 6.02(d)(i).

“Leasing Commissions” means any commissions due and payable on the Target
Properties Leases to third parties and not to Affiliates of Target.

“Lender’s Approval” has the meaning set forth in Section 7.11(b).

“License Agreement” has the meaning set forth in Section 8.06.

“Liens” means any charge, mortgage, pledge, security interest, restriction,
Claim, lien or encumbrance.

“Liquidating Trust” means NVI Liquidating Trust, a Maryland business trust.

“Liquidation Preference” means $50.00 per Acquiror Convertible Preferred Share.

“Loan Escrows” has the meaning set forth in Section 4.01(a).

“Loan Documents” has the meaning set forth in Section 7.11(a).

“Loans” means any loan, loan agreement, note, borrowing arrangement or extension
of credit, including, without limitation, letters of credit, leases, credit
enhancements, guarantees and similar interest-bearing assets, as well as
commitments to extend any of the same.

“Merger” has the meaning set forth in Section 3.01(a).

7


--------------------------------------------------------------------------------


“Merger Closing Properties” means the Merger Properties and the Retail
Properties.

“Merger Closing Properties Leases” means the leases applicable to the Merger
Closing Properties.

“Merger Consideration” has the meaning set forth in Section 4.01(a).

“Merger Consideration Amount” has the meaning set forth in Section 4.01(a).

“Merger Properties” has the meaning set forth in the preamble to this Agreement.

“Merger Properties Leases” means the leases in effect as of the date hereof with
tenants of the Merger Properties and all written amendments, modifications and
supplements thereto.

“Merger Subsidiary” has the meaning set forth in the preamble to this Agreement.

“Merger Subsidiary Common Shares” means the common shares of beneficial
interest, $0.01 par value per share, of Merger Subsidiary.

“MGCL” means the Maryland General Corporation Law.

“Non-Target Properties Letters of Credit” has the meaning set forth in Section
6.02(g)(xix).

“NPI” has the meaning set forth in the preamble to this Agreement.

“NPI Entities” means, collectively, one hundred percent (100%) of the ownership
interests in 37 Allegheny Business Trust, Philadelphia Road Operating Company,
LLC, 9020 Mendenhall, LLC, Woods Investors, LLC, Rivers Center III Investors LLC
and White Marsh Hi-Tech 2 Business Trust, fifty percent (50%) of the ownership
interests in Campbell Corporate Center I Limited Partnership, forty-three and
seven-tenths percent (43.7%) in Nottingham Associates Limited Partnership and
sixty percent (60%) in Sandpiper Limited Partnership.

“NPI Exchange Entities” has the meaning set forth in the preamble to this
Agreement.

“NPI Exchange Properties” has the meaning set forth in the preamble to this
Agreement.

“NPI Exchange Properties Leases” means all leases in effect as of the date
hereof with tenants of the NPI Exchange Properties and all written amendments,
modifications and supplements thereto.

“NYSE” means the New York Stock Exchange, Inc.

8


--------------------------------------------------------------------------------


“Office Assumed Loan Documents” means the documents evidencing and relating to
the Office Assumed Loans.

“Office Assumed Loans” means the Assumed Loans, the loans to be assumed by
Acquiror OP under the PSA (Woods and Rivers Center III) and the loan made to
Tyler Ridge I.

“Outside Date” has the meaning set forth in Section 10.01(b)(ii).

“Payment Fund” has the meaning set forth in Section 4.02(a).

“Permitted Liens” means (i) Liens for Taxes not yet delinquent and Liens for
Taxes being contested in good faith; (ii) inchoate mechanics’ and materialmen’s
Liens for construction in progress; (iii) inchoate workmen’s, repairmen’s,
warehousemen’s and carriers’ Liens arising in the ordinary course of business of
Target or any of the Target Subsidiaries; (iv) zoning restrictions, survey
exceptions, utility easements, rights of way and similar Liens that are imposed
by any Governmental Authority having jurisdiction thereon; (v) with respect to
real property, any title exception disclosed in title insurance policy with
respect to any Target Property (whether material or immaterial), Liens and
obligations arising under the Material Contracts (including but not limited to
any Lien securing mortgage debt disclosed in the Target Disclosure Letter) and
any other Lien that does not interfere materially with the current use of such
property (assuming its continued use in the manner in which it is currently
used) or materially adversely affect the value or marketability of such
property; (vi) reciprocal easement agreements; (vii) matters that would be
disclosed on current title reports or surveys and/or (viii) Liens or
restrictions arising pursuant to the Target Properties Leases.

“Person” means any individual, bank, corporation, partnership, association,
joint-stock company, business trust, limited liability company or unincorporated
organization.

“Potential Acquiror” has the meaning set forth in Section 7.04(d).

“Preferred Share Consideration” means the number of Acquiror Convertible
Preferred Shares designated by Target to Acquiror at least five (5) Business
Days prior to the Closing; provided, however, the number of Acquiror Convertible
Preferred Shares shall not exceed the sum of (i) 2,830,000 plus (ii) seventy
percent (70%) of the Aggregate Closing Adjustments divided by the Liquidation
Preference.

“Preferred Share Consideration Amount” means the Preferred Share Consideration
multiplied by the Liquidation Preference.

“Pre-LOI Leases” the Target Properties Leases signed on or prior to September 6,
2006.

“Pre-LOI Leasing Commissions” means any commissions due and payable on Pre-LOI
Leases but excluding commissions due with respect to future renewals or
extensions of Pre-LOI Leases.

9


--------------------------------------------------------------------------------


“Pre-LOI TI Work” has the meaning set forth in Section 7.14.

“Proxy Statement” means the proxy statement to be provided to the Target
Stockholders in connection with the Target Stockholders Meeting.

“Purchase and Sale” has the meaning set forth in Section 2.01.

“Purchase Price” has the meaning set forth in Section 2.02.

“Purchase Properties” has the meaning set forth in the preamble to this
Agreement.

“Purchase Properties Leases” means all leases in effect as of the date hereof
with tenants of the Purchase Properties and all written amendments,
modifications and supplements thereto.

“Rating Agencies” has the meaning set forth in Section 7.11(b).

“Reciprocal Release” has the meaning set forth in Section 9.04(k).

“REIT” means a real estate investment trust within the meaning of Section 856-
860 of the Code.

“Registration Rights Agreement” means the registration rights agreement between
Acquiror and the Target Stockholders relating to the filing of the Registration
Statement, in substantially the form attached hereto as Exhibit B.

“Registration Statement” means the Acquiror Registration Statement on Form S-3
or other available form registering the resale of the Common Share Consideration
and the Acquiror Common Shares issuable upon conversion of the Acquiror
Convertible Preferred Shares and any amendments or supplements thereto.

“Release” has the meaning set forth in Section 6.04(f).

“Representative” has the meaning set forth in Section 7.04(b).

“Retail Entities” has the meaning set forth in the preamble to this Agreement.

“Retail Loan Guarantees” has the meaning set forth in Section 7.07(b).

“Retail Properties” has the meaning set forth in the preamble to this Agreement.

“Retail Transaction” means the acquisition of NPI by, or the merger of NPI with,
an entity that engages or proposes to engage in retail property acquisitions or
ownership.

“Rights” means, with respect to any Person, warrants, options, rights,
convertible securities and other arrangements or commitments which obligate the
Person to issue or dispose of any of its stock or other ownership interests.

10


--------------------------------------------------------------------------------


“Scheduled Contracts” means those service and other contracts which have been
entered into by Target or Target Subsidiaries or that will be assigned to Target
or Target Subsidiaries prior to Closing, all as set forth in Section 6.02(k) of
the Target Disclosure Letter.

“SDAT” has the meaning set forth in Section 3.02(b).

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Share Escrow Agent” means U.S. Bank National Association.

“Share Escrow Agreement” means the escrow agreement among the Share Escrow
Agent, Acquiror, Acquiror OP, Merger Subsidiary and Stockholders’ Agent with
respect to the Escrow Shares.

“Shares” means shares of Target Common Stock.

“Short Term Loan” means the loan to be made to Target by Wachovia Bank, N.A.
with an outstanding balance not to exceed $83,018,978 as of the Closing, which
may be fully prepaid at any time by Acquiror after Closing without any
prepayment penalty thereto.  The documents evidencing or securing the Short Term
Loan are referred to herein as the “Short Term Loan Documents.”  Of the total
proceeds of the Short Term Loan, up to $57,564,131 shall be applied by Target to
prepay Existing Office Indebtedness prior to Closing.

“Stockholder Approval” has the meaning set forth in Section 6.02(c)(ii).

“Stockholders’ Agent” shall mean the Liquidating Trust.

“Subsidiary” and “Significant Subsidiary” have the meanings ascribed to those
terms in Rule l-02 of Regulation S-X promulgated by the SEC.

“Superior Proposal” means a bona fide written proposal (and its most recently
amended or modified terms, if amended or modified) made by a Person other than
Target or its Affiliates: (A) to consummate an Acquisition Proposal; (B) on
terms which the Target Board in good faith concludes (following advice of its
financial advisors that such proposal is more favorable to the Target
Stockholders, from a financial point of view, and advice of outside counsel),
taking into account, among other things, all legal, financial, regulatory,
timing and other aspects of the proposal and the identity and nature of the
Person making the proposal, would, if consummated, result in a transaction that
is more favorable to Target or to the Target Stockholders (in their capacities
as stockholders), as the case may be, from a financial point of view, than the
transactions contemplated by this Agreement (as the same may be proposed to be
amended by Acquiror pursuant to

11


--------------------------------------------------------------------------------


Section 7.04(e)); and (C) that does not contain any contingency to obtain
financing or other funding.

“Superior Proposal Notice” has the meaning set forth in Section 7.04(d).

“Surviving Entity” has the meaning set forth in Section 3.01(a).

“Target” has the meaning set forth in the preamble to this Agreement.

“Target Board” means the Board of Directors of Target.

“Target Bylaws” means the Amended and Restated Bylaws of Target as in effect on
the date hereof.

“Target Charter” means the Articles of Incorporation of Target as in effect on
the date hereof.

“Target Class A Common Stock” means the Class A Common Stock, $10.00 par value
per share, of Target.

“Target Class B Common Stock” means the Class B Common Stock, $1.00 par value
per share, of Target.

“Target Common Stock” means the Target Class A Common Stock together with the
Target Class B Common Stock.

“Target Disclosure Letter” has the meaning set forth in Section 6.01.

“Target Group” means, collectively, Target, Target Subsidiaries, NPI and the NPI
Entities.

“Target Joint Ventures” meanings the Target Properties in which Target or a
Target Subsidiary owns less than a 100% equity interest.

“Target Material Adverse Effect” means any event, circumstance, change or effect
that adversely affects the financial condition or results of operations of
Target and the Target Subsidiaries in an amount in excess of $18,000,000, taken
as a whole, that was not reasonably foreseeable at the date hereof; provided,
however, that none of the following shall be deemed to constitute or shall be
taken into account in determining whether there has been an “Target Material
Adverse Effect”:  (i) any event, circumstance, change or effect arising out of
or attributable to (A) any changes in the United States or global economy or
capital, financial or securities markets generally, including changes in
interest or exchange rates, (B) the commencement or escalation of a war or armed
hostilities or the occurrence of acts of terrorism or sabotage, (C) any changes
in general economic, legal, regulatory or political conditions in the geographic
regions in which Target and the Target Subsidiaries operate, (D) earthquakes,
hurricanes or other natural

12


--------------------------------------------------------------------------------


disasters and (E) changes in Law or GAAP or (ii) any existing event,
circumstance, change or effect with respect to which Acquiror has knowledge as
of the date hereof.

“Target Material Contracts” means the Target Properties Leases, the Office
Assumed Loan Documents, the Short Term Loan Documents, the Scheduled Contracts
and the documents evidencing or securing the Existing Indebtedness (it being
recognized that the documents evidencing or securing the Existing Office
Indebtedness shall be terminated in conjunction with the repayment thereof with
the proceeds of the Short Term Loan).

“Target Property” or “Target Properties” means, collectively, the Merger
Properties, NPI Exchange Properties and Purchase Properties.

“Target Properties Escrow LCs” has the meaning set forth in Section
6.02(g)(xix).

“Target Properties Leases” means the Purchase Properties Leases collectively
with the Merger Properties Leases and the NPI Exchange Properties Leases.

“Target Properties LCs” has the meaning set forth in Section 6.02(g)(xix).

“Target Stockholders” means the holders of the Target Common Stock.

“Target Stockholders Meeting” means a special meeting of the Target Stockholders
to consider and vote upon the approval of the Merger, this Agreement and any
other matter required to be approved by Target’s stockholders for consummation
of the Transaction (including any adjournment or postponement).

“Target Subsidiary” or “Target Subsidiaries” has the meaning set forth in
Section 6.02(a)(ii).

“Tax” or “Taxes” shall mean any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, stock, franchise,
profits, withholding, social security, unemployment, disability, real property,
personal property, sales, use, transfer, registration, value added, alternative
or add-on minimum, estimated, or other tax of any kind whatsoever, including any
interest, penalty, or addition thereto, whether disputed or not.

“Tax Returns” means any return, declaration, report, claim for refund, transfer
pricing report or information return or statement relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

“Termination Date” has the meaning set forth in Section 10.01.

“Termination Fee” has the meaning set forth in Section 10.03(b).

13


--------------------------------------------------------------------------------


“Transaction” shall mean the Merger and the Purchase and Sale, collectively,
along with any other transaction contemplated by this Agreement.

“Transfer Taxes” shall mean any real property transfer, sales, use, recordation,
recording costs, registration and other fees and any similar Taxes together with
any related interest, penalties or additions to Tax.


ARTICLE II.
PURCHASE AND SALE OF OWNERSHIP INTERESTS IN NPI ENTITIES


2.01.        PURCHASE AND SALE OF THE OWNERSHIP INTERESTS.

On the Closing Date, Acquiror OP shall purchase from NPI the percentage of
ownership interests in the NPI Entities as more particularly set forth on
Schedule 1 hereto pursuant to the terms and conditions set forth herein (the
“Purchase and Sale”) and pursuant to a purchase and sale agreement by and
between NPI and Acquiror OP (the “PSA”).


2.02.        PURCHASE PRICE.

The purchase price for the ownership interests in the NPI Entities which
Acquiror OP agrees to deliver to NPI, subject to the terms and conditions set
forth herein and in the PSA, shall be cash in an amount equal to (a) $59,077,876
(subject to adjustment) reduced by (b) the reductions and adjustments set forth
in the PSA (the difference between (a) and (b) being herein referred to as the
“Purchase Price”).


ARTICLE III.
THE MERGER


3.01.        THE MERGER.


(A)           THE MERGER.  UPON THE TERMS AND SUBJECT TO THE CONDITIONS SET
FORTH IN THIS AGREEMENT, AT THE EFFECTIVE TIME, TARGET WILL MERGE INTO MERGER
SUBSIDIARY (THE “MERGER”), THE SEPARATE CORPORATE EXISTENCE OF TARGET SHALL
CEASE AND MERGER SUBSIDIARY SHALL SURVIVE AND CONTINUE TO EXIST AS A MARYLAND
BUSINESS TRUST AND AS A WHOLLY OWNED SUBSIDIARY OF ACQUIROR (MERGER SUBSIDIARY,
AS THE SURVIVING ENTITY IN THE MERGER, IS SOMETIMES REFERRED TO HEREIN AS THE
“SURVIVING ENTITY”) WITH ALL ITS RIGHTS, PRIVILEGES, IMMUNITIES, POWERS AND
FRANCHISES CONTINUING UNAFFECTED BY THE MERGER.


(B)           NAME.  THE NAME OF THE SURVIVING ENTITY SHALL BE “W&M BUSINESS
TRUST”.


(C)           CERTIFICATE OF TRUST AND DECLARATION OF TRUST.  THE CERTIFICATE OF
TRUST AND DECLARATION OF TRUST OF THE MERGER SUBSIDIARY IN EFFECT IMMEDIATELY
PRIOR TO THE EFFECTIVE TIME SHALL BE THE CERTIFICATE OF TRUST AND DECLARATION OF
TRUST OF THE SURVIVING ENTITY, UNLESS AND UNTIL DULY AMENDED IN ACCORDANCE WITH
APPLICABLE LAW.

14


--------------------------------------------------------------------------------



(D)           TRUSTEES AND OFFICERS OF THE SURVIVING ENTITY.  THE PARTIES HERETO
SHALL TAKE ALL ACTIONS NECESSARY SO THAT THE TRUSTEES OF THE SURVIVING ENTITY
IMMEDIATELY AFTER THE MERGER SHALL BE THE TRUSTEES OF THE MERGER SUBSIDIARY
IMMEDIATELY PRIOR TO THE MERGER.  THE PARTIES HERETO SHALL TAKE ALL ACTIONS
NECESSARY SO THAT THE OFFICERS OF THE SURVIVING ENTITY IMMEDIATELY AFTER THE
MERGER SHALL BE THE OFFICERS OF THE MERGER SUBSIDIARY IMMEDIATELY PRIOR TO THE
MERGER.


(E)           EFFECT OF THE MERGER.  AT THE EFFECTIVE TIME, THE EFFECT OF THE
MERGER SHALL BE AS PROVIDED IN THE MGCL.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, AND SUBJECT THERETO, AT THE EFFECTIVE TIME, ALL THE PROPERTY, RIGHTS,
PRIVILEGES, POWERS AND FRANCHISES OF TARGET SHALL VEST IN THE SURVIVING ENTITY,
AND THE ASSUMED LOANS DIRECTLY OR INDIRECTLY SHALL BECOME THE DEBTS OF THE
SURVIVING ENTITY.


(F)            ADDITIONAL ACTIONS.  IF, AT ANY TIME AFTER THE EFFECTIVE TIME,
THE SURVIVING ENTITY SHALL CONSIDER THAT ANY FURTHER ASSIGNMENTS OR ASSURANCES
IN LAW OR ANY OTHER ACTS ARE NECESSARY OR DESIRABLE TO (I) VEST, PERFECT OR
CONFIRM, OF RECORD OR OTHERWISE, IN THE SURVIVING ENTITY ITS RIGHT, TITLE OR
INTEREST IN, TO OR UNDER ANY OF THE RIGHTS, PROPERTIES OR ASSETS OF TARGET
ACQUIRED OR TO BE ACQUIRED BY THE SURVIVING ENTITY AS A RESULT OF, OR IN
CONNECTION WITH, THE MERGER, OR (II) OTHERWISE CARRY OUT THE PURPOSES OF THIS
AGREEMENT, TARGET, AND ITS PROPER OFFICERS AND DIRECTORS, SHALL BE DEEMED TO
HAVE GRANTED TO THE SURVIVING ENTITY AN IRREVOCABLE POWER OF ATTORNEY TO EXECUTE
AND DELIVER ALL SUCH PROPER DEEDS, ASSIGNMENTS AND ASSURANCES IN LAW AND TO DO
ALL ACTS NECESSARY OR PROPER TO VEST, PERFECT OR CONFIRM TITLE TO AND POSSESSION
OF SUCH RIGHTS, PROPERTIES OR ASSETS IN THE SURVIVING ENTITY AND OTHERWISE TO
CARRY OUT THE PURPOSES OF THIS AGREEMENT, AND THE PROPER OFFICERS AND TRUSTEES
OF THE SURVIVING ENTITY ARE FULLY AUTHORIZED IN THE NAME OF THE SURVIVING ENTITY
OR OTHERWISE TO TAKE ANY AND ALL SUCH ACTION.


3.02.        EFFECTIVE DATE AND EFFECTIVE TIME; CLOSING.

(a)           The closing of the Transaction (the “Closing”) shall take place
immediately prior to the Effective Time at 10:00 a.m., Eastern Time, at the
offices of DLA Piper US LLP at 6225 Smith Avenue, Baltimore, Maryland 21209, or
at such other place, at such other time, or on such other date as the parties
may mutually agree upon (such date, the “Closing Date”).  At the Closing, there
shall be delivered to Acquiror and Target the certificates and other documents
required to be delivered under Article IX hereof.  It is the parties’ goal that
the Closing Date shall occur no later than December 31, 2006.

(b)           As soon as practicable upon satisfaction or waiver of the
conditions set forth in Article IX (other than those conditions that by their
nature are to be satisfied at the consummation of the Merger, but subject to the
fulfillment or waiver of those conditions), at the closing, the parties shall
cause Articles of Merger in the form of Exhibit C hereto (the “Articles of
Merger”) to be filed with the State Department of Assessments and Taxation of
Maryland (the “SDAT”) pursuant to the MGCL.  The Merger provided for herein
shall become effective at such time as the Articles of Merger have been accepted
for record by the SDAT, or such later time (not to exceed 30 days

15


--------------------------------------------------------------------------------


from the date of filing) designated by the parties in the Articles of Merger in
accordance with the MGCL; provided, however, that such time shall not be on a
date later than the Outside Date (the “Effective Time”).


ARTICLE IV.
MERGER CONSIDERATION; EXCHANGE PROCEDURES


4.01.        CONVERSION OF SHARES.

At the Effective Time, by virtue of the Merger and without any action on the
part of a holder of shares of Target Common Stock:


(A)           THE AGGREGATE MERGER CONSIDERATION PAYABLE TO HOLDERS OF TARGET
COMMON STOCK ISSUED AND OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME
(EXPRESSED AS A NUMBER OF SHARES) IS REFERRED TO AS THE “MERGER CONSIDERATION”. 
THE MERGER CONSIDERATION SHALL BE COMPRISED OF THE PREFERRED SHARE CONSIDERATION
AND THE COMMON SHARE CONSIDERATION.  FOR EXAMPLE, ASSUME THAT THE DEBT BALANCE
WERE $129,648,266 (COMPRISED OF THE EXISTING RETAIL INDEBTEDNESS OF $29,146,398,
THE SHORT TERM LOAN OF $83,018,978 AND THE ASSUMED LOANS OF $17,482,890), THE
CLOSING ADJUSTMENT AMOUNT DUE BY TARGET TO ACQUIROR WERE $2,000,000 AND THE LOAN
ESCROWS WERE $1,000,000.  THE MERGER CONSIDERATION AMOUNT WOULD BE AS FOLLOWS:

$

303,422,124

 

Debt Balance

 

$

–129,648,266

 

Closing Adjustment Amount

 

$

–2,000,000

 

Loan Escrows

 

$

+1,000,000

 

Merger Consideration Amount

 

$

172,773,858

 


 

Further, assume that the Preferred Share Consideration were designated by Target
to be 2,830,000 Acquiror Convertible Preferred Shares.  The Preferred Share
Consideration Amount would therefore be 2,830,000 x $50 = $141,500,000.  The
Common Share Consideration Amount would therefore be:

Merger Consideration Amount

 

$

172,773,858

 

Preferred Share Consideration Amount

 

$

–141,500,000

 

Common Share Consideration Amount

 

$

31,273,858

 


 

If the Calculation Price were $45 per share, the Common Share Consideration
would be $31,273,858 ÷ $45 = 694,974.62 Acquiror Common Shares.

“Merger Consideration Amount” means (i) the excess of the Gross Value over the
Debt Balance, (ii) increased by any Closing Adjustment Amount owed by Acquiror
to Target pursuant to Section 8.04, if applicable, or decreased by any Closing
Adjustment Amount owed by Target to Acquiror pursuant to Section 8.04, if
applicable, as the case may be, plus (iii) the amount of any loan escrows held
by Target’s lenders in connection with the Assumed Loans at the Effective Time,
to the extent not taken into account in

16


--------------------------------------------------------------------------------


computing the Debt Balance (the “Loan Escrows”).  The sum of (ii) and (iii) is
referred to as the “Aggregate Closing Adjustments”.

(b)           At the Effective Time, except as set forth in subsections (c) and
(d) below, each share of Target Common Stock issued and outstanding immediately
prior to the Effective Time shall be converted into, and shall be canceled in
exchange for, the right to receive a pro rata share of the Merger Consideration.

(c)           Each share of Merger Subsidiary Common Shares issued and
outstanding immediately prior to the Effective Time that is owned by Acquiror or
by any Subsidiary of Acquiror, shall be converted into and become one share of
common stock of the Surviving Entity.

(d)           Each share of Target Common Stock that is owned by Target or any
of the Target Subsidiaries, or by Acquiror, Merger Subsidiary or any other
direct or indirect Subsidiary of Acquiror or Merger Subsidiary, shall be
cancelled and retired and shall cease to exist and no cash, stock or any other
consideration shall be delivered by Acquiror or Merger Subsidiary in exchange
therefor.


4.02.        EXCHANGE PROCEDURES.

(a)           Custody of Certificates and Payment Fund.  At or prior to the
Effective Time, (i) Target shall acquire and hold for the Target Stockholders
pursuant to a Power of Attorney between the Liquidating Trust and the Target
Stockholders the certificate or certificates or affidavits of loss in accordance
with Section 4.02(e) hereof (collectively, the “Certificates”), which
immediately prior to the Effective Time represented shares of Target Common
Stock and (ii) Acquiror shall deposit or cause to be deposited with the
Liquidating Trust, for the benefit of the Target Stockholders for exchange in
accordance with this Article IV, full certificates representing Acquiror Common
Shares and Acquiror Convertible Preferred Shares in an amount sufficient to
satisfy the aggregate Merger Consideration (such aggregate certificates being
deposited hereinafter referred to as the “Payment Fund”).  The Liquidating Trust
shall, pursuant to irrevocable instructions, make payments out of the Payment
Fund as provided for in this Article IV, and the Payment Fund shall not be used
for any other purpose.

(b)           Exchange Procedures for Target Common Stock.  After surrender to
the Liquidating Trust of a Certificate for cancellation, together with such
Power of Attorney duly executed, and such other customary documents as may
reasonably be required by the Liquidating Trust, upon the Effective Time, the
holder of such Certificate shall be entitled to receive the Merger Consideration
in exchange therefor for each share of Target Common Stock formerly represented
by such Certificate.  Such payment of the Merger Consideration shall be sent to
such holder by the Liquidating Trust promptly after receipt by the Liquidating
Trust of the Payment Fund, and the Power of Attorney duly executed, and such
other customary documents as may reasonably be required by the Liquidating
Trust, and the shares of Target Common Stock formerly represented by such

17


--------------------------------------------------------------------------------


Certificate so surrendered shall forthwith be canceled.  No interest will be
paid or will accrue on any cash payable upon the surrender of a Certificate.

(c)           No Further Ownership Rights in Stock.  Until surrendered as
contemplated by this Article IV, each Certificate shall be deemed at any time
after the Effective Time to represent only the right to receive upon such
surrender the Merger Consideration in respect of the shares of Target Common
Stock formerly represented by such Certificate as contemplated by this Section
4.02.  All shares paid upon the surrender for exchange of Certificates in
accordance with the terms of this Article IV shall be deemed to have been paid
in full satisfaction of all rights pertaining to the shares of Target Common
Stock represented by such Certificates.  After the Effective Time, there shall
be no further registration of transfers of shares of Target Common Stock
outstanding immediately prior to the Effective Time on the records of Target,
and if Certificates are presented to the Surviving Entity, they shall be
canceled and exchanged as provided for, and in accordance with the procedures
set forth, in this Article IV.

(d)           Unregistered Transfer of Stock.  If payment of the Merger
Consideration is to be made to a Person other than the Person in whose name the
surrendered Certificate is registered, it shall be a condition of such payment
that the Certificate so surrendered shall be properly endorsed or shall be
otherwise in proper form for transfer and that the Person requesting such
payment shall have paid any transfer and any other Taxes required by reason of
the payment to a Person other than the registered holder of the Certificate
surrendered or shall have established to the satisfaction of the Surviving
Entity that such Tax either has been paid or is not applicable.

(e)           Lost Certificates.  In the event that any Certificate shall have
been lost, stolen or destroyed, upon the making of an affidavit of that fact by
the Person claiming such Certificate to be lost, stolen or destroyed and, if
required by the Surviving Entity, an indemnity against any claim that may be
made against it with respect to such Certificate, the Liquidating Trust will
issue, in exchange for such lost, stolen or destroyed Certificate, the Merger
Consideration payable pursuant to this Article IV.

(f)            Termination of Payment Fund.  Any portion of the Payment Fund
remaining unclaimed by holders of Shares immediately prior to such time as such
amounts would otherwise escheat to or become property of any Governmental
Authority shall, to the extent permitted by applicable Law, become the property
of the Liquidating Trust free and clear of all claims or interest of any Persons
previously entitled thereto.

(g)           No Liability.  None of Acquiror, Merger Subsidiary, Target or the
Liquidating Trust, or any employee, officer, director, agent or Affiliate
thereof, shall be liable to any Person in respect of any cash from the Payment
Fund delivered to a public official pursuant to any applicable abandoned
property, escheat or similar Law.


4.03.        ADJUSTMENTS.

Notwithstanding anything in this Agreement to the contrary, if, between the date
of this Agreement and the Effective Time, the outstanding shares of Target
Common

18


--------------------------------------------------------------------------------


Stock shall be changed into a different number, class or series of shares by
reason of any stock dividend, subdivision, reclassification, recapitalization,
stock split, combination or exchange of shares, then the Merger Consideration
payable with respect thereto and any other amounts payable pursuant to this
Agreement shall be appropriately adjusted in order to provide holders of Target
Common Stock the same economic effect as contemplated by this Agreement.


4.04.        DEPOSIT.

Within one (1) Business Day after the execution of this Agreement, Acquiror
shall deposit with the Cash Escrow Agent in cash Two Million Dollars
($2,000,000) which sum, together with any interest earned thereon prior to the
Closing Date, is referred to as the “Deposit”, pursuant to the Cash Escrow
Agreement for the benefit of the Target Stockholders.  The Deposit shall be held
in an interest bearing escrow account, pending disposition of the Deposit in
accordance with Section 8.01(b).  At Closing of the Merger, the Cash Escrow
Agent shall remit the Deposit to Acquiror.


4.05.        DEPOSIT OF ESCROW SHARES AND ADDITIONAL ESCROW SHARES.

(a)           As soon as practicable after the Effective Time, and subject to,
and in accordance with, the provisions of Section 7.07, Acquiror shall cause to
be deposited with the Share Escrow Agent a certificate or certificates
representing a number of Acquiror Common Shares (the “Escrow Shares”) equal to
Three Million Five Hundred Thousand Dollars ($3,500,000) of the Merger
Consideration Amount, which shall be registered in the name of the Share Escrow
Agent as nominee for the holders of Certificates cancelled pursuant to Section
4.02(b).  The Escrow Shares shall be beneficially owned by such holders so that
such holders shall be entitled to any dividends or distributions (other than
securities) and have the right to vote the shares and shall be available to
compensate Acquiror for certain damages as provided in Section 7.07.  The Escrow
Shares shall be released in accordance with and subject to the provisions of
Section 7.07 and the Share Escrow Agreement.  At the Effective Time, the Escrow
Shares will not have been registered under the Securities Act.  In accordance
with the Registration Rights Agreement, Acquiror will register the Escrow Shares
with the SEC after Closing pursuant to the Registration Statement.

(b)           As soon as practicable after the Effective Time, and subject to,
and in accordance with, the Additional Share Escrow Agreement, Acquiror shall
cause to be deposited with the Share Escrow Agent a certificate or certificates
representing a number of shares of Acquiror Common Shares (the “Additional
Escrow Shares”) equal to Four Million Five Hundred Thousand ($4,500,000) of the
Merger Consideration Amount, which shall be registered in the name of the Share
Escrow Agent as nominee for the holders of Certificates cancelled pursuant to
Section 4.02(b).  The Additional Escrow Shares shall be beneficially owned by
such holders so that such holders shall be entitled to any dividends or
distributions (other than securities) and have the right to vote the shares and
shall be available to Acquiror as provided in the Additional Share Escrow
Agreement.  The Additional Escrow Shares shall be released in accordance with
and

19


--------------------------------------------------------------------------------


subject to the provisions of the Additional Share Escrow Agreement.  At the
Effective Time, the Additional Escrow Shares will not have been registered under
the Securities Act.  In accordance with the Registration Rights Agreement,
Acquiror will register the Additional Escrow Shares with the SEC after Closing
pursuant to the Registration Statement.


ARTICLE V.
CONDUCT OF THE PARTIES PENDING CLOSING


5.01.        CONDUCT OF BUSINESS BY TARGET.

From the date hereof until the earlier of the Effective Time and the termination
of this Agreement pursuant to and in accordance with Article X, except as
expressly contemplated or permitted by this Agreement or as disclosed in the
Target Disclosure Letter as noted specifically herein, without the prior written
consent of Acquiror, not to be unreasonably withheld, Target will not, and will
cause each of the Target Subsidiaries not to:


(A)           ORDINARY COURSE.  CONDUCT ITS BUSINESS OTHER THAN IN THE ORDINARY
AND USUAL COURSE CONSISTENT WITH PAST PRACTICE OR FAIL TO USE COMMERCIALLY
REASONABLE EFFORTS TO PRESERVE ITS BUSINESS ORGANIZATION AND IN NO EVENT ENTER
INTO ANY COMMITMENT THAT WOULD IMPOSE ANY OBLIGATION ON ACQUIROR, TARGET, TARGET
SUBSIDIARIES OR THE SURVIVING ENTITY AFTER THE CLOSING, OTHER THAN TENANT
IMPROVEMENTS WITH RESPECT TO TARGET PROPERTIES LEASES SIGNED AFTER SEPTEMBER 6,
2006 AND OTHER THAN AS SET FORTH IN THE TARGET DISCLOSURE LETTER.

(b)           Acquisitions.  Except as set forth in Section 5.01(b) of the
Target Disclosure Letter, acquire all or any portion of the assets, business or
properties of any other entity.

(c)           Governing Documents.  Amend the Target Charter or the Target
Bylaws or the articles of incorporation or bylaws (or equivalent documents) of
Target or any Target Subsidiary.

(d)           Contracts.  Except in the ordinary course of business consistent
with past practice or as otherwise permitted under this Section 5.01 and except
as disclosed in the Target Disclosure Letter, enter into or terminate any Target
Material Contract or amend or modify in any material respect any of its existing
Target Material Contracts.

(e)           Insurance.  Allow any insurance policy in effect as of the date
hereof to be modified, lapse or expire prior to Closing or fail to file any
claim, notice or report that Target would normally file in the ordinary course
of business or as reasonably requested by Acquiror.

20


--------------------------------------------------------------------------------


(f)            Future Obligations.  Grant any severance or termination pay to
any director, officer or consultant, pay any special bonus or any remuneration
to any director, officer or consultant, the terms of which would require any
payments to be made post-Closing.

(g)           Employees.  Hire any employees.

(h)           Litigation.  Commence a lawsuit other than for the routine
collection of bills, to protect a material right, or for a breach of this
Agreement.

(i)            Dispositions.  Sell, license or otherwise dispose of any Target
Properties.

(j)            Liens.  Encumber or permit any liens on any Target Properties.

(k)           Notices.  Deliver a default notice to any tenant without
simultaneously delivering a copy of such notice to Acquiror.

(l)            Indebtedness.  Incur any indebtedness for borrowed money or
guarantee any such indebtedness or issue or sell any debt securities or
guarantee any debt securities of others, other than draw-downs under credit
arrangements or loan facilities existing on the date of this Agreement, and
other than the Short Term Loans.

(m)          Taxes.  Except as provided in Section 6.02(i)(xix), make any Tax
election, change any Tax election, adopt any Tax accounting method, change any
Tax accounting method, file any Tax return (other than any estimated Tax
returns, payroll Tax returns or sales Tax returns) or any amendment to a Tax
return, enter into any closing agreement, settle any Tax claim or assessment, or
consent to any Tax claim or assessment.

(n)           Target Properties Leases.  (i) Enter into any new leases in excess
of 5,000 square feet with respect to a Target Property, (ii) modify or change in
any material respect any existing Target Property Lease in excess of 5,000
square feet or (iii) terminate any Target Property Lease in excess of 5,000
square feet.  For purposes of this Section 5.01(n), consent of Acquiror may be
assumed in the event Target has not received a response from Acquiror within two
(2) Business Days of Target’s request for consent.

(o)           Other Actions.  Authorize or enter into any agreement or otherwise
agree or commit to do any of the foregoing.


5.02.        CONDUCT OF ACQUIROR.

From the date hereof until the Effective Time, except as expressly contemplated
or permitted by this Agreement, without the prior written consent of Target, not
to be unreasonably withheld, Acquiror will not, and will cause each of the
Acquiror Subsidiaries not to:

21


--------------------------------------------------------------------------------



(A)           INTERFERENCE OR DELAY.  TAKE, OR CAUSE TO BE TAKEN, ANY ACTION
THAT WOULD INTERFERE WITH THE CONSUMMATION OF THE TRANSACTION AND OTHER
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR DELAY THE CONSUMMATION OF SUCH
TRANSACTIONS.

(b)           Adverse Actions.  Take any action that is intended or is
reasonably likely to result in (x) any of its representations and warranties set
forth in this Agreement being or becoming untrue in any material respect at any
time at or prior to the Effective Time or (y) any of the conditions to the
Transaction set forth in Article IX not being satisfied.

(c)           Other Actions.  Authorize or enter into any agreement or otherwise
agree or commit to do any of the foregoing.


ARTICLE VI.
REPRESENTATIONS AND WARRANTIES


6.01.        TARGET DISCLOSURE LETTER.

Concurrently with the execution and delivery of this Agreement, Target is
delivering to Acquiror a disclosure letter with numbered sections corresponding
to the relevant sections in this Agreement (the “Target Disclosure Letter”). 
Any exception, qualification, limitation, document or other item described in
any provision, subprovision, section or subsection of any Section of the Target
Disclosure Letter with respect to a particular representation or warranty
contained in Section 6.02 herein shall be deemed to be an exception or
qualification with respect to all other representations or warranties contained
in Section 6.02 herein to which the relevance of such item is reasonably
apparent.  Nothing in the Target Disclosure Letter is intended to broaden the
scope of any representation or warranty contained in Section 6.02 herein.


6.02.        REPRESENTATIONS AND WARRANTIES OF TARGET.

Subject to the exceptions and qualifications set forth in the Target Disclosure
Letter, Target hereby represents and warrants to Acquiror, Acquiror OP and
Merger Subsidiary that:


(A)           EXISTENCE; GOOD STANDING; AUTHORITY; COMPLIANCE WITH LAW.

(I)            TARGET IS A CORPORATION DULY INCORPORATED, VALIDLY EXISTING UNDER
THE LAWS OF THE STATE OF MARYLAND AND IN GOOD STANDING WITH THE SDAT.  TARGET IS
DULY QUALIFIED OR LICENSED TO DO BUSINESS AS A FOREIGN ENTITY AND IS IN GOOD
STANDING UNDER THE LAWS OF ANY OTHER JURISDICTION IN WHICH THE CHARACTER OF THE
PROPERTIES OWNED, LEASED OR OPERATED BY IT THEREIN OR IN WHICH THE TRANSACTION
OF ITS BUSINESS MAKES SUCH QUALIFICATION OR LICENSING NECESSARY.  TARGET HAS ALL
REQUISITE CORPORATE POWER AND AUTHORITY TO OWN, OPERATE, LEASE AND ENCUMBER THE
TARGET PROPERTIES AND CARRY ON ITS BUSINESS AS NOW CONDUCTED.

22


--------------------------------------------------------------------------------


(ii)           Section 6.02(a)(ii) of the Target Disclosure Letter sets forth as
of the Closing Date: (i) each Subsidiary of Target (each, a “Target Subsidiary,”
and collectively, the “Target Subsidiaries”); (ii) the legal form of each Target
Subsidiary, including the state of formation; and (iii) the identity and
ownership interest of each of the Target Subsidiaries that is held by Target or
a Target Subsidiary.

(iii)          Each of the Target Subsidiaries is duly organized, validly
existing and is in good standing under the laws of the State of Maryland.  Each
of the Target Subsidiaries is duly qualified or licensed to do business and in
good standing under the laws of each jurisdiction in which the character of the
properties owned, leased or operated by it therein or in which the transaction
of its business makes such qualification or licensing necessary.

(iv)          Except as set forth in Section 6.02(a)(iv) of the Target
Disclosure Letter, as of the Closing Date all of the outstanding voting
securities or other interests of each of the Target Subsidiaries have been
validly issued and are (i) fully paid and nonassessable and (ii) owned, directly
or indirectly, free and clear of any Lien (including any restriction on the
right to vote or sell the same, except as may be provided as a matter of Law),
and all voting interests in each of the Subsidiaries that is a partnership,
joint venture, limited liability company or trust which are owned by Target, by
one of the Target Subsidiaries or by Target and one of the Target Subsidiaries,
are owned free and clear of any Lien (including any restriction on the right to
vote or sell the same, except as may be provided as a matter of Law).

(v)           Target has previously made available to Acquiror true and complete
copies of the (i) Target Charter and the Target Bylaws, each as amended through
the date hereof, (ii) minute books of meetings of the Target’s Board and
(iii) organizational documents of the Target Subsidiaries, each as amended
through the date hereof.

(vi)          Section 6.02(a)(vi) of the Target Disclosure Letter sets forth as
of the date hereof each Subsidiary of Target; the legal form of such Subsidiary,
including the state of formation, and the identity and ownership interest of
each of the Subsidiaries held directly or indirectly by Target.


(B)           CAPITALIZATION.

(i)            The authorized shares of capital stock of Target consist of
100,000 shares of Target Class A Common Stock, of which, as of September 30,
2006, 15,000 were issued and outstanding, 300,000 shares of Target Class B
Common Stock, of which, as of September 30, 2006, 75,000 were issued and
outstanding and 600 shares of Target Class C Common Stock, of which, as of
September 30, 2006, none are issued and outstanding.  As of the date of this
Agreement, there were no shares of Target Common Stock reserved for issuance or
required to be reserved for issuance.  Section 6.02(b)(i) of the Target
Disclosure Letter sets forth a list of the Target Stockholders and the shares of

23


--------------------------------------------------------------------------------


Target Common Stock owned by each.  There are no other classes of stock of
Target other than Target Common Stock.

(ii)           Section 6.02(b)(ii) of the Target Disclosure Letter sets forth a
list of all secured and unsecured debt instruments outstanding as of the date
hereof of Target and/or relating to the Target Properties and their outstanding
principal amounts as of December 1, 2006.  Target has no outstanding bonds,
debentures, notes or other similar obligations the holders of which have the
right to vote (or which are convertible into or exercisable for securities
having the right to vote) with the Target Stockholders on any matter.

(iii)          As of the Effective Time, there will not be outstanding any share
appreciation rights, dividend equivalent rights, performance awards, restricted
stock unit awards or “phantom” shares applicable to Target or Target
Subsidiaries.

(iv)          Except as set forth in Section 6.02(b)(iv) of the Target
Disclosure Letter, there are no agreements or understandings to which Target is
a party with respect to shares of Target Common Stock, nor does Target have
knowledge, as of the date of this Agreement, of any third party agreements or
understandings with respect to the voting of any such shares.

(v)           Immediately prior to the Closing, each Target Subsidiary shall be
wholly-owned by Target except as otherwise shown on Schedule 2.  Neither Target
nor any Target Subsidiary has any agreement or commitment to sell or transfer
any of its stock, partnership or ownership interests, as the case may be.


(C)           AUTHORITY RELATIVE TO THIS AGREEMENT.

(I)            TARGET HAS ALL NECESSARY CORPORATE POWER AND AUTHORITY TO EXECUTE
AND DELIVER THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTION.  NO OTHER
CORPORATE PROCEEDINGS ON THE PART OF TARGET IS NECESSARY TO AUTHORIZE THIS
AGREEMENT OR TO CONSUMMATE THE TRANSACTION (OTHER THAN, WITH RESPECT TO THE
MERGER AND THIS AGREEMENT, TO THE EXTENT REQUIRED BY LAW, THE STOCKHOLDER
APPROVAL).  THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY
TARGET AND, ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY HEREOF BY EACH OF
ACQUIROR, ACQUIROR OP AND MERGER SUBSIDIARY, CONSTITUTES A VALID, LEGAL AND
BINDING AGREEMENT OF TARGET, ENFORCEABLE AGAINST TARGET IN ACCORDANCE WITH AND
SUBJECT TO ITS TERMS AND CONDITIONS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, FRAUDULENT
TRANSFER AND SIMILAR LAWS OF GENERAL APPLICABILITY RELATING TO OR AFFECTING
CREDITORS’ RIGHTS OR BY GENERAL EQUITABLE PRINCIPLES.

(II)           THE TARGET BOARD HAS DULY AND VALIDLY AUTHORIZED THE EXECUTION
AND DELIVERY OF THIS AGREEMENT, DECLARED THE TRANSACTION ADVISABLE AND APPROVED,
SUBJECT TO THE APPROVAL OF THE TARGET STOCKHOLDERS, THE TRANSACTION, AND NO
OTHER ACTIONS ARE REQUIRED TO BE TAKEN BY THE TARGET BOARD FOR THE CONSUMMATION
OF THE TRANSACTION.  THE TARGET BOARD HAS DIRECTED THAT THIS AGREEMENT BE
SUBMITTED TO THE TARGET STOCKHOLDERS FOR THEIR APPROVAL TO THE EXTENT REQUIRED
BY LAW AND THE TARGET

24


--------------------------------------------------------------------------------


CHARTER AND TARGET BYLAWS.  THE MERGER REQUIRES THE AFFIRMATIVE VOTE OF A
TWO-THIRDS MAJORITY OF ALL VOTES ENTITLED TO BE CAST BY THE HOLDERS OF ALL
OUTSTANDING TARGET COMMON STOCK AS OF THE RECORD DATE FOR THE TARGET STOCKHOLDER
MEETING (THE “STOCKHOLDER APPROVAL”).  THE STOCKHOLDER APPROVAL IS THE ONLY VOTE
OF THE HOLDERS OF ANY CLASS OR SERIES OF STOCK OF TARGET NECESSARY TO APPROVE
THE TRANSACTION.


(D)           NO CONFLICT; REQUIRED FILINGS AND CONSENTS.

(i)            Except as set forth in Section 6.02(d)(i) of the Target
Disclosure Letter, the execution and delivery by Target of this Agreement does
not, and the performance of its obligations hereunder will not, (A) conflict
with or violate the organizational documents of Target or Target Subsidiaries,
(B) assuming that all consents, approvals, authorizations and other actions
described in subsection (ii) have been obtained and all filings and obligations
described in subsection (ii) have been made, conflict with or violate any
domestic statute, law, ordinance, regulation, rule, code, executive order,
injunction, judgment, decree or other order (“Law”) applicable to Target and
Target Subsidiaries or by which any Target Property or other property or asset
of Target or any of the Target Subsidiaries is bound or affected, or (C) result
in any breach of or constitute a default (or an event which, with notice or
lapse of time or both, would become a default) under, or give to others any
right of termination, amendment, acceleration or cancellation of, or result in
the creation of a Lien or other encumbrance on any Target Property or other
property or asset of Target or any of the Target Subsidiaries pursuant to, any
note, bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation, except, with respect to clauses (B)
and (C), for any such conflicts, violations, breaches, defaults or other
occurrences that would not (x) prevent or delay consummation of the Transaction
or otherwise prevent it from performing its obligations under this Agreement or
(y) have a Target Material Adverse Effect.

(ii)           Except as set forth in Section 6.02(d)(ii) of the Target
Disclosure Letter, the execution and delivery by Target of this Agreement does
not, and the performance of its obligations hereunder will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any Governmental Authority except (A) for the filing of the Articles of
Merger with, and the acceptance for record of the Articles of Merger by, the
SDAT and (B) where the failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications, would not
(x) prevent or delay consummation of the Transaction or otherwise prevent it
from performing its obligations under this Agreement or (y) have a Target
Material Adverse Effect.

(e)           Permits; Compliance.  Except as set forth in Section 6.02(e) of
the Target Disclosure Letter, to the knowledge of Target, each of Target and the
Target Subsidiaries is in possession of all franchises, grants, authorizations,
licenses, permits, consents, certificates, approvals and orders of any
Governmental Authority necessary for each of Target or the Target Subsidiaries
to own, lease and operate the Target Properties or to carry on its business as
it is now being conducted (the “Applicable Permits”),

25


--------------------------------------------------------------------------------


except where the failure to have, or the suspension or cancellation of, any of
the Applicable Permits could not reasonably be expected to have a Target
Material Adverse Effect.  As of the date hereof, no suspension or cancellation
of any of the Applicable Permits is pending or, to the knowledge of Target,
threatened, except where the failure to have, or the suspension or cancellation
of, any of the Applicable Permits could not reasonably be expected to have a
Target Material Adverse Effect.  Neither Target nor any of the Target
Subsidiaries is in conflict with, or in default, breach or violation of, (i) any
Law applicable to Target or any of the Target Subsidiaries or by which any of
the Target Properties or assets is bound or affected, or (ii) any note, bond,
mortgage, indenture, contract, agreement, lease, license, Applicable Permit,
franchise or other instrument or obligation to which Target or any of the Target
Subsidiaries is a party or by which Target or any of the Target Subsidiaries or
any of their properties or assets is bound, except for any such conflicts,
defaults, breaches or violations that could not reasonably be expected to have a
Target Material Adverse Effect.

(f)            Litigation.  Except (i) as listed in Section 6.02(f) of the
Target Disclosure Letter, or (ii) for suits, claims, Actions, proceedings or
investigations arising in the ordinary course of business of Target and the
Target Subsidiaries which are adequately covered by insurance (it being
understood that litigation (A) arising from or related in any way to Hazardous
Materials or (B) related to any landlord/tenant rent collection proceeding or
regarding Target Properties Leases in excess of 5,000 square feet shall not be
considered in the ordinary course of business), there is no suit, Action pending
or, to Target’s knowledge, threatened against Target or any of the Target
Subsidiaries or any of the Target Properties that could reasonably have a Target
Material Adverse Effect or that question the validity of this Agreement or any
action to be taken by Target in connection with the consummation of the
Transaction.  None of Target or the Target Subsidiaries is subject to any order,
judgment, writ, injunction or decree by any Governmental Authority, except as
could not reasonably be expected to have a Target Material Adverse Effect.


(G)           TARGET PROPERTIES AND TARGET PROPERTIES LEASES.

(I)            PRIOR TO THE CLOSING DATE, THE TARGET PROPERTIES SHALL BE OWNED
BY THE ENTITIES SHOWN ON SCHEDULES 1, 2 AND 4 HEREOF AND NO OTHER PERSON WILL
HAVE ANY OWNERSHIP INTEREST IN OR RIGHT TO SHARE IN THE PROFITS OF ANY TARGET
PROPERTY.

(II)           TARGET HAS PROVIDED ACQUIROR ALL POLICIES OF TITLE INSURANCE OR
UPDATES OR ENDORSEMENTS THAT ARE IN THE POSSESSION OF TARGET WITH RESPECT TO THE
TARGET PROPERTIES, AND NO CLAIM HAS BEEN MADE AGAINST ANY SUCH POLICY THAT HAS
NOT BEEN RESOLVED AND, TO TARGET’S KNOWLEDGE, THERE ARE NO FACTS OR
CIRCUMSTANCES WHICH WOULD CONSTITUTE THE BASIS FOR SUCH A CLAIM.  EXCEPT AS SET
FORTH IN SECTION 6.02(G)(II) OF THE TARGET DISCLOSURE LETTER, TO TARGET’S
KNOWLEDGE AND SUBJECT TO MATTERS OF RECORD, THERE ARE NO MATERIAL EXCEPTIONS NOT
SHOWN ON SUCH TITLE INSURANCE POLICIES.

(iii)          All buildings currently under construction by the Target Group on
the Target Properties, all construction projects and building maintenance and

26


--------------------------------------------------------------------------------


improvements currently ongoing, all tenant improvements required to be performed
under the Target Properties Leases prior to the commencement of the initial term
of a Target Properties Lease or an existing expansion or renewal thereof that
have not been so completed as of the date of this Agreement (and have been
designated as Pre-LOI TI Work and other work), and all properties currently
under contract for acquisition as of the date of this Agreement by the Target or
Target Subsidiaries are listed as such in Section 6.02(g)(iii) of the Target
Disclosure Letter, other than routine building maintenance in the ordinary
course of business not exceeding $2,500.

(iv)          Except as provided in Section 6.02(g)(iv) of the Target Disclosure
Letter, none of the Target Group (A) has received written notice of any
violation of any Law issued by any Governmental Authority, (B) has received
written notice of any structural defects relating to any Target Property which
would reasonably be expected to have a Target Material Adverse Effect, or (C)
has received written notice of any physical damage to any Target Property which
would, individually or in the aggregate, reasonably be expected to have a Target
Material Adverse Effect for which there is not insurance in effect covering the
cost of the restoration and the loss of revenue.

(v)           Except as set forth in Section 6.02(g)(v) of the Target Disclosure
Letter, no tenant or third party has any option to purchase any of the Target
Properties, rights of first refusal or other agreements to purchase or sell any
Target Properties, other than as set forth in the Target Properties Leases.

(vi)          Except (A) as set forth in Section 6.02(g)(vi) of the Target
Disclosure Letter, (B) for the Target Properties Leases and (C) for secured loan
documents entered into in the ordinary course of business, there are no written
agreements which restrict the Target Group from transferring any of the Target
Properties, and none of the Target Properties is subject to any restriction on
the sale or other disposition thereof or on the financing or release of
financing thereon.

(vii)         To the knowledge of Target, (i) no certificate, permit or license
from any Governmental Authority having jurisdiction over any of the Target
Properties or any agreement, easement or other right which is necessary to
permit the lawful use and operation of the buildings and improvements on any of
the Target Properties or which is necessary to permit the lawful use and
operation of all driveways, roads, parking areas, out lots, and other means of
egress and ingress to and from any of the Target Properties has not been
obtained and is not in full force and effect, and there is no pending threat of
modification or cancellation of any of the same; and (ii) no written notice of
any violation of any federal, state or municipal law, ordinance, order,
regulation or requirement affecting any portion of any of the Target Properties
has been received by any of the Target Group with respect to the Target
Properties from any Governmental Authority and none of the Target Properties has
received notice that any of the Target Properties are in violation of any such
federal, state or municipal law, order, ordinance, regulation or requirement,
including, without limitation, the Americans with Disabilities Act, except for
such violations that would not have a Target Material Adverse Effect on the
value of any of the Target Properties, individually or in the aggregate.

27


--------------------------------------------------------------------------------


(viii)        Except as set forth in Section 6.02(g)(viii) of the Target
Disclosure Letter, there are no condemnation proceedings pending, or to Target’s
Knowledge, threatened, against any of the Target Properties.

(ix)           None of the Target Group has received any notice to the effect
that (A) any betterment assessments have been levied against, or rezoning
proceedings are pending or threatened with respect to, any of the Target
Properties or (B) any zoning, building or similar law, code, ordinance, order or
regulation is or will be violated by the continued maintenance, operation or use
of any buildings or other improvements on any of the Target Properties or by the
continued maintenance, operation or use of the parking areas.

(x)            Section 6.02(g)(x) of the Target Disclosure Letter sets forth a
true, accurate and complete rent roll for each of the Target Properties (the
“Rent Roll”) as of the date specified in the Target Disclosure Letter.  On the
Closing Date, Section 6.02(g)(x) of the Target Disclosure Letter will be updated
by Target to reflect the Rent Roll as of two (2) Business Days prior to the
Closing Date.  Section 6.02(g)(x) of the Target Disclosure Letter sets forth a
report listing all tenant delinquencies (the “Delinquency Report”) as of the
date specified in the Target Disclosure Letter.  On the Closing Date, Section
6.02(g)(x) of the Target Disclosure Letter will be updated by Target to reflect
the Delinquency Report as of two (2) Business Days prior to the Closing Date. 
Except as noted in Section 6.02(g)(x) of the Target Disclosure Letter, to
Target’s knowledge, there is no violation of any co-tenancy, exclusive or
restriction listed in such Section 6.02(g)(x) of the Target Disclosure Letter.

(xi)           Except as set forth in the Target Disclosure Letter, Target has
previously delivered or made available to Acquiror a true, complete and correct
copy of all Target Properties Leases, tenancies or other agreements for all or
any portion of the Target Properties listed on the Rent Roll, all amendments,
modifications, assignments, subleases to which any member of the Target Group
has consented and supplements thereto and all guarantees with respect thereto.

(xii)          Each of the Target Properties Leases is valid and subsisting and
in full force and effect and has not been amended, modified or supplemented. 
Except as noted in Section 6.02(g)(xii) of the Target Disclosure Letter, to the
knowledge of Target, other than as set forth in the Target Properties Leases, no
tenant under a Lease has the right to terminate such lease prior to the
scheduled expiration thereof.  Except as set forth in Section 6.02(g)(xii) of
the Target Disclosure Letter, none of the Target Group has received any written
notice from any tenant under a Target Property Lease of more than 5,000 square
feet of any intention to vacate.

(xiii)         Except as set forth in Section 6.02(g)(xiii) of the Target
Disclosure Letter, no member of the Target Group has received written notice
from any tenant under a Lease of any offset, defense or claim against rent
payable by it or other performance of obligations due from it under its lease.

28


--------------------------------------------------------------------------------


(xiv)        Except as set forth in Section 6.02(g)(xiv) of the Target
Disclosure Letter, to Target’s knowledge and without independent investigation,
no tenant under a Lease is currently in default under any monetary provision of
its lease nor is any tenant under a Lease currently in material default under
any non-monetary provision of its lease, and no such tenant is in arrears in the
performance of any monetary obligation required of it under its lease.  Except
as set forth in Section 6.02(g)(xiv) of the Target Disclosure Letter, Target, to
Target’s knowledge and without independent investigation, is not aware of any
facts or circumstances which with the passage of time and/or notice would
constitute a default by any tenant under a Lease.

(xv)         Except as set forth in Section 6.02(g)(xv) of the Target Disclosure
Letter, Target has received no written notice stating that any tenant leasing in
excess of 5,000 square feet under a Lease is insolvent or that any such tenant
is unable to perform any or all of its material obligations under its lease.

(xvi)        Except as set forth in Section 6.02(g)(xvi) of the Target
Disclosure Letter, no tenant under any of the Target Properties Leases, or any
guarantor, has asserted any claim of which the Target Group has received written
notice which would materially affect the collection of rent from such tenant and
the Target Group has not received written notice of any material default or
breach on the part of the Target Group under any of the Target Properties Leases
which has not been cured within the applicable cure period.

(xvii)       Section 6.02(g)(xvii) of the Target Disclosure Letter sets forth a
list of all written commitments made by the Target Group to enter into leases of
5,000 square feet or more of any of the Target Properties or any portion thereof
which has not yet been reduced to a written lease, including a description of
the right of any third party broker to any outstanding brokerage or other
commission incidental thereto and all other financial terms, all in reasonable
detail.  Section 6.02(g)(xvii) of the Target Disclosure Letter also sets forth a
complete list of all brokerage or other commissions owed in whole or part as of
the date hereof by the Target Group relating to the Target Properties.  Target
has provided true and correct copies of all such written commitments to
Acquiror.

(xviii)      Except as set forth in Section 6.02(g)(xviii) of the Target
Disclosure Letter and to the knowledge of Target, all Target Properties Leases
are valid and effective in accordance with their respective terms, and there is
not, under any of such Target Properties Leases, any material existing default
or any event which with notice or lapse of time or both would constitute such a
default, nor do any of such Target Properties Leases contain any provision which
would preclude the Surviving Entity, a Target Subsidiary or a NPI Entity from
occupying and using the leased premises for the same purposes and upon
substantially the same rental and other terms as are applicable to the
occupation and current use by the Target Group.

(xix)         Section 6.02(g)(xix) of the Target Disclosure Letter sets forth a
list of all of the letters of credit with respect to which Target has any
liability,

29


--------------------------------------------------------------------------------


classified as (A) those letters of credit for which Acquiror will substitute
letters of credit and if such letters of credit are drawn upon, Target shall
reimburse Acquiror the amount of such draw (the “Target Properties Escrow LCs”),
(B) those letters of credit for which Acquiror will substitute letters of credit
and assume all obligations thereunder (the “Target Properties LCs”) and (C)
letters of credit relating to properties other than Target Properties (the
“Non-Target Properties Letters of Credit”).

(xx)          Except as set forth in Section 6.02(g)(xx) of the Target
Disclosure Letter, Target Group has not received any notices of threatened
claims regarding the Target Properties.

(xxi)         A true and correct copy of the Acquisition Agreement has been
supplied to Target and there have been no amendments thereof.  Miles &
Stockbridge P.C. is the escrow agent under such Acquisition Agreement and is
holding the $800,000 Sewer System Credit (as such term is defined therein)
pursuant to Section 6.3 of such Acquisition Agreement and none of the Sewer
System Credit has been spent.  Work in connection with the Sewer System (as such
term is defined in the Acquisition Agreement) has been performed by Target or
Target Subsidiaries and the cost of such work incurred since September 6, 2006
shall be determined prior to Closing.


(H)           INTELLECTUAL PROPERTY.  EXCEPT AS WOULD NOT HAVE A TARGET MATERIAL
ADVERSE EFFECT, (I) THE CONDUCT OF BUSINESS OF THE TARGET GROUP AS CURRENTLY
CONDUCTED WITH RESPECT TO THE TARGET PROPERTIES DOES NOT, TO TARGET’S KNOWLEDGE,
INFRINGE THE INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTIES AND (II) WITH
RESPECT TO INTELLECTUAL PROPERTY OWNED BY OR LICENSED TO THE TARGET GROUP AND
MATERIAL TO THE TARGET PROPERTIES, THE TARGET GROUP HAS NOT RECEIVED ANY NOTICE
THAT IT DOES NOT HAVE THE RIGHT TO USE SUCH INTELLECTUAL PROPERTY IN THE
CONTINUED OPERATION OF ITS BUSINESS AS CURRENTLY CONDUCTED.


(I)            TAXES.

(I)            THERE ARE NO LIENS FOR TAXES UPON ANY ASSETS OF THE TARGET GROUP,
EXCEPT FOR PERMITTED LIENS.

(ii)           Each of the Target Group has timely filed with the appropriate
taxing authority all Tax Returns required to be filed by it prior to the date
hereof.  Each such Tax Return is complete and accurate in all material
respects.  All Taxes have been properly reflected in the statements of
operations of the Target Group, and have been paid prior to the imposition of
any penalty.  None of the Target Group has executed or filed with the IRS or any
other taxing authority any agreement now in effect extending the period for
assessment or collection of any Tax.  Except as set forth in Section 6.02(i)(ii)
of the Target Disclosure Letter, none of the Target Group is a party to any
pending action or proceedings by any taxing authority for assessment or
collection of any Tax, and no claim for assessment or collection of any Tax has
been asserted against it.  Except as set forth in the Target Disclosure Letter,
true and complete copies of all federal, state and local income or franchise Tax
Returns filed by each member of the Target Group with respect to taxable years
commencing on or after January 1, 2003 have

30


--------------------------------------------------------------------------------


been delivered to Acquiror.  No claim has been made in writing by a Governmental
Authority in a jurisdiction where the Target Group does not file Tax Returns
that it is or may be subject to taxation by that jurisdiction. There is no
dispute or claim concerning any Tax liability of the Target Group, (A) claimed
or raised by any taxing authority in writing or (B) as to which the Target Group
has knowledge.  No issues have been raised in writing in any examination by any
taxing authority with respect to the Target Group which, by application of
similar principles, reasonably could be expected to result in a material
deficiency or increase in Tax for any other period not so examined. Section
6.02(i)(ii) of the Target Disclosure Letter lists all federal and state income
Tax Returns filed with respect to the Target Group for taxable periods
commencing on or after January 1, 2003 that have been audited, and indicates
those Tax Returns, if any, that currently are the subject of audit.

(iii)          Target and the Stockholders of Target as of April 1, 1998 made a
valid election for Target to be treated as an “S corporation”, as that term is
defined in Section 1361(a) of the Code, and such election will be in effect at
the Closing Date.  There are no grounds for the revocation of any such election
and no such election will be revoked retroactively or otherwise.  Target has
been an S corporation from April 1, 1998 through the date hereof.  Neither
Target nor any of the stockholders of Target has taken any action that would
cause, or would result in, the termination of the S corporation status of the
Target.

(iv)          Section 6.02(i)(iv) of the Target Disclosure Letter contains a
copy of the Target’s election to be treated as an S corporation, which was
timely filed with the IRS and has not been superseded by any subsequent filing. 
The IRS has not sent any correspondence to Target questioning the Target’s
status as an S corporation.

(v)           Target (A) shall be taxed as an S corporation through the Closing
Date and has complied (and will comply) with all applicable provisions of the
Code relating to an S corporation through the Closing Date, (B) has operated,
and intends to continue to operate, in such a manner as to qualify as an S
corporation from 1998 and through Closing, and (C) has not taken or omitted to
take any action which would reasonably be expected to result in a challenge to
its status as an S corporation during such time period, and, to the knowledge of
Target, no such challenge is pending or threatened.

(vi)          Target, for all taxable years commencing as of April 1, 1998, was
eligible to and did validly elect to be taxed as an S corporation for federal
income tax purposes and at all times thereafter continued such election and
continued to be so eligible to be taxed as an S corporation for federal income
tax purposes.  The “built-in gain”, as of December 31, 2005, of the assets owned
indirectly by Target as listed on Section 6.02(i)(vi) of the Target Disclosure
Letter is true, accurate and complete.

(vii)         Target shall not revoke its election to be taxed as an S
corporation within the meaning of Sections 1361 and 1362 of the Code.  Target
shall not

31


--------------------------------------------------------------------------------


take or allow any action that would result in the termination of its status as a
validly electing S corporation within the meaning of Sections 1361 and 1362 of
the Code.

(viii)        Any disposition of the assets of Target and/or any of the Target
Subsidiaries, other than those listed on Section 6.02(i)(viii) of the Target
Disclosure Letter, will not be subject to the rules under Section 1374 of the
Code.  As of Closing, Target shall have no earnings and profits accumulated in
any “non-REIT year” within the meaning of Section 857(a)(2) of the Code.

(ix)           Target and each of the Target Subsidiaries have withheld and paid
all Taxes required to have been withheld and/or paid in connection with amounts
paid or owing to any employee, former employee, independent contractor,
creditor, stockholder, or other third party.

(x)            Target has not owned, directly or indirectly, an interest in any
Subsidiary other than (A) a “qualified subchapter S subsidiary” within the
meaning of Section 1361(b)(3)(B) of the Code, (B) an entity disregarded for
federal income tax purposes or (C) an entity treated as a partnership for
federal income tax purposes.

(xi)           Neither Target nor any of the Target Subsidiaries has made any
election, or is required, to treat any asset of any Subsidiary as owned by
another person for tax purposes (other than by reason of a Subsidiary being a
“qualified S corporation subsidiary” or a “disregarded entity” for federal
income tax purposes and any comparable provision of state, local or foreign law
and except with respect to assets beneficially owned by a Subsidiary and record
title to which is held by another entity).

(xii)          Neither Target nor any of the Target Subsidiaries has requested,
received or is subject to any written ruling of a taxing authority related to
Taxes or has entered into any written and legally binding agreement with a
taxing authority relating to Taxes.

(xiii)         Neither Target nor any of its Subsidiaries (A) is a party to or
is otherwise subject to any Tax allocation or sharing agreement other than
pursuant to the Target Properties Leases or matters appearing in the land
records and (B) has any liability for the Taxes of another person under law, by
contract or otherwise.

(xiv)        Neither Target nor any Target Subsidiary is a party to any
so-called “tax increment financing” or similar agreement and none of the Target
Properties are located within or subject to any tax increment financing or other
special tax district.

(xv)         Target is not and has not been subject to passive income tax under
Section 1375 of the Code.  Target and Target Subsidiaries have not had gross
receipts for any three consecutive fiscal years subsequent to the taxable year
ended December 31, 1998 of which more than twenty-five percent (25%) were
“passive investment income” (as such term is defined in Section 1362(d)(3)(C) of
the Code).

32


--------------------------------------------------------------------------------


(xvi)        Except as set forth in Section 6.02(i)(xvi) of the Target
Disclosure Letter, Target has not acquired assets from another corporation in
which the Target’s tax basis for the acquired assets was determined, in whole or
in part, by reference to the tax basis of the acquired assets (or any other
property) in the hands of the transferor.

(xvii)       As of the Effective Time, Target will have no earnings and profits
for federal income tax purposes that were accumulated in any taxable year to
which the provisions of Sections 856 through 859 of the Code did not apply with
respect to Target or any Predecessor.  For purposes of this representation,
“Predecessor” means any corporation the earnings and profits of which Target is
required to take into account under Section 381(c) of the Code, by one or more
successive applications of such Section.

(xviii)      The tax basis as of December 31, 2005 of the Merger Properties and
the Retail Properties is shown in Section 6.02(i)(xviii) of the Target
Disclosure Letter and is true, accurate and complete.

(xix)         Target agrees to timely file the federal and state income tax
returns for Target and Target Subsidiaries for the final taxable year ending
immediately prior to the Effective Time.  Target will timely make an election
under Treasury Regulation Section 1.1368-1(f)(3) to distribute all of its
“subchapter C” earnings and profits through a deemed dividend to the Target
Stockholders with respect to the final taxable year of Target ending immediately
prior to the Effective Time.

(j)           Environmental Matters.  Except as disclosed in Section 6.02(j) of
the Target Disclosure Letter or in the environmental audits/reports listed
thereon (all representations being made only to the knowledge of Target):

(I)            NONE OF THE TARGET GROUP HAS RECEIVED WRITTEN NOTICE THAT ANY
COMPLAINT HAS BEEN FILED THAT REMAINS UNRESOLVED, ANY PENALTY HAS BEEN ASSESSED
THAT HAS NOT BEEN PAID AND ANY INVESTIGATION OR REVIEW IS PENDING OR THREATENED
BY ANY GOVERNMENTAL ENTITY WITH RESPECT TO ANY ALLEGED FAILURE BY THE TARGET
GROUP TO HAVE ANY PERMIT REQUIRED UNDER ANY APPLICABLE ENVIRONMENTAL LAW OR WITH
RESPECT TO ANY TREATMENT, STORAGE, RECYCLING, TRANSPORTATION, DISPOSAL OR
“RELEASE” (AS DEFINED IN 42 U.S.C. § 9601(22) (“RELEASE”)) BY THE TARGET GROUP
OF ANY HAZARDOUS MATERIAL IN VIOLATION OF ANY APPLICABLE ENVIRONMENTAL LAW.

(II)           EXCEPT IN MATERIAL COMPLIANCE WITH APPLICABLE ENVIRONMENTAL LAWS,
(A) THERE ARE NO ASBESTOS-CONTAINING MATERIALS PRESENT ON ANY TARGET PROPERTY,
(B) THERE ARE NO REGULATED LEVELS OF PCBS PRESENT ON ANY TARGET PROPERTY, AND
(C) THERE ARE NO UNDERGROUND STORAGE TANKS, ACTIVE OR ABANDONED, USED FOR THE
STORAGE OF HAZARDOUS MATERIALS CURRENTLY PRESENT ON ANY TARGET PROPERTY.

(III)          NONE OF TARGET, NPI OR ANY TARGET SUBSIDIARY HAS RECEIVED WRITTEN
NOTICE OF A CLAIM AGAINST ANY OF THEM, THAT HAS NOT BEEN RESOLVED, TO THE EFFECT
THAT IT IS LIABLE TO A THIRD PARTY, INCLUDING A GOVERNMENTAL ENTITY, AS A RESULT
OF A RELEASE OF A

33


--------------------------------------------------------------------------------


HAZARDOUS MATERIAL INTO THE ENVIRONMENT IN MATERIAL VIOLATION OF ANY APPLICABLE
ENVIRONMENTAL LAW AT ANY TARGET PROPERTY NOR HAS ANY REASON TO BELIEVE SUCH A
CLAIM IS EXPECTED.

(IV)          NONE OF THE TARGET GROUP HAS RECEIVED WRITTEN NOTICE OF (A) ANY
LIENS ARISING UNDER OR PURSUANT TO ANY APPLICABLE ENVIRONMENTAL LAW ON ANY
TARGET PROPERTY OR (B) ANY ACTION TAKEN OR IN PROCESS WHICH COULD SUBJECT ANY
TARGET PROPERTY TO SUCH LIENS.  THE TARGET GROUP CURRENTLY DOES NOT HAVE ANY
DUTY UNDER ANY APPLICABLE ENVIRONMENTAL LAW TO PLACE ANY RESTRICTION RELATING TO
THE PRESENCE OF HAZARDOUS MATERIAL AT ANY TARGET PROPERTY WHICH HAVE NOT ALREADY
BEEN PLACED.

(V)           NONE OF THE TARGET GROUP HAS TRANSPORTED OR ARRANGED FOR THE
TRANSPORTATION OF ANY HAZARDOUS MATERIAL TO ANY LOCATION WHICH IS THE SUBJECT OF
ANY ACTION, SUIT OR PROCEEDING THAT COULD BE REASONABLY EXPECTED TO RESULT IN
CLAIMS AGAINST THE TARGET GROUP RELATED TO SUCH HAZARDOUS MATERIAL FOR CLEAN-UP
COSTS, REMEDIAL WORK, DAMAGES TO NATURAL RESOURCES OR PERSONAL INJURY CLAIMS,
INCLUDING CLAIMS UNDER CERCLA AND THE RULES AND REGULATIONS PROMULGATED
THEREUNDER AND, TO THE KNOWLEDGE OF TARGET, THERE IS NO REASONABLE BASIS FOR
SUCH CLAIM.

(VI)          NO HAZARDOUS MATERIALS HAVE BEEN OR ARE THREATENED TO BE SPILLED,
RELEASED, DISCHARGED OR DISPOSED OF AT ANY SITE PRESENTLY OR FORMERLY OWNED,
OPERATED, LEASED OR USED BY THE TARGET GROUP, OR, TO THE KNOWLEDGE OF TARGET,
ARE PRESENT IN THE SOIL, SEDIMENT, WATER OR GROUNDWATER AT ANY SUCH SITE.  NO
TARGET PROPERTY IS LISTED OR PROPOSED FOR LISTING ON THE NATIONAL PRIORITIES
LIST PROMULGATED PURSUANT TO CERCLA OR ON ANY SIMILAR LIST OF SITES UNDER ANY
APPLICABLE ENVIRONMENTAL LAW OF ANY OTHER GOVERNMENTAL ENTITY WHERE SUCH LISTING
REQUIRES ACTIVE INVESTIGATION OR CLEAN-UP.

(VII)         NONE OF THE TARGET GROUP HAS IN ITS POSSESSION OR CONTROL ANY
ENVIRONMENTAL ASSESSMENT OR INVESTIGATION REPORTS PREPARED WITHIN THE LAST FIVE
YEARS THAT DISCLOSE A MATERIAL ENVIRONMENTAL CONDITION WITH RESPECT TO THE
TARGET PROPERTIES WHICH HAS NOT BEEN ADDRESSED OR REMEDIATED (OR IS NOT IN THE
PROCESS OF BEING REMEDIATED) OR BEEN MADE THE SUBJECT OF AN ENVIRONMENTAL
INSURANCE POLICY MAINTAINED BY THE TARGET GROUP.

(VIII)        EXCEPT AS SET FORTH IN SECTION 6.02(J)(VIII) OF THE TARGET
DISCLOSURE LETTER, TARGET HAS NOT ENTERED INTO ANY AGREEMENTS TO PROVIDE
INDEMNIFICATION TO ANY THIRD PARTY PURCHASER SINCE JANUARY 1, 2003, OR TO ANY
LENDER WITH RESPECT TO EXISTING LOANS, PURSUANT TO ENVIRONMENTAL LAWS IN
RELATION TO ANY PROPERTY OR FACILITY PREVIOUSLY OWNED OR OPERATED BY THE TARGET
GROUP.

(IX)           THE BACKUP GENERATOR AT 9930 FRANKLIN SQUARE DRIVE THAT EXHIBITED
OIL SPILL CHARACTERISTICS WAS THE RESULT OF AN OVERFILL, NOT A SPILL, AND THERE
IS NO SUBSURFACE IMPACT.


(K)           CONTRACTS.  EXCEPT FOR THE TARGET MATERIAL CONTRACTS, NEITHER
TARGET NOR ANY TARGET SUBSIDIARY IS A PARTY TO OR BOUND BY ANY CONTRACT, OTHER
THAN (I) THOSE CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE THAT

34


--------------------------------------------------------------------------------



DO NOT EXTEND BEYOND THE CLOSING DATE OR ARE TERMINABLE AT THE OPTION OF TARGET
WITHOUT PENALTY AND (II) PUBLIC WORKS AGREEMENTS, UTILITY, GRADING, STORM WATER
MANAGEMENT AND OTHER DEVELOPMENT AGREEMENTS OR PERMITS THAT ARE BINDING ON
TARGET OR TARGET SUBSIDIARIES AS OF THE DATE HEREOF BUT WHICH SHALL BE ASSIGNED
BY TARGET OR TARGET SUBSIDIARIES PRIOR TO THE EFFECTIVE TIME AS A RESULT OF
WHICH NEITHER TARGET NOR ANY TARGET SUBSIDIARY SHALL HAVE ANY LIABILITY
THEREUNDER AS OF THE EFFECTIVE TIME.  COPIES OF ALL OF THE SCHEDULED CONTRACTS
HAVE BEEN PROVIDED TO ACQUIROR AND ARE TRUE AND CORRECT.  NONE OF THE TARGET
GROUP HAS RECEIVED ANY NOTICE OF A DEFAULT THAT HAS NOT BEEN CURED UNDER ANY OF
THE SCHEDULED CONTRACTS OR IS IN DEFAULT RESPECTING ANY PAYMENT OBLIGATIONS
THEREUNDER BEYOND ANY APPLICABLE GRACE PERIODS EXCEPT WHERE SUCH DEFAULT HAS NOT
HAD OR COULD NOT REASONABLY BE EXPECTED TO HAVE A TARGET MATERIAL ADVERSE EFFECT
OR SUCH DEFAULT WOULD NOT PREVENT OR DELAY CONSUMMATION OF THE TRANSACTION.

(I)            EACH TARGET MATERIAL CONTRACT IS VALID AND BINDING ON EACH TARGET
GROUP PARTY THERETO, AND NONE OF THE TARGET GROUP IS IN DEFAULT UNDER ANY TARGET
MATERIAL CONTRACT, EXCEPT AS WOULD NOT (A) PREVENT OR MATERIALLY DELAY
CONSUMMATION OF THE TRANSACTION, OR (B) RESULT IN A TARGET MATERIAL ADVERSE
EFFECT.

(l)           Insurance.  Section 6.02(l) of the Target Disclosure Letter sets
forth a correct and complete list of the insurance policies held by, or for the
benefit of, the Target Group, including the underwriter of such policies and the
amount of coverage thereunder.  The Target Group has paid, or caused to be paid,
all premiums due under such policies and has not received written notice that
any such member is in default with respect to any obligations under such
policies.  None of the Target Group has received any written notice of
cancellation or termination with respect to any existing insurance policy set
forth in Section 6.02(l) of the Target Disclosure Letter that is held by, or for
the benefit of, any of the Target Group.  Except as set forth in Section 6.02(l)
of the Target Disclosure Letter, in the past three (3) years there have been no
claims made under or against the insurance policies listed thereon.  Effective
upon the date hereof, Acquiror, Acquiror OP and the Surviving Entity shall be
named as additional insureds, as their interests may appear, with respect to all
of the insurance policies held by or for the benefit of the Target Group as they
relate to the Target Properties.  Target will include all Target Subsidiaries as
additional insureds under such policies.

(m)         Related Party Transactions.  Except as set forth in Section 6.02(m)
of the Target Disclosure Letter and except for ordinary course advances to
employees, set forth in Section 6.02(m) of the Target Disclosure Letter is a
list of all arrangements, agreements and contracts entered into by Target or any
of the Target Subsidiaries under which continuing obligations exist with any
Person who is an officer, director or Affiliate of Target or any of the Target
Subsidiaries, any member of the “immediate family” (as such term is defined in
Item 404 of Regulation S-K promulgated under the Securities Act) of any of the
foregoing or any entity of which any of the foregoing is an Affiliate.

(n)         Brokers.  No broker, finder or investment banker (other than
Wachovia Capital Markets, LLC) is entitled to any brokerage, finder’s or other
fee or commission in connection with the Transaction based upon arrangements
made by or on

35


--------------------------------------------------------------------------------


behalf of Target, Target Subsidiaries or NPI.  At Closing, Target shall have
delivered to Acquiror a release by Wachovia Capital Markets, LLC in the form
attached hereto as Exhibit D releasing Acquiror, Acquiror OP and the Surviving
Entity from any liability for any brokerage, finder’s or other fee or commission
due to Wachovia Capital Markets, LLC relating to the Merger and except as set
forth in the documents evidencing the Short Term Loan.


(O)           LABOR AND ERISA MATTERS.

(I)            NONE OF THE TARGET GROUP IS A PARTY TO, OR BOUND BY, ANY
COLLECTIVE BARGAINING AGREEMENT, CONTRACT OR OTHER AGREEMENT OR UNDERSTANDING
WITH A LABOR UNION OR LABOR UNION ORGANIZATION. THERE IS NO UNFAIR LABOR
PRACTICE OR LABOR ARBITRATION PROCEEDING PENDING OR, TO THE KNOWLEDGE OF TARGET,
THREATENED AGAINST THE TARGET GROUP, EXCEPT FOR ANY SUCH PROCEEDING WHICH HAVE
NOT HAD OR COULD NOT REASONABLY BE EXPECTED TO HAVE A TARGET MATERIAL ADVERSE
EFFECT. TO THE KNOWLEDGE OF TARGET, THERE ARE NO ORGANIZATIONAL EFFORTS WITH
RESPECT TO THE FORMATION OF A COLLECTIVE BARGAINING UNIT PRESENTLY BEING MADE OR
THREATENED INVOLVING EMPLOYEES OF THE TARGET GROUP.

(II)           TARGET HAS NEVER HAD ANY EMPLOYEES, HAS NEVER MAINTAINED ANY
EMPLOYEE BENEFIT PLANS (INCLUDING, WITHOUT LIMITATION EMPLOYEE BENEFIT PLANS
WITHIN THE MEANING OF SECTION 3(3) OF ERISA) EXCEPT AS DISCLOSED ON SECTION
6.02(O)(II) OF THE TARGET DISCLOSURE LETTER, AND, EXCEPT AS DISCLOSED ON SECTION
6.02(O)(II) OF THE TARGET DISCLOSURE LETTER, AS OF THE EFFECTIVE TIME SHALL NOT
HAVE ANY LIABILITIES OR CONTINGENT LIABILITIES WITH RESPECT TO EMPLOYEE BENEFIT
PLANS MAINTAINED BY ANY MEMBER OF THE TARGET GROUP OR ANY ERISA AFFILIATE OF
TARGET.  THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL NOT RESULT IN ANY
LIABILITY OR OBLIGATION, CONTINGENT OR OTHERWISE AS OF THE EFFECTIVE TIME, TO
TARGET, THE SURVIVING ENTITY, NOR ANY ERISA AFFILIATE OF THE SURVIVING ENTITY,
WITH RESPECT TO EMPLOYEES OR EMPLOYEE BENEFIT PLANS OF ANY MEMBER OF THE TARGET
GROUP OR ANY ERISA AFFILIATE OF TARGET, EXCEPT FOR ANY OBLIGATIONS ASSUMED AS
SET FORTH IN SECTION 8.07.  SECTION 6.02(O)(II) OF THE TARGET DISCLOSURE LETTER
IS A COMPLETE AND ACCURATE LIST OF ALL EMPLOYEE BENEFIT PLANS AND DEFERRED
COMPENSATION PLANS (INCLUDING, WITHOUT LIMITATION, EMPLOYEE BENEFIT PLANS WITHIN
THE MEANING OF SECTION 3(3) OF ERISA) IN WHICH EMPLOYEES OF THE TARGET GROUP
WHOSE EMPLOYMENT INVOLVES SERVICES IN CONNECTION WITH THE TARGET PROPERTIES
PARTICIPATE.  AS OF THE DATE HEREOF, ALL PERSONS OWED ANY MONEY UNDER THE
SECTION “EMPLOYEE BENEFIT PLANS OF TARGET” SET FORTH IN SECTION 6.02(O)(II) OF
THE TARGET DISCLOSURE LETTER ARE LISTED IN SECTION 6.02(O)(II) OF THE TARGET
DISCLOSURE LETTER UNDER THE SECTION “LIST OF PERSONS OWED MONEY UNDER TARGET
EMPLOYEE BENEFIT PLANS.”  ALL OBLIGATIONS UNDER THE “EMPLOYEE BENEFIT PLANS OF
TARGET” SET FORTH IN SECTION 6.02(O)(II) OF THE TARGET DISCLOSURE LETTER SHALL
BE FULLY PAID AND SATISFIED AT OR PRIOR TO CLOSING, OTHER THAN THE DOLLENBERG
RETIREMENT OBLIGATIONS.  EXCEPT FOR ANY OBLIGATIONS ASSUMED AS SET FORTH IN
SECTION 8.07 OF THIS AGREEMENT AND EXCEPT FOR THE DOLLENBERG RETIREMENT
OBLIGATIONS, TARGET SHALL HAVE NO LIABILITY UNDER ANY OF THE “EMPLOYEE BENEFIT
PLANS OF NPI” SET FORTH IN SECTION 6.02(O)(II) OF THE TARGET DISCLOSURE LETTER. 
AT THE EFFECTIVE TIME, ALL EMPLOYEE BENEFIT PLANS AND DEFERRED COMPENSATION

36


--------------------------------------------------------------------------------


PLANS APPLICABLE TO TARGET OR TARGET SUBSIDIARIES SHALL BE TERMINATED, EXCEPT
FOR THE DOLLENBERG RETIREMENT OBLIGATIONS.


(P)           OFFICE ASSUMED LOANS.  COPIES OF ALL DOCUMENTS EVIDENCING AND
RELATING TO THE OFFICE ASSUMED LOANS (THE “OFFICE ASSUMED LOAN DOCUMENTS”) HAVE
BEEN PROVIDED TO ACQUIROR AND ARE TRUE AND CORRECT.  NONE OF THE TARGET GROUP
HAS RECEIVED ANY NOTICE OF A DEFAULT THAT HAS NOT BEEN CURED UNDER ANY OF THE
OFFICE ASSUMED LOAN DOCUMENTS OR IS IN DEFAULT RESPECTING ANY PAYMENT
OBLIGATIONS THEREUNDER BEYOND ANY APPLICABLE GRACE PERIODS.  NONE OF THE TARGET
GROUP IS AWARE OF ANY DEFAULT BY TARGET UNDER THE OFFICE ASSUMED LOAN DOCUMENTS
THAT HAS NOT BEEN PREVIOUSLY DISCLOSED TO ACQUIROR AND CURED BY TARGET.

(q)           Personal Property.  At Closing, Target shall own all of the
personal property set forth in Section 6.02(q) of the Target Disclosure Letter
free and clear of any liens and encumbrances.

(r)            No Undisclosed Liabilities; Indebtedness.  As of the Closing
Date, the only liabilities of Target and Target Subsidiaries shall be the
Assumed Loans, the Short Term Loan, and the liability, if any, under those
Scheduled Contracts which have not been terminated or assigned to the
Liquidating Trust or another party prior to the Effective Date.  There have been
and are no defaults under the Office Assumed Loan Documents or the Short Term
Loan Documents.  To Target’s knowledge, Columbia Equity Finance LLC, Rivers
Center III Investors LLC and Woods Investors LLC have complied, since their
inception, with all single purpose entity and bankruptcy remote requirements
under the loan documents to which each is a party.  As of the Closing Date, the
only liabilities of the Retail Entities for monies borrowed shall be the
Existing Retail Indebtedness.  As of the Closing Date, the maximum aggregate
amount due under the Existing Retail Indebtedness, the Short Term Loan and the
Assumed Loans shall be $129,648,266 (which has been computed assuming Existing
Retail Indebtedness of $29,146,398, Short Term Loan of $83,018,978 and Assumed
Loans of $17,482,890).

(s)           No Other Representations or Warranties.

(i)            Except for the representations and warranties contained in
Section 6.02 of this Agreement, Acquiror, Acquiror OP and Merger Subsidiary
acknowledge that none of Target, NPI or nor any other Person or entity on behalf
of Target or NPI has made, and none of Acquiror, Acquiror OP or Merger
Subsidiary has relied upon, any representation or warranty, whether express or
implied, with respect to Target, NPI or any of the Target Subsidiaries or their
respective businesses, affairs, assets, liabilities, financial condition,
results of operations or prospects or with respect to the accuracy or
completeness of any other information provided or made available to Acquiror and
Merger Subsidiary by or on behalf of Target or NPI.  None of Target, NPI or any
other Person or entity will have, or be subject to, any liability or
indemnification obligation to Acquiror, Acquiror OP, Merger Subsidiary or any
other Person or entity resulting from the distribution in written or verbal
communications to Acquiror or Merger Subsidiary or use by Acquiror, Acquiror OP
or Merger Subsidiary of, any such

37


--------------------------------------------------------------------------------


information, including any information, documents, projections, forecasts or
other material made available to Acquiror, Acquiror OP or Merger Subsidiary in
online “data rooms,” confidential information memoranda or management interviews
and presentations in expectation of the transactions contemplated by this
Agreement.

(ii)           In connection with any investigation by Acquiror, Acquiror OP and
Merger Subsidiary of Target, the Target Subsidiaries and the Target Properties,
Acquiror and Merger Subsidiary have received or may receive from Target and the
Target Subsidiaries and/or other persons or entities on behalf of Target certain
projections, forward-looking statements and other forecasts and certain business
plan information in written or verbal communications.  Acquiror, Acquiror OP and
Merger Subsidiary acknowledge that there are uncertainties inherent in
attempting to make such estimates, projections and other forecasts and plans,
that Acquiror, Acquiror OP and Merger Subsidiary are familiar with such
uncertainties, that Acquiror, Acquiror OP and Merger Subsidiary are taking full
responsibility for making their own evaluation of the adequacy and accuracy of
all estimates, projections and other forecasts and plans so furnished to them
(including the reasonableness of the assumptions underlying such estimates,
projections, forecasts or plans), and that Acquiror. Acquiror OP and Merger
Subsidiary shall have no claim against any Person or entity with respect
thereto.  Accordingly, Acquiror, Acquiror OP and Merger Subsidiary acknowledge
that none of Target, NPI or any other Person or entity on behalf of Target or
NPI makes any representation or warranty with respect to such estimates,
projections, forecasts or plans (including the reasonableness of the assumptions
underlying such estimates, projections, forecasts or plans).


6.03.        REPRESENTATIONS AND WARRANTIES OF ACQUIROR, ACQUIROR OP AND MERGER
SUBSIDIARY.

Acquiror, Acquiror OP and Merger Subsidiary hereby jointly and severally
represent and warrant to Target as follows:


(A)           ORGANIZATION.

(I)            ACQUIROR IS A REAL ESTATE INVESTMENT TRUST DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF MARYLAND. 
THE ACQUIROR DECLARATION OF TRUST IS IN EFFECT AND NO DISSOLUTION, REVOCATION OR
FORFEITURE PROCEEDINGS REGARDING ACQUIROR HAVE BEEN COMMENCED.  ACQUIROR IS IN
GOOD STANDING UNDER THE LAWS OF ANY OTHER JURISDICTION IN WHICH THE CHARACTER OF
THE PROPERTIES OWNED, LEASED OR OPERATED BY IT THEREIN OR IN WHICH THE
TRANSACTION OF ITS BUSINESS MAKES SUCH QUALIFICATION OR LICENSING NECESSARY. 
ACQUIROR HAS ALL REQUISITE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS
PROPERTIES AND TO CARRY ON ITS BUSINESSES AS NOW CONDUCTED AND PROPOSED BY
ACQUIROR TO BE CONDUCTED.

(II)           ACQUIROR OP IS A LIMITED PARTNERSHIP DULY FORMED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF DELAWARE.  THE CERTIFICATE OF
FORMATION IS IN EFFECT AND NO DISSOLUTION, REVOCATION OR FORFEITURE PROCEEDINGS
REGARDING ACQUIROR OP

38


--------------------------------------------------------------------------------


HAVE BEEN COMMENCED.  ACQUIROR OP IS IN GOOD STANDING UNDER THE LAWS OF ANY
OTHER JURISDICTION IN WHICH THE CHARACTER OF THE PROPERTIES OWNED, LEASED OR
OPERATED BY IT THEREIN OR IN WHICH THE TRANSACTION OF ITS BUSINESS MAKES SUCH
QUALIFICATION OR LICENSING NECESSARY.  ACQUIROR OP HAS ALL REQUISITE POWER AND
AUTHORITY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND TO CARRY ON ITS
BUSINESSES AS NOW CONDUCTED AND PROPOSED BY ACQUIROR OP TO BE CONDUCTED.

(III)          MERGER SUBSIDIARY IS A BUSINESS TRUST DULY FORMED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF MARYLAND.  THE
CERTIFICATE OF TRUST OF MERGER SUBSIDIARY IS IN EFFECT AND NO DISSOLUTION,
REVOCATION OR FORFEITURE PROCEEDINGS REGARDING MERGER SUBSIDIARY HAVE BEEN
COMMENCED.  MERGER SUBSIDIARY IS IN GOOD STANDING UNDER THE LAWS OF ANY OTHER
JURISDICTION IN WHICH THE CHARACTER OF THE PROPERTIES OWNED, LEASED OR OPERATED
BY IT THEREIN OR IN WHICH THE TRANSACTION OF ITS BUSINESS MAKES SUCH
QUALIFICATION OR LICENSING NECESSARY.  MERGER SUBSIDIARY HAS ALL REQUISITE POWER
AND AUTHORITY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND TO CARRY ON ITS
BUSINESSES AS NOW CONDUCTED AND PROPOSED BY MERGER SUBSIDIARY TO BE CONDUCTED.


(B)           AUTHORITY RELATIVE TO THIS AGREEMENT.

(I)            EACH OF ACQUIROR, ACQUIROR OP AND MERGER SUBSIDIARY HAS ALL
NECESSARY POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  NO OTHER PROCEEDINGS ON THE
PART OF ACQUIROR, ACQUIROR OP OR MERGER SUBSIDIARY, OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES, ARE NECESSARY TO AUTHORIZE THIS AGREEMENT OR TO CONSUMMATE THE
TRANSACTION.  THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY
EACH OF ACQUIROR, ACQUIROR OP AND MERGER SUBSIDIARY AND, ASSUMING DUE
AUTHORIZATION, EXECUTION AND DELIVERY HEREOF BY TARGET, CONSTITUTES A VALID,
LEGAL AND BINDING AGREEMENT OF EACH OF ACQUIROR, ACQUIROR OP AND MERGER
SUBSIDIARY, ENFORCEABLE AGAINST EACH OF ACQUIROR, ACQUIROR OP AND MERGER
SUBSIDIARY IN ACCORDANCE WITH AND SUBJECT TO ITS TERMS AND CONDITIONS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, FRAUDULENT TRANSFER AND SIMILAR LAWS OF GENERAL
APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS OR BY GENERAL EQUITABLE
PRINCIPLES.

(II)           THE BOARD OF TRUSTEES OF ACQUIROR HAS DULY AND VALIDLY AUTHORIZED
THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY ACQUIROR AND BY ACQUIROR OP AND
APPROVED THE CONSUMMATION OF THE TRANSACTION, AND TAKEN ALL ACTIONS REQUIRED TO
BE TAKEN BY ACQUIROR OR ACQUIROR OP FOR THE CONSUMMATION OF THE TRANSACTION.

(III)          THE BOARD OF TRUSTEES OF MERGER SUBSIDIARY HAS DULY AND VALIDLY
AUTHORIZED THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND APPROVED THE
CONSUMMATION OF THE TRANSACTION, AND TAKEN ALL ACTIONS REQUIRED TO BE TAKEN BY
MERGER SUBSIDIARY FOR THE CONSUMMATION OF THE TRANSACTION.


(C)           CONSENTS AND APPROVALS; NO VIOLATIONS.

(i)            The execution and delivery of this Agreement by Acquiror or
Merger Subsidiary does not, and the performance of Acquiror or Merger
Subsidiary’s

39


--------------------------------------------------------------------------------


obligations hereunder will not, (A) conflict with or violate the Acquiror
Declaration of Trust or Acquiror Bylaws, the certificate of formation or limited
partnership agreement of Acquiror OP or the certificate of trust or declaration
of trust of Merger Subsidiary, (B) assuming that all consents, approvals,
authorizations and other actions described below in subsection (ii) have been
obtained and all filings and obligations described below in subsection (ii) have
been made, conflict with or violate any Law applicable to Acquiror, Acquiror OP
or Merger Subsidiary or by which any of its properties or assets is bound or
affected, or (C) result in any breach of, or constitute a default (or an event
which, with notice or lapse of time or both, would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien or other encumbrance on any
of its properties or assets pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which it is a party or by which it or any of its properties or
assets is bound or affected, except, with respect to clauses (B) and (C), for
any such conflicts, violations, breaches, defaults or other occurrences that
would not (x) prevent or delay consummation of the Transaction or otherwise
prevent it from performing its obligations under this Agreement or (y) have an
Acquiror Material Adverse Effect.

(ii)           The execution and delivery of this Agreement by Acquiror or
Merger Subsidiary does not, and the performance of Acquiror or Merger
Subsidiary’s obligations hereunder will not, require any consent, approval,
authorization or permit of, or filing with, or notification to, any Governmental
Authority, except (A) for applicable requirements, if any, of the Exchange Act,
Blue Sky Laws and state takeover Laws, and (B) where the failure to obtain such
consents, approvals, authorizations or permits, or to make such filings or
notifications, would not (x) prevent or delay consummation of the Transaction,
or otherwise prevent Acquiror from performing its obligations under this
Agreement or (y) have an Acquiror Material Adverse Effect.


(D)           LITIGATION.  THERE IS NO ACTION PENDING OR, TO ACQUIROR’S
KNOWLEDGE, THREATENED AGAINST ACQUIROR OR ANY OF THE ACQUIROR SUBSIDIARIES OR
ANY OF ITS OR THEIR RESPECTIVE PROPERTIES OR ASSETS THAT QUESTIONS THE VALIDITY
OF THIS AGREEMENT OR ANY ACTION TO BE TAKEN BY ACQUIROR OR MERGER SUBSIDIARY IN
CONNECTION WITH THE CONSUMMATION OF THE MERGER.


(E)           BROKERS.  NO BROKER, FINDER OR INVESTMENT BANKER IS ENTITLED TO
ANY BROKERAGE, FINDER’S OR OTHER FEE OR COMMISSION PAYABLE BY ACQUIROR IN
CONNECTION WITH THE MERGER BASED UPON ARRANGEMENTS MADE BY AND ON BEHALF OF
ACQUIROR OR MERGER SUBSIDIARY OR ANY OF THEIR SUBSIDIARIES.


(F)            OWNERSHIP OF MERGER SUBSIDIARY; NO PRIOR ACTIVITIES.  MERGER
SUBSIDIARY IS A DIRECT WHOLLY OWNED SUBSIDIARY OF ACQUIROR.  MERGER SUBSIDIARY
IS A DISREGARDED ENTITY FOR FEDERAL INCOME TAX PURPOSES.  MERGER SUBSIDIARY HAS
NOT CONDUCTED ANY ACTIVITIES OTHER THAN IN CONNECTION WITH ITS ORGANIZATION, THE
NEGOTIATION AND EXECUTION OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.  MERGER SUBSIDIARY HAS NO SUBSIDIARIES.

40


--------------------------------------------------------------------------------



(G)           NO OWNERSHIP OF TARGET COMMON STOCK.  NEITHER ACQUIROR NOR ANY OF
THE ACQUIROR SUBSIDIARIES, INCLUDING MERGER SUBSIDIARY, OWN ANY TARGET COMMON
STOCK OR OTHER SECURITIES OF TARGET.


6.04.        REPRESENTATIONS AND WARRANTIES OF ACQUIROR AND ACQUIROR OP.

Acquiror and Acquiror OP represent and warrant to Target as follows:


(A)           CAPITALIZATION.

(I)            AS OF THE DATE OF THIS AGREEMENT, THE AUTHORIZED CAPITAL STOCK OF
ACQUIROR CONSISTS OF 75,000,000 ACQUIROR COMMON SHARES AND 15,000,000 ACQUIROR
PREFERRED SHARES, CONSISTING OF (1) 42,375,505 OUTSTANDING ACQUIROR COMMON
SHARES, (2) 2,200,000 8.0% SERIES G CUMULATIVE REDEEMABLE PREFERRED SHARES, ALL
OF WHICH WERE ISSUED AND OUTSTANDING, (3) 2,000,000 7.5% SERIES H CUMULATIVE
REDEEMABLE PREFERRED SHARES, ALL OF WHICH WERE ISSUED AND OUTSTANDING AND (4)
3,390,000 7.625% SERIES J CUMULATIVE REDEEMABLE PREFERRED SHARES OF WHICH
3,390,000 WERE ISSUED AND OUTSTANDING.

(II)           ALL OUTSTANDING ACQUIROR COMMON SHARES AND ACQUIROR PREFERRED
SHARES ARE, AND THE COMMON SHARE CONSIDERATION AND THE PREFERRED SHARE
CONSIDERATION TO BE ISSUED IN CONNECTION WITH THE MERGER WILL BE, DULY
AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND NOT SUBJECT TO, OR
ISSUED IN VIOLATION OF, ANY PREEMPTIVE RIGHT, PURCHASE OPTION, CALL OPTION,
RIGHT OF FIRST REFUSAL, SUBSCRIPTION OR ANY OTHER SIMILAR RIGHT.

(III)          ACQUIROR OWNS APPROXIMATELY 82.4% OF THE OUTSTANDING COMMON
UNITS, 2,200,000 SERIES G PREFERRED UNITS, 2,000,000 SERIES H PREFERRED UNITS
AND 3,390,000 SERIES J PREFERRED UNITS ISSUED BY ACQUIROR OP, AND 352,000 SERIES
I PREFERRED UNITS ISSUED BY ACQUIROR OP ARE OWNED BY A THIRD PARTY AND HAVE A
LIQUIDATION PREFERENCE OF $25.00.

(IV)          THE AUTHORIZED CAPITAL SHARES OF MERGER SUBSIDIARY CONSISTS OF
1,000 MERGER SUBSIDIARY COMMON SHARES.  ALL OF THE ISSUED AND OUTSTANDING
CAPITAL SHARES OF MERGER SUBSIDIARY ARE OWNED BY ACQUIROR OR ACQUIROR
SUBSIDIARIES. MERGER SUBSIDIARY DOES NOT HAVE ISSUED OR OUTSTANDING ANY OPTIONS,
WARRANTS, SUBSCRIPTIONS, CALLS, RIGHTS, CONVERTIBLE SECURITIES OR OTHER
AGREEMENTS OR COMMITMENTS OBLIGATING MERGER SUBSIDIARY TO ISSUE, TRANSFER OR
SELL ANY MERGER SUBSIDIARY COMMON SHARES TO ANY PERSON, OTHER THAN ACQUIROR
SUBSIDIARIES.

(V)           EXCEPT AS PROVIDED HEREIN, THERE ARE NO OUTSTANDING RESTRICTED
ACQUIROR COMMON SHARES, PERFORMANCE SHARE AWARDS, STOCK OPTIONS, STOCK
APPRECIATION RIGHTS OR DIVIDEND EQUIVALENT RIGHTS RELATING TO ACQUIROR COMMON
SHARES.

(VI)          THERE IS NO VOTING DEBT OF ACQUIROR OR ANY ACQUIROR SUBSIDIARY
OUTSTANDING.

41


--------------------------------------------------------------------------------


(VII)         ALL DIVIDENDS OR DISTRIBUTIONS ON SECURITIES OF ACQUIROR THAT HAVE
BEEN DECLARED OR AUTHORIZED PRIOR TO THE DATE OF THIS AGREEMENT HAVE BEEN PAID
IN FULL.


(B)           SEC DOCUMENTS; FINANCIAL STATEMENTS.

(I)            ACQUIROR HAS FILED WITH OR FURNISHED TO THE SEC, AND HAS
HERETOFORE MADE AVAILABLE TO TARGET (BY PUBLIC FILING WITH THE SEC OR OTHERWISE)
TRUE AND COMPLETE COPIES OF, ALL REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER
DOCUMENTS REQUIRED TO BE FILED WITH OR FURNISHED TO THE SEC BY ACQUIROR SINCE
JANUARY 1, 2006 (THE “APPLICABLE DATE”) AND PRIOR TO THE DATE HEREOF
(COLLECTIVELY, THE “ACQUIROR SEC DOCUMENTS”).  AS OF ITS RESPECTIVE DATE, EACH
ACQUIROR SEC DOCUMENT COMPLIED AS TO FORM IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF THE EXCHANGE ACT OR THE SECURITIES ACT, AS THE CASE MAY BE, AS
AND TO THE EXTENT APPLICABLE THERETO, AND THE RULES AND REGULATIONS OF THE SEC
PROMULGATED THEREUNDER APPLICABLE TO SUCH ACQUIROR SEC DOCUMENT.  EXCEPT TO THE
EXTENT THAT INFORMATION CONTAINED IN ANY ACQUIROR SEC DOCUMENT FILED AND
PUBLICLY AVAILABLE PRIOR TO THE DATE OF THIS AGREEMENT HAS BEEN REVISED OR
SUPERSEDED BY A LATER ACQUIROR SEC DOCUMENT, NONE OF THE ACQUIROR SEC DOCUMENTS
CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE ANY MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.

(II)           THE CONSOLIDATED FINANCIAL STATEMENTS OF ACQUIROR INCLUDED IN THE
ACQUIROR SEC DOCUMENTS COMPLIED AS OF THEIR RESPECTIVE DATES IN ALL MATERIAL
RESPECTS WITH THE THEN APPLICABLE ACCOUNTING REQUIREMENTS AND THE PUBLISHED
RULES AND REGULATIONS OF THE SEC WITH RESPECT THERETO, WERE PREPARED IN
ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT BASIS DURING THE PERIODS INVOLVED
(EXCEPT AS MAY BE INDICATED THEREIN OR IN THE NOTES THERETO) AND FAIRLY
PRESENTED IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF
ACQUIROR AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE DATES THEREOF AND THE
CONSOLIDATED RESULTS OF THEIR OPERATIONS AND THEIR CONSOLIDATED CASH FLOWS FOR
THE PERIODS THEN ENDED, ALL IN ACCORDANCE WITH GAAP (SUBJECT, IN THE CASE OF
UNAUDITED STATEMENTS, TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND TO ANY OTHER
ADJUSTMENTS DESCRIBED THEREIN).


(C)           NO UNDISCLOSED LIABILITIES.  SUBSEQUENT TO THE RESPECTIVE DATES AS
OF WHICH INFORMATION IS GIVEN IN ACQUIROR SEC DOCUMENTS, EXCEPT AS DESCRIBED IN
ACQUIROR SEC DOCUMENTS, ACQUIROR AND ACQUIROR SUBSIDIARIES HAVE NOT INCURRED ANY
MATERIAL LIABILITY OR OBLIGATION, DIRECT OR CONTINGENT, NOR ENTERED INTO ANY
MATERIAL TRANSACTION, IN EACH CASE NOT IN THE ORDINARY COURSE OF BUSINESS, THAT
COULD RESULT IN AN ACQUIROR MATERIAL ADVERSE EFFECT.


(D)           ABSENCE OF CERTAIN CHANGES OR EVENTS.  SUBSEQUENT TO THE
RESPECTIVE DATES AS OF WHICH INFORMATION IS GIVEN IN ACQUIROR SEC DOCUMENTS, (I)
NEITHER ACQUIROR NOR ANY OF ACQUIROR SUBSIDIARIES HAS SUSTAINED ANY MATERIAL
CASUALTY LOSS, CONDEMNATIONS OR INTERFERENCE WITH THEIR RESPECTIVE BUSINESSES OR
PROPERTIES FROM FIRE, FLOOD, HURRICANE, ACCIDENT OR OTHER CALAMITY, WHETHER OR
NOT COVERED BY INSURANCE, OR FROM

42


--------------------------------------------------------------------------------



ANY LABOR DISPUTE OR ANY LEGAL OR GOVERNMENTAL PROCEEDING THAT COULD RESULT IN
AN ACQUIROR MATERIAL ADVERSE EFFECT AND (II) THERE HAS NOT BEEN ANY DEVELOPMENT
OR EVENT THAT COULD BE REASONABLY LIKELY TO RESULT IN AN ACQUIROR MATERIAL
ADVERSE EFFECT, EXCEPT IN EACH CASE AS DESCRIBED IN OR CONTEMPLATED BY ACQUIROR
SEC DOCUMENTS.


(E)           COMPLIANCE WITH LAWS.  TO ACQUIROR’S KNOWLEDGE, ACQUIROR AND
ACQUIROR SUBSIDIARIES POSSESS ADEQUATE CERTIFICATES, AUTHORITIES, CONSENTS,
AUTHORIZATIONS OR PERMITS ISSUED BY APPROPRIATE GOVERNMENTAL AGENCIES OR BODIES
NECESSARY TO CONDUCT THE BUSINESS NOW OPERATED BY THEM, HAVE COMPLIED, IN ALL
MATERIAL RESPECTS, WITH THE LAWS, REGULATIONS AND ORDERS KNOWN BY THEM TO BE
APPLICABLE TO THEM OR THEIR RESPECTIVE BUSINESSES AND PROPERTIES, THE ABSENCE OF
WHICH OR THE FAILURE TO COMPLY WITH COULD RESULT IN AN ACQUIROR MATERIAL ADVERSE
EFFECT AND HAVE NOT RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE
REVOCATION OR MODIFICATION OF ANY SUCH CERTIFICATE, AUTHORITY, CONSENTS,
AUTHORIZATIONS OR PERMIT THAT, IF DETERMINED ADVERSELY TO ACQUIROR OR ANY OF
ACQUIROR SUBSIDIARIES, WOULD INDIVIDUALLY OR IN THE AGGREGATE HAVE AN ACQUIROR
MATERIAL ADVERSE EFFECT.


(F)            ENVIRONMENTAL MATTERS.

(I)            EXCEPT FOR ACTIVITIES, CONDITIONS, CIRCUMSTANCES OR MATTERS THAT
WOULD NOT HAVE AN ACQUIROR MATERIAL ADVERSE EFFECT, (A) TO THE KNOWLEDGE OF
ACQUIROR, NEITHER ACQUIROR NOR ANY OF ACQUIROR SUBSIDIARIES HAS VIOLATED ANY
ENVIRONMENTAL LAWS (AND ACQUIROR AND ACQUIROR SUBSIDIARIES ARE IN COMPLIANCE
WITH ALL REQUIREMENTS OF APPLICABLE PERMITS, LICENSES, APPROVALS OR OTHER
AUTHORIZATIONS ISSUED PURSUANT TO ENVIRONMENTAL LAWS); (B) TO THE KNOWLEDGE OF
ACQUIROR, NONE OF ACQUIROR OR ACQUIROR SUBSIDIARIES HAS CAUSED OR SUFFERED TO
OCCUR ANY RELEASE (AS HEREINAFTER DEFINED) OF ANY HAZARDOUS MATERIALS INTO THE
ENVIRONMENT (AS HEREINAFTER DEFINED) ON, IN, UNDER OR FROM ANY PROPERTY OWNED BY
ACQUIROR OR ACQUIROR SUBSIDIARIES THAT WOULD REASONABLY BE EXPECTED TO RESULT IN
THE INCURRENCE OF LIABILITIES UNDER, OR ANY VIOLATIONS OF, ANY ENVIRONMENTAL LAW
OR GIVE RISE TO THE IMPOSITION OF ANY LIEN, UNDER ANY ENVIRONMENTAL LAW;

As used herein, “Environment” shall mean any surface water, drinking water,
ground water, land surface, subsurface strata, river sediment, buildings,
structures, and indoor and outdoor air and “Release” shall mean any spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, emanating or disposing of any Hazardous Materials into the
Environment, including, without limitation, the abandonment or discard of
barrels, containers, tanks (including, without limitation, underground storage
tanks) or other receptacles containing or previously containing and containing a
residue of any Hazardous Materials.

(II)           TO THE KNOWLEDGE OF ACQUIROR, NONE OF THE ENVIRONMENTAL
CONSULTANTS WHICH PREPARED ENVIRONMENTAL AND ASBESTOS INSPECTION REPORTS WITH
RESPECT TO ANY OF THE PROPERTIES WAS EMPLOYED FOR SUCH PURPOSE ON A CONTINGENT
BASIS OR HAS ANY SUBSTANTIAL INTEREST IN ACQUIROR OR ANY OF ACQUIROR
SUBSIDIARIES, AND NONE OF THEM NOR ANY

43


--------------------------------------------------------------------------------


OF THEIR DIRECTORS, OFFICERS OR EMPLOYEES IS CONNECTED WITH ACQUIROR OR ANY OF
ACQUIROR SUBSIDIARIES AS A PROMOTER, SELLING AGENT, VOTING TRUSTEE, DIRECTOR,
OFFICER OR EMPLOYEE.


(G)           LITIGATION.  EXCEPT AS DISCLOSED IN ACQUIROR SEC DOCUMENTS, THERE
ARE NO PENDING ACTIONS, SUITS OR PROCEEDINGS AGAINST OR, TO THE KNOWLEDGE OF
ACQUIROR, AFFECTING ACQUIROR, ANY OF ACQUIROR SUBSIDIARIES OR ANY OF THEIR
RESPECTIVE PROPERTIES OR ANY OF THEIR RESPECTIVE OFFICERS OR TRUSTEES THAT, IF
DETERMINED ADVERSELY TO ACQUIROR OR ANY OF ACQUIROR SUBSIDIARIES OR ANY OF THEIR
RESPECTIVE OFFICERS OR TRUSTEES, WOULD INDIVIDUALLY OR IN THE AGGREGATE HAVE AN
ACQUIROR MATERIAL ADVERSE EFFECT; AND, TO THE KNOWLEDGE OF ACQUIROR, NO SUCH
ACTIONS, SUITS OR PROCEEDINGS ARE THREATENED OR CONTEMPLATED, IN EACH CASE,
BEFORE OR BY ANY FEDERAL OR STATE COURT, COMMISSION, REGULATORY BODY,
ADMINISTRATIVE AGENCY OR OTHER GOVERNMENTAL BODY, DOMESTIC OR FOREIGN, HAVING
JURISDICTION OVER ACQUIROR, ANY OF ACQUIROR SUBSIDIARIES OR ASSETS WHICH WOULD
INDIVIDUALLY OR IN THE AGGREGATE HAVE AN ACQUIROR MATERIAL ADVERSE EFFECT.


(H)           INVESTMENT COMPANY ACT OF 1940.  ACQUIROR IS NOT AND, AFTER GIVING
EFFECT TO THE TRANSACTION, WILL NOT BE AN “INVESTMENT COMPANY” AS DEFINED IN THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


(I)            TAXES.

(I)            ACQUIROR AND EACH OF ACQUIROR SUBSIDIARIES HAS FILED ALL FOREIGN,
FEDERAL, STATE AND LOCAL INCOME TAX RETURNS THAT ARE REQUIRED TO BE FILED OR HAS
REQUESTED EXTENSIONS THEREOF (EXCEPT IN ANY CASE IN WHICH THE FAILURE SO TO FILE
WOULD NOT HAVE AN ACQUIROR MATERIAL ADVERSE EFFECT) AND HAS PAID ALL TAXES
REQUIRED TO BE PAID BY IT AND ANY OTHER ASSESSMENT, FINE OR PENALTY LEVIED
AGAINST IT, TO THE EXTENT THAT ANY OF THE FOREGOING IS DUE AND PAYABLE, EXCEPT
FOR ANY SUCH TAX, ASSESSMENT, FINE OR PENALTY THAT IS CURRENTLY BEING CONTESTED
IN GOOD FAITH OR AS DESCRIBED IN OR CONTEMPLATED BY ACQUIROR SEC DOCUMENTS OR
WHICH WOULD NOT RESULT IN AN ACQUIROR MATERIAL ADVERSE EFFECT.

(II)           COMMENCING WITH ACQUIROR’S TAXABLE YEAR ENDED DECEMBER 31, 1992,
ACQUIROR WAS ORGANIZED AND HAS OPERATED IN CONFORMITY WITH THE REQUIREMENTS FOR
QUALIFICATION AND TAXATION AS A REIT.  ALL STATEMENTS IN ACQUIROR SEC DOCUMENTS
REGARDING ACQUIROR’S QUALIFICATION AS A REIT ARE TRUE, COMPLETE AND CORRECT IN
ALL MATERIAL RESPECTS.


(J)            NO CONFLICT OR VIOLATION.  TO THE KNOWLEDGE OF ACQUIROR, NEITHER
ACQUIROR NOR ANY OF ACQUIROR SUBSIDIARIES IS IN BREACH OR VIOLATION OF ITS
RESPECTIVE DECLARATION OF TRUST, CHARTER, BYLAWS, PARTNERSHIP AGREEMENT OR OTHER
ORGANIZATIONAL DOCUMENT, AS THE CASE MAY BE, OR IN DEFAULT IN THE PERFORMANCE OF
ANY OBLIGATION, AGREEMENT, COVENANT OR CONDITION CONTAINED IN ANY INDENTURE,
LOAN AGREEMENT, MORTGAGE, BOND, DEBENTURE, NOTE AGREEMENT, JOINT VENTURE OR
PARTNERSHIP AGREEMENT, LEASE OR OTHER AGREEMENT OR INSTRUMENT THAT IS MATERIAL
TO ACQUIROR AND ACQUIROR SUBSIDIARIES, TAKEN AS A WHOLE, AND TO WHICH ACQUIROR
OR ANY OF ACQUIROR SUBSIDIARIES IS A PARTY OR BY WHICH ACQUIROR OR ANY OF
ACQUIROR SUBSIDIARIES OR THEIR RESPECTIVE PROPERTY IS BOUND (AND THERE IS NO
EVENT WHICH, WHETHER WITH OR WITHOUT THE GIVING OF NOTICE, OR PASSAGE OF TIME OR

44


--------------------------------------------------------------------------------



BOTH, WOULD CONSTITUTE A DEFAULT UNDER ANY OF FOREGOING), WHERE SUCH BREACH,
VIOLATION OR DEFAULT WOULD HAVE AN ACQUIROR MATERIAL ADVERSE EFFECT.


(K)           VOTE REQUIRED.  NO VOTE OF THE HOLDERS OF ANY CLASS OR SERIES OF
ACQUIROR’S CAPITAL STOCK IS REQUIRED TO APPROVE THIS AGREEMENT, THE MERGER OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

(l)            No Other Representations or Warranties.  Except for the
representations and warranties contained in this Article VI, Target acknowledges
that none of Acquiror, Acquiror OP nor any other Person or entity on behalf of
Acquiror or Acquiror OP has made, nor has Target relied upon, any representation
or warranty, whether express or implied, with respect to Acquiror or any of the
Acquiror Subsidiaries or their respective businesses, affairs, assets,
liabilities, financial condition, results of operations, future operating or
financial results, estimates, projections, forecasts, plans or prospects
(including the reasonableness of the assumptions underlying such estimates,
projections, forecasts, plans or prospects) or with respect to the accuracy or
completeness of any other information provided or made available to Target by or
on behalf of Acquiror or Acquiror OP.  Target acknowledges that there are
uncertainties inherent in attempting to make such estimates, projections and
other forecasts and plans, that Target is taking full responsibility for making
their own evaluation of the adequacy and accuracy of all estimates, projections
and other forecasts and plans so furnished to them (including the reasonableness
of the assumptions underlying such estimates, projections, forecasts or plans). 
None of Acquiror, Acquiror OP nor any other Person or entity will have, or be
subject to, any liability or indemnification obligation to Target or any other
Person or entity resulting from the distribution in written or verbal
communications to Target or use by Target of, any such information, including
any information, documents, estimates, projections, forecasts, plans, prospects,
forward looking statements or other material made available to Target in online
“data rooms,” confidential information memoranda or management interviews and
presentations in expectation of the transactions contemplated by this Agreement,
except to the extent any such information is deemed to be “made available” to
the Company by Acquiror for purposes of this Article VI.


ARTICLE VII.
COVENANTS


7.01.        STOCKHOLDERS’ MEETING.

Target shall, in accordance with applicable Law and Target Charter and Target
Bylaws, (a) duly call, give notice of, convene and hold the Target Stockholders
Meeting as promptly as reasonably practicable after the date of this Agreement,
but in no event later than February 14, 2007, and (b) except as is reasonably
likely to be required by the Target Board’s duties under applicable Law, (i)
include in the Proxy Statement the recommendation of the Target Board that
Target’s Stockholders approve the Merger and (ii) use its reasonable efforts to
obtain Target Stockholder Approval.

45


--------------------------------------------------------------------------------



7.02.        REGISTRATION STATEMENT.

Prior to the Effective Time, Acquiror and the Target Stockholders shall enter
into the Registration Rights Agreement.  The parties hereto shall cooperate with
each other in the preparation of the Registration Statement, and Acquiror shall
notify Target of the receipt of any comments of the SEC with respect to the
Registration Statement and of any requests by the SEC for any amendment or
supplement thereto or for additional information and shall provide to Target
copies of all correspondence between Acquiror or any representative of Acquiror
and the SEC.  Acquiror shall give Target and its counsel the opportunity to
review the Registration Statement prior to its being filed with the SEC and
shall give Target and its counsel the opportunity to review all amendments and
supplements to the Registration Statement and all responses to requests for
additional information and replies to comments prior to their being filed with,
or sent to, the SEC.  Target shall use its commercially reasonable efforts to
obtain the completed accredited investor questionnaires from the Target
Stockholders prior to the Closing Date.  Target agrees to furnish a copy of the
offering circular or other such offering document prepared by Acquiror to the
Target Stockholders, the distribution of which shall be at Target’s expense, at
the time Target distributes notice of the Target Stockholders Meeting to the
Target Stockholders.


7.03.        ACCESS TO INFORMATION; CONFIDENTIALITY.


(A)           UPON REASONABLE NOTICE AND SUBJECT TO APPLICABLE LAWS RELATING TO
THE EXCHANGE OF INFORMATION, TARGET SHALL, AND SHALL CAUSE EACH OF THE TARGET
SUBSIDIARIES TO, AFFORD TO THE OFFICERS, EMPLOYEES, ACCOUNTANTS, COUNSEL AND
OTHER REPRESENTATIVES OF ACQUIROR, REASONABLE ACCESS DURING NORMAL BUSINESS
HOURS DURING THE PERIOD PRIOR TO THE EFFECTIVE TIME, TO ALL ITS PROPERTIES,
BOOKS, CONTRACTS, COMMITMENTS, RECORDS, OFFICERS, EMPLOYEES, ACCOUNTANTS,
COUNSEL AND OTHER REPRESENTATIVES AND, DURING SUCH PERIOD, TARGET SHALL, AND
SHALL CAUSE THE TARGET SUBSIDIARIES TO, MAKE AVAILABLE TO ACQUIROR INFORMATION
CONCERNING THE TARGET PROPERTIES AND TARGET PERSONNEL AS ACQUIROR MAY REASONABLY
REQUEST.  NEITHER TARGET NOR ANY OF THE TARGET SUBSIDIARIES SHALL BE REQUIRED TO
PROVIDE ACCESS TO OR DISCLOSE INFORMATION WHERE SUCH ACCESS OR DISCLOSURE WOULD
VIOLATE OR PREJUDICE THE RIGHTS OF TARGET’S CUSTOMERS, JEOPARDIZE
ATTORNEY-CLIENT PRIVILEGE OR CONTRAVENE ANY LAW, FIDUCIARY DUTY OR BINDING
AGREEMENT ENTERED INTO PRIOR TO THE DATE OF THIS AGREEMENT.  ACQUIROR SHALL, AND
CAUSE ITS REPRESENTATIVES TO, TAKE ALL REASONABLE EFFORTS TO PREVENT SUCH ACCESS
AND INSPECTION FROM INTERFERING WITH THE BUSINESS OPERATIONS OF TARGET AND THE
TARGET SUBSIDIARIES.

(b)           All information obtained by Acquiror pursuant to this Section 7.03
shall be kept confidential in accordance with the confidentiality agreement,
dated June 7, 2006 (the “Confidentiality Agreement”), between Acquiror and
Target.

(c)           After the Effective Time, Acquiror shall afford to the officers,
employees, accountants, counsel and other representatives of the Liquidating
Trust access during normal business hours to the books and records of the Target
Properties as may reasonably be requested.

46


--------------------------------------------------------------------------------



7.04.        NO-SHOP CLAUSE.


(A)           FROM AND AFTER THE DATE OF THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY TARGET UNTIL THE TERMINATION OF THIS AGREEMENT OR THE CONSUMMATION
OF THE TRANSACTION, THE TARGET GROUP WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT
OF ACQUIROR OR EXCEPT AS OTHERWISE PERMITTED BY THIS AGREEMENT DIRECTLY OR
INDIRECTLY: (I) SELL, ASSIGN, LEASE, PLEDGE OR OTHERWISE TRANSFER OR DISPOSE OF,
DIRECTLY OR INDIRECTLY, ALL OR ANY PORTION OF THE TARGET PROPERTIES OR TARGET
PROPERTIES LEASES, OR ANY MATERIAL PORTION OR AMOUNT OF EQUITY SECURITIES OF
TARGET, WHETHER THROUGH MERGER, CONSOLIDATION, BUSINESS COMBINATION, ASSET SALE,
SHARE EXCHANGE OR OTHERWISE (AND INCLUDING IN CONNECTION WITH AN OFFER FOR ALL
OR A MATERIAL PORTION OF TARGET’S STOCK OR ASSETS) (EACH OF SUCH ACTIONS BEING
AN “ACQUISITION PROPOSAL”); (II) SOLICIT OFFERS FOR, OFFER UP OR SEEK ANY
ACQUISITION PROPOSAL; (III) INITIATE, ENCOURAGE OR PROVIDE ANY DOCUMENTS OR
INFORMATION TO ANY THIRD PARTY IN CONNECTION WITH, DISCUSS OR NEGOTIATE WITH ANY
PERSON REGARDING ANY INQUIRES, PROPOSALS OR OFFERS RELATING TO ANY ACQUISITION
PROPOSAL; OR (IV) ENTER INTO ANY AGREEMENT OR DISCUSSIONS WITH ANY PARTY (OTHER
THAN ACQUIROR) WITH RESPECT TO ANY ACQUISITION PROPOSAL.

(b)           Without limiting the foregoing, it is agreed that any violation of
the restrictions set forth in Section 7.04(a) by any of the Target Group’s
employees, investment bankers, attorneys, accountants and other advisors or
representatives (such employees, investment bankers, attorneys, accountants and
other advisors or representatives, collectively, “Representatives”), shall be a
breach of Section 7.04(a) by Target.  Upon execution of this Agreement, Target
has caused the Target Group and its Representatives to, cease immediately and
caused to be terminated any and all existing discussions or negotiations with
any Persons conducted heretofore with respect to an Acquisition Proposal.

(c)           Target shall, as promptly as practicable (and in no event later
than 24 hours after receipt thereof), advise Acquiror of any inquiry received by
the Target Group relating to any potential Acquisition Proposal and of the
material terms of any proposal or inquiry, including the identity of the Person
and its Affiliates making the same, that it may receive in respect of any such
potential Acquisition Proposal, or of any information requested from it or of
any negotiations or discussions being sought to be initiated with it, shall
furnish to Acquiror a copy of any such proposal or inquiry, if it is in writing,
or a written summary of any such proposal or inquiry, if it is not in writing,
and shall keep Acquiror fully informed on a prompt basis with respect to any
developments with respect to the foregoing.

(d)           Notwithstanding the provisions of Section 7.04(a), prior to the
receipt of the approval of the transactions contemplated by this Agreement by
Target’s Stockholders, Target may, in response to an unsolicited, bona fide
written Acquisition Proposal from a Person (the “Potential Acquiror”) which the
Target Board determines in good faith, after consultation with a nationally
recognized financial advisor and its outside legal counsel, constitutes a
Superior Proposal (and continues to constitute a Superior Proposal after taking
into account any modifications proposed by Acquiror

47


--------------------------------------------------------------------------------


during any five (5) Business Day period referenced below), take the following
actions (but only if and to the extent that the Target Board concludes in good
faith, following the receipt of advice of its outside legal counsel, that the
failure to do so would constitute a breach of its fiduciary obligations under
applicable Law); provided that, Target has first given Acquiror written notice
that states that Target has received such Superior Proposal and otherwise
includes the information required by Section 7.04(c) (the “Superior Proposal
Notice”) and five (5) Business Days have passed since the receipt of the
Superior Proposal Notice by Acquiror:

(I)            FURNISH NONPUBLIC INFORMATION TO THE POTENTIAL ACQUIROR, PROVIDED
THAT (A) (1) CONCURRENTLY WITH FURNISHING ANY SUCH NONPUBLIC INFORMATION TO THE
POTENTIAL ACQUIROR, TARGET GIVES ACQUIROR WRITTEN NOTICE OF ITS INTENTION TO
FURNISH NONPUBLIC INFORMATION AND (2) TARGET RECEIVES FROM THE POTENTIAL
ACQUIROR AN EXECUTED CONFIDENTIALITY AGREEMENT CONTAINING CUSTOMARY LIMITATIONS
ON THE USE AND DISCLOSURE OF ALL NONPUBLIC WRITTEN AND ORAL INFORMATION
FURNISHED TO THE POTENTIAL ACQUIROR ON ITS BEHALF, THE TERMS OF WHICH ARE AT
LEAST AS RESTRICTIVE AS TO THE POTENTIAL ACQUIROR AS THE TERMS CONTAINED IN THE
CONFIDENTIALITY AGREEMENT ARE AS TO ACQUIROR, AND CONTAINING CUSTOMARY
STANDSTILL PROVISIONS AND (B) CONTEMPORANEOUSLY WITH FURNISHING ANY SUCH
NONPUBLIC INFORMATION TO THE POTENTIAL ACQUIROR, TARGET FURNISHES SUCH NONPUBLIC
INFORMATION TO ACQUIROR; AND

(II)           ENGAGE IN NEGOTIATIONS WITH THE POTENTIAL ACQUIROR WITH RESPECT
TO THE SUPERIOR PROPOSAL, PROVIDED THAT CONCURRENTLY WITH ENTERING INTO
NEGOTIATIONS WITH THE POTENTIAL ACQUIROR, IT GIVES ACQUIROR WRITTEN NOTICE OF
ITS INTENTION TO ENTER INTO NEGOTIATIONS WITH THE POTENTIAL ACQUIROR.

(e)           For a period of not less than five (5) Business Days after
Acquiror’s receipt of each Superior Proposal Notice, Target shall, if requested
by Acquiror, negotiate in good faith with Acquiror to revise this Agreement so
that the Acquisition Proposal that constituted a Superior Proposal no longer
constitutes a Superior Proposal (a “Former Superior Proposal”).  The terms and
conditions of this Section 7.04 shall again apply to any inquiry or proposal
made by any Person who withdraws a Superior Proposal or who made a Former
Superior Proposal (after withdrawal or after such time as their proposal is a
Former Superior Proposal).

(f)            In response to the receipt of a Superior Proposal that has not
been withdrawn and continues to constitute a Superior Proposal after Target’s
compliance with Sections 7.04(b)—(e), the Target Board may withhold or withdraw
its recommendation that the Target Stockholders vote in favor of the approval of
the Transaction and, in the case of a Superior Proposal that is a tender or
exchange offer made directly to the stockholders of Target, may recommend that
the Target Stockholders accept the tender or exchange offer (any of the
foregoing actions, whether by the Target Board or a committee thereof, a “Change
in Recommendation”), if both of the following conditions are met:

(I)            THE TARGET STOCKHOLDER MEETING HAS NOT OCCURRED; AND

48


--------------------------------------------------------------------------------


(II)           THE TARGET BOARD HAS CONCLUDED IN GOOD FAITH, FOLLOWING THE
RECEIPT OF ADVICE OF ITS OUTSIDE LEGAL COUNSEL, THAT, IN LIGHT OF SUCH SUPERIOR
PROPOSAL, THE FAILURE OF THE TARGET BOARD TO EFFECT A CHANGE IN RECOMMENDATION
WOULD RESULT IN A BREACH OF ITS FIDUCIARY OBLIGATIONS TO THE TARGET STOCKHOLDERS
UNDER APPLICABLE LAW.

(G)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, THE OBLIGATION OF TARGET TO CALL, GIVE NOTICE OF, CONVENE AND HOLD
THE TARGET STOCKHOLDER MEETING AND TO HOLD A VOTE OF THE TARGET STOCKHOLDERS ON
THIS AGREEMENT SHALL NOT BE LIMITED OR OTHERWISE AFFECTED BY THE COMMENCEMENT,
DISCLOSURE, ANNOUNCEMENT OR SUBMISSION TO IT OF ANY ACQUISITION PROPOSAL
(WHETHER OR NOT A SUPERIOR PROPOSAL), OR BY ANY CHANGE IN RECOMMENDATION.


7.05.        FURTHER ACTION; REASONABLE EFFORTS.


(A)           UPON THE TERMS AND SUBJECT TO THE CONDITIONS HEREOF, EACH OF THE
PARTIES HERETO SHALL USE ITS REASONABLE EFFORTS TO TAKE, OR CAUSE TO BE TAKEN,
ALL APPROPRIATE ACTION, AND TO DO, OR CAUSE TO BE DONE, ALL THINGS NECESSARY,
PROPER OR ADVISABLE UNDER APPLICABLE LAWS TO CONSUMMATE AND MAKE EFFECTIVE THE
MERGER, INCLUDING, WITHOUT LIMITATION, USING ITS REASONABLE BEST EFFORTS TO
OBTAIN ALL APPLICABLE PERMITS, CONSENTS, APPROVALS, AUTHORIZATIONS,
QUALIFICATIONS AND ORDERS OF GOVERNMENTAL AUTHORITIES AND PARTIES TO CONTRACTS
WITH TARGET AND THE TARGET SUBSIDIARIES AS ARE NECESSARY FOR THE CONSUMMATION OF
THE MERGER AND TO FULFILL THE CONDITIONS TO THE CLOSING.  IN CASE, AT ANY TIME
AFTER THE CLOSING, ANY FURTHER ACTION IS NECESSARY OR DESIRABLE TO CARRY OUT THE
PURPOSES OF THIS AGREEMENT, EACH OF THE PARTIES HERETO SHALL USE ALL REASONABLE
EFFORTS TO CAUSE ITS RESPECTIVE OFFICERS, EMPLOYEES AND AGENTS TO TAKE ALL SUCH
ACTION.

(b)           The parties hereto shall cooperate and assist one another in
connection with all actions to be taken pursuant to Section 7.05(a), including
the preparation and making of the filings referred to therein and, if requested,
amending or furnishing additional information thereunder, including, subject to
applicable Law and the Confidentiality Agreement, providing copies of all
related documents to the non-filing party and their advisors prior to filing,
and to the extent practicable none of the parties will file any such document or
have any communication with any Governmental Authority without prior
consultation with the other parties; provided, however, Acquiror may make any
Exchange Act filings with the SEC with prior notice to Target to the extent
possible (but without approval rights).  Each party shall keep the others
apprised of the content and status of any communications with, and
communications from, any Governmental Authority with respect to the Merger.  To
the extent practicable, and as permitted by a Governmental Authority, each party
hereto shall permit representatives of the other party to participate in
meetings (whether by telephone or in Person) with such Governmental Authority.

(c)           Each of the parties hereto agrees to cooperate and use its
reasonable efforts to defend through litigation on the merits any Action,
including administrative or judicial Action, asserted by any party in order to
avoid the entry of, or to have vacated, lifted, reversed, terminated or
overturned any decree, judgment,

49


--------------------------------------------------------------------------------


injunction or other order (whether temporary, preliminary or permanent) that in
whole or in part restricts, delays, prevents or prohibits consummation of the
Merger, including, without limitation, by vigorously pursuing all available
avenues of administrative and judicial appeal.


7.06.        PUBLIC ANNOUNCEMENTS.

Acquiror and Target agree that no public release or announcement concerning the
Merger shall be issued by either party without the prior consent of the other
party, except as such release or announcement may be required by Law or the
rules or regulations of the NYSE in which case the party required to make the
release or announcement shall use its reasonable best efforts to allow the other
party reasonable time to comment on such release or announcement in advance of
such issuance; provided, however, if such other party fails to respond or
comment on such release or announcement within two (2) Business Days of receipt
of a draft of such release or announcement, the release or announcement shall be
deemed approved.


7.07.        ESCROW AND INDEMNIFICATION.

(a)           Escrow Fund.  Within five (5) Business Days after the Effective
Time, the Escrow Shares shall be registered in the name of, and be deposited
with the Share Escrow Agent, such deposit to constitute the escrow fund (the
“Escrow Fund”) and to be governed by the terms set forth herein and in the Share
Escrow Agreement.  The Escrow Fund shall consist of the Escrow Shares and shall
be available to compensate Acquiror for Damages pursuant to the indemnification
obligations of Target set forth in Section 7.07(b).

(b)           Indemnification.

(i)            Subject to the limitations set forth in this Section 7.07, the
Target Stockholders will indemnify and hold harmless Acquiror, Acquiror OP and
Merger Subsidiary and their respective officers, directors, agents and
employees, and each Affiliate thereof (hereinafter referred to individually as
an “Indemnified Person” and, collectively, as “Indemnified Persons”) from and
against any and all losses, costs, damages, liabilities, taxes and expenses
arising from claims, demands, actions, causes of action, including, without
limitation, reasonable legal fees, (collectively, “Damages”) arising out of (A)
any misrepresentation or breach of, or default in connection with, any of the
representations, warranties, covenants and agreements given or made by the
Target Group in this Agreement, the Target Disclosure Letter or any exhibit,
schedule or certificate to, or delivered in connection with, this Agreement, (B)
any of the matters described in Sections 6.02(f) and 6.02(g)(xx) of the Target

50


--------------------------------------------------------------------------------


Disclosure Letter, (C) payment obligations under NPI’s or Target’s deferred
compensation plan, pension plan, severance obligations and retirement
obligations including, but not limited to, the Dollenberg Retirement
Obligations, (D) any misrepresentation or breach by NPI under the Exchange
Agreement, (E) any continuing liability in connection with the loans as more
particularly described in Section 6.02(j)(viii) and Section 6.02(k) of the
Target Disclosure Letter but excluding any continuing liability in connection
with the Office Assumed Loans and (F) guarantees signed by Target with respect
to loans relating to the Retail Properties (the “Retail Loan Guarantees”).  The
Escrow Fund shall be the security for this indemnity obligation subject to the
limitations in this Agreement.

(ii)           Acquiror and Target each acknowledge that such Damages, if any,
would relate to unresolved contingencies existing at the Effective Time, which
if resolved at the Effective Time would have led to a reduction in the total
number of shares of Merger Consideration that Acquiror would have agreed to
issue in connection with the Merger.  Following the Effective Time, the right to
obtain indemnification from the Escrow Fund, pursuant to the indemnification
provisions of this Section 7.07 and the Share Escrow Agreement shall be
Acquiror’s exclusive remedy for any breach by Target hereof or Damages described
in Section 7.07(b)(i); provided, however, that the foregoing shall not limit
liability of any Person or entity in the case of fraud or any intentional
misrepresentation by such Person or entity.

(iii)          Acquiror may not receive any Escrow Shares from the Escrow Fund
unless and until the Claims Notice specifying an aggregate amount of Damages
incurred by Acquiror in excess of Five Hundred Thousand Dollars ($500,000) (the
“Indemnity Threshold”) have been delivered to the Share Escrow Agent as provided
in Section 7.07(d) and such amount is determined pursuant to this Section 7.07
to be payable, after which Acquiror shall receive Escrow Shares for the amount
of any Damages in excess of the Indemnity Threshold.  In determining the amount
of any Damage attributable to a breach, any materiality standard contained in a
representation, warranty or covenant of Target shall be disregarded.

(iv)          The Indemnity Threshold shall not apply to any Claims Notice (A)
regarding the payment of any Transfer Taxes, (B) arising out of matters
described in Sections 6.02(f) and 6.02(g)(xx) of the Target Disclosure Letter
whereby Acquiror sustains actual Damages not reimbursed by insurance, (C)
relating to payment obligations under NPI’s or Target’s deferred compensation
plan, pension plan, severance obligations and retirement obligations including,
but not limited to, the Dollenberg Retirement Obligations, (D) any
misrepresentation or breach by NPI under the Exchange Agreement, (E) arising out
of any continuing liability in connection with the loans as more particularly
described in Section 6.02(j)(viii) and Section 6.02(k) of the Target Disclosure
Letter but excluding any continuing liability in connection with the Office
Assumed Loans or (F) regarding the Retail Loan Guarantees.


(C)           ESCROW PERIOD.  THE ESCROW PERIOD (THE “ESCROW PERIOD”) SHALL
TERMINATE AT 11:59 P.M. EASTERN STANDARD TIME ON THE THIRTY-SIX (36) MONTH
ANNIVERSARY OF THE CLOSING DATE; PROVIDED, HOWEVER, THAT A PORTION OF THE ESCROW
FUND, WHICH IS NECESSARY TO SATISFY ANY UNPAID FEES DUE TO THE SHARE ESCROW
AGENT AND ANY UNSATISFIED CLAIMS SPECIFIED IN ANY CLAIMS NOTICE THERETOFORE
DELIVERED TO THE SHARE ESCROW AGENT PRIOR TO TERMINATION OF THE ESCROW PERIOD
WITH RESPECT TO FACTS AND CIRCUMSTANCES EXISTING PRIOR TO EXPIRATION OF THE
ESCROW PERIOD, SHALL REMAIN IN THE ESCROW FUND UNTIL SUCH CLAIMS HAVE BEEN
RESOLVED AND SUCH FEES HAVE BEEN PAID.  PROMPTLY AFTER THE EFFECTIVE

51


--------------------------------------------------------------------------------



TIME, ACQUIROR SHALL DELIVER TO THE SHARE ESCROW AGENT A CERTIFICATE SPECIFYING
THE CLOSING DATE.


(D)           CLAIMS UPON ESCROW FUND.

(I)            UPON RECEIPT BY THE SHARE ESCROW AGENT ON OR BEFORE THE LAST DAY
OF THE ESCROW PERIOD OF A CERTIFICATE SIGNED BY ANY OFFICER OF ACQUIROR (A
“CLAIMS NOTICE”):

(A)          stating that Damages exist in an aggregate amount greater than the
Indemnity Threshold; and

(B)           specifying in reasonable detail the individual items included in
the amount of Damages in such claim, the date each such item was paid, properly
accrued or arose and the nature of the misrepresentation, breach of warranty or
claim to which such item is related,

the Share Escrow Agent shall set aside Escrow Shares having a value equal to the
amount of Damages in excess of the Indemnity Threshold.

(ii)           Upon the earliest of:  (A) receipt of written authorization from
the Stockholders’ Agent or from the Stockholders’ Agent jointly with Acquiror to
make such delivery, (B) receipt of written notice of a final decision in
arbitration of the claim, or (C) in the event the claim set forth in the Claims
Notice is uncontested by the Stockholders’ Agent as of the close of business on
the next Business Day following the fifteenth (15th) day following receipt by
the Share Escrow Agent of the Claims Notice; on the next Business Day, the Share
Escrow Agent shall deliver the Escrow Shares or the portion of Escrow Shares set
aside pursuant to Section 7.07(d)(i) to Acquiror.

(iii)          For the purpose of compensating Acquiror for its Damages pursuant
to this Agreement, the Escrow Shares in the Escrow Fund shall be valued at the
last reported sale price of an Acquiror Common Share on the NYSE on the Business
Day prior to the date such claim is paid.

(e)           Objections to Claims.  At the time of delivery of any Claims
Notice to the Share Escrow Agent, a duplicate copy of such Claims Notice shall
be delivered to the Stockholders’ Agent and for a period of fifteen (15) days
after such delivery to the Share Escrow Agent of such Claims Notice, the Share
Escrow Agent shall make no delivery of Escrow Shares pursuant to Section 7.07
unless and until the Share Escrow Agent shall have received written
authorization from the Stockholders’ Agent to make such delivery.  After the
expiration of such fifteen (15) day period, the Share Escrow Agent shall make
delivery of the Escrow Shares in accordance with Section 7.07, provided, that no
such payment or delivery may be made if the Stockholders’ Agent shall object in
a written statement to the claim made in the Claims Notice, and such statement
shall have been delivered to the Share Escrow Agent and to Acquiror prior to the
expiration of such fifteen (15) day period.

52


--------------------------------------------------------------------------------



(F)            RESOLUTION OF CONFLICTS; ARBITRATION.

(I)            IN CASE THE STOCKHOLDERS’ AGENT SHALL SO OBJECT IN WRITING TO ANY
CLAIM OR CLAIMS BY ACQUIROR MADE IN ANY CLAIMS NOTICE, ACQUIROR SHALL HAVE
FIFTEEN (15) DAYS AFTER RECEIPT BY THE SHARE ESCROW AGENT OF AN OBJECTION BY THE
STOCKHOLDERS’ AGENT TO RESPOND IN A WRITTEN STATEMENT TO THE OBJECTION OF THE
STOCKHOLDERS’ AGENT.  IF AFTER SUCH FIFTEEN (15) DAY PERIOD THERE REMAINS A
DISPUTE AS TO ANY CLAIMS, THE STOCKHOLDERS’ AGENT AND ACQUIROR SHALL ATTEMPT IN
GOOD FAITH FOR THIRTY (30) DAYS TO AGREE UPON THE RIGHTS OF THE RESPECTIVE
PARTIES WITH RESPECT TO EACH OF SUCH CLAIMS.  IF THE STOCKHOLDERS’ AGENT AND
ACQUIROR SHOULD SO AGREE, A MEMORANDUM SETTING FORTH SUCH AGREEMENT SHALL BE
PREPARED AND SIGNED BY BOTH PARTIES AND SHALL BE FURNISHED TO THE SHARE ESCROW
AGENT.  THE SHARE ESCROW AGENT SHALL BE ENTITLED TO RELY ON ANY SUCH MEMORANDUM
AND SHALL DISTRIBUTE THE ESCROW SHARES FROM THE ESCROW FUND IN ACCORDANCE WITH
THE TERMS THEREOF.

(ii)           If no such agreement can be reached after good faith negotiation,
either Acquiror or the Stockholders’ Agent may, by written notice to the other,
demand arbitration of the matter unless the amount of the damage or loss is at
issue in pending litigation with a third party, in which event arbitration shall
not be commenced until such amount is ascertained or both parties agree to
arbitration; and in either such event the matter shall be settled by arbitration
conducted by three arbitrators.  Within fifteen (15) days after such written
notice is sent, Acquiror and the Stockholders’ Agent shall each select one
arbitrator, and the two arbitrators so selected shall select a third
arbitrator.  The decision of the arbitrators as to the validity and amount of
any claim in such Claims Notice shall be binding and conclusive upon the parties
to this Agreement, and notwithstanding anything in this Section 7.07, the Share
Escrow Agent shall be entitled to act in accordance with such decision and make
or withhold payments out of the Escrow Fund in accordance therewith.

(iii)          Judgment upon any award rendered by the arbitrators may be
entered in any court having jurisdiction.  Any such arbitration shall be held in
Howard County, Maryland under the commercial rules then in effect of the
American Arbitration Association and applying the laws of the State of
Maryland.  Acquiror, on the one hand, and Target Stockholders, on the other
hand, shall each bear its/their own expenses (including attorneys’ fees and
expenses) incurred in connection with any such arbitration.  In the event the
arbitrator or arbitrators find in favor of Acquiror as to the claim in dispute,
all fees, costs, and the reasonable expenses of legal counsel incurred by
Acquiror will be charged against the Escrow Fund in addition to the amount of
the disputed claim.  Similarly, in the event the arbitrator or arbitrators find
in favor of Target as to the claim in dispute, all fees, costs, and the
reasonable expenses of legal counsel incurred by Target will be paid by
Acquiror.  The fees and expenses of each arbitrator and the administrative fee
of the American Arbitration Association shall be allocated by the arbitrator or
arbitrators, as the case may be (or, if not so allocated, shall be borne equally
by Acquiror, on the one hand, and Target Stockholders, out of the Escrow Fund,
on the other hand).

53


--------------------------------------------------------------------------------



(G)           STOCKHOLDERS’ AGENT

(I)            THE LIQUIDATING TRUST SHALL BE CONSTITUTED AND APPOINTED AS THE
STOCKHOLDERS’ AGENT FOR AND ON BEHALF OF THE TARGET STOCKHOLDERS TO EXECUTE AND
DELIVER THE SHARE ESCROW AGREEMENT AND FOR ALL OTHER PURPOSES THEREUNDER, TO
GIVE AND RECEIVE NOTICES AND COMMUNICATIONS, TO AUTHORIZE DELIVERY OF ESCROW
SHARES FROM THE ESCROW FUND IN SATISFACTION OF CLAIMS BY ACQUIROR, TO OBJECT TO
SUCH DELIVERIES, TO AGREE TO, NEGOTIATE, ENTER INTO SETTLEMENTS AND COMPROMISES
OF, AND DEMAND ARBITRATION AND COMPLY WITH ORDERS OF COURTS AND AWARDS OF
ARBITRATORS WITH RESPECT TO SUCH CLAIMS, AND TO TAKE ALL ACTIONS NECESSARY OR
APPROPRIATE IN THE JUDGMENT OF THE STOCKHOLDERS’ AGENT FOR THE ACCOMPLISHMENT OF
THE FOREGOING.  SUCH AGENCY MAY BE CHANGED BY THE HOLDERS OF A MAJORITY IN
INTEREST OF THE ESCROW FUND FROM TIME TO TIME UPON NOT LESS THAN TEN (10) DAYS’
PRIOR WRITTEN NOTICE TO ALL OF TARGET STOCKHOLDERS AND TO ACQUIROR.  NO BOND
SHALL BE REQUIRED OF THE STOCKHOLDERS’ AGENT, AND THE STOCKHOLDERS’ AGENT SHALL
RECEIVE NO COMPENSATION FOR HIS SERVICES.  NOTICES OR COMMUNICATIONS TO OR FROM
THE STOCKHOLDERS’ AGENT SHALL CONSTITUTE NOTICE TO OR FROM EACH OF TARGET
STOCKHOLDERS.

(II)           THE STOCKHOLDERS’ AGENT SHALL NOT BE LIABLE FOR ANY ACT DONE OR
OMITTED HEREUNDER AS STOCKHOLDERS’ AGENT WHILE ACTING IN GOOD FAITH, AND ANY ACT
DONE OR OMITTED PURSUANT TO THE ADVICE OF COUNSEL SHALL BE CONCLUSIVE EVIDENCE
OF SUCH GOOD FAITH.  TARGET STOCKHOLDERS SHALL SEVERALLY INDEMNIFY THE
STOCKHOLDERS’ AGENT AND HOLD HIM HARMLESS AGAINST ANY LOSS, LIABILITY OR EXPENSE
INCURRED WITHOUT BAD FAITH ON THE PART OF THE STOCKHOLDERS’ AGENT AND ARISING
OUT OF OR IN CONNECTION WITH THE ACCEPTANCE OR ADMINISTRATION OF HIS DUTIES
HEREUNDER.


(H)           ACTIONS OF THE STOCKHOLDERS’ AGENT.  A DECISION, ACT, CONSENT OR
INSTRUCTION OF THE STOCKHOLDERS’ AGENT SHALL CONSTITUTE A DECISION OF ALL OF
TARGET STOCKHOLDERS AND SHALL BE FINAL, BINDING AND CONCLUSIVE UPON EACH AND
EVERY TARGET STOCKHOLDER, AND THE SHARE ESCROW AGENT AND ACQUIROR MAY RELY UPON
ANY DECISION, ACT, CONSENT OR INSTRUCTION OF THE STOCKHOLDERS’ AGENT AS BEING
THE DECISION, ACT, CONSENT OR INSTRUCTION OF EACH AND EVERY TARGET STOCKHOLDER. 
THE SHARE ESCROW AGENT AND ACQUIROR ARE HEREBY RELIEVED FROM ANY LIABILITY TO
ANY PERSON FOR ANY ACTS DONE BY THEM IN ACCORDANCE WITH SUCH DECISION, ACT,
CONSENT OR INSTRUCTION OF THE STOCKHOLDERS’ AGENT.

(i)            Third-Party Claims.  In the event that Acquiror becomes aware of
a third-party claim which Acquiror believes may result in a demand against the
Escrow Fund, Acquiror shall promptly notify the Stockholders’ Agent of such
claim, and the Stockholders’ Agent and Target Stockholders shall be entitled, at
their expense, to participate in any defense of such claim.  Acquiror shall have
the right in its sole discretion to settle any such claim; provided, however,
that Acquiror may not effect the settlement of any such claim without the
consent of the Stockholders’ Agent, which consent shall not be unreasonably
withheld.  In the event that the Stockholders’ Agent has consented to any such
settlement, the Stockholders’ Agent shall have no power or authority to object
under Section 7.07(e) or any other provision of this Section 7.07 to any claim
by Acquiror against the Escrow Fund for indemnity in the amount of such
settlement.

54


--------------------------------------------------------------------------------


(j)            The provisions of this Section 7.07 shall not be terminated or
modified in such a manner as to adversely affect any indemnitee to whom this
Section 7.07 applies without the consent of such affected indemnitee and are
intended to be for the benefit of, and will be enforceable by, each indemnified
party, his or her heirs and his or her legal representatives.

(k)           Additional Escrow Shares. The Additional Escrow Shares shall be
held by the Share Escrow Agent pursuant to the terms of the Additional Share
Escrow Agreement.


7.08.        INTENTIONALLY DELETED.


7.09.        TRANSFER TAXES.

Acquiror shall be liable for all Transfer Taxes (including any such taxes
imposed post-Closing) applicable to any transfers relating to the properties set
forth in Section 7.09(a) of the Target Disclosure Letter.  Target and Acquiror
shall each be liable for one-half of all Transfer Taxes (including any such
taxes imposed post-Closing) applicable to any transfers relating to the
properties set forth in Section 7.09(b) of the Target Disclosure Letter.  Target
shall be liable for all Transfer Taxes (including any such taxes imposed
post-Closing) applicable to any transfers relating to the properties set forth
in Section 7.09(c) of the Target Disclosure Letter.  Target and Acquiror shall
each be liable for one-half of all Transfer Taxes (including any such taxes
imposed post-Closing) applicable to any transfers effectuated pursuant to the
transactions contemplated in the PSA.  Notwithstanding the foregoing, in no
event shall liability under this Section 7.09 extend to any transfers taking
place after the Effective Time.


7.10.        ADDITIONAL ACKNOWLEDGEMENT #2.  UPON THE CLOSING OF THE RETAIL
TRANSACTION, THE LIQUIDATING TRUST SHALL DELIVER TO THE SURVIVING ENTITY A COPY
OF THE ADDITIONAL ACKNOWLEDGEMENT #2 BY P. DOUGLAS DOLLENBERG IN THE FORM
ATTACHED HERETO AS EXHIBIT P.


7.11.        LENDER’S APPROVAL.


(A)           THE CURRENT LOAN DOCUMENTS EVIDENCING THE OFFICE ASSUMED LOANS ARE
LISTED IN SECTION 7.11 OF THE TARGET DISCLOSURE LETTER (THE “LOAN DOCUMENTS”).


(B)           TARGET AND ACQUIROR, WITH DUE DILIGENCE AND IN GOOD FAITH, SHALL
COOPERATE TO ATTEMPT TO OBTAIN FOR THE BENEFIT OF ACQUIROR, ACQUIROR OP AND
MERGER SUBSIDIARY LEGALLY BINDING LETTERS OR AGREEMENTS, EFFECTIVE THROUGH THE
CLOSING DATE, FROM THE LENDERS WHO HOLD OFFICE ASSUMED LOANS AND, IF REQUIRED,
ANY NATIONALLY RECOGNIZED RATING AGENCIES (IF ANY) REQUIRED BY SUCH LENDERS (THE
“RATING AGENCIES”), APPROVING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
TO THE EXTENT APPLICABLE TO THE OFFICE ASSUMED LOANS, SETTING FORTH THE AMOUNT
OF PRINCIPAL AND INTEREST OUTSTANDING AS OF THE CLOSING DATE, STATING THAT THERE
HAS NOT BEEN, AND THERE DOES NOT CURRENTLY EXIST, ANY DEFAULT UNDER ANY OF THE
LOAN DOCUMENTS AND THEREAFTER WITH DUE DILIGENCE AND IN GOOD FAITH SHALL
COOPERATE TO CONSUMMATE THE CLOSING OF THE OFFICE ASSUMED LOANS (EACH, A

55


--------------------------------------------------------------------------------



“LENDER’S APPROVAL”).  ALL DOCUMENTATION TO BE SIGNED BY TARGET GROUP, ACQUIROR
OR ACQUIROR OP IN CONNECTION WITH ANY LENDER’S APPROVAL SHALL BE SUBJECT TO
ACQUIROR’S PRIOR WRITTEN CONSENT, NOT TO BE UNREASONABLY WITHHELD.  TARGET SHALL
PAY (I) ANY ASSUMPTION FEE UNDER THE LOAN DOCUMENTS, (II) THE CONSENT FEE
CHARGED BY THE SERVICER AND LENDERS, (III) THE LEGAL FEES OF THE SERVICER AND
LENDERS IN CONNECTION WITH LENDER’S APPROVAL, (IV) ANY AND ALL OTHER FEES AND
COSTS OF THE SERVICER, THE LENDERS, AND THE RATING AGENCIES RELATING TO LENDER’S
APPROVAL INCLUDING ALL STRUCTURAL, ENVIRONMENTAL, INSPECTION, ADMINISTRATIVE,
FLOOD DETERMINATION, INSURANCE REVIEW AND CREDIT REVIEW FEES OF THE SERVICER,
THE LENDERS, AND THE RATING AGENCIES RELATING TO LENDER’S APPROVAL OR OTHERWISE
RELATING TO THE OFFICE ASSUMED LOANS (THE “ASSUMPTION FEES”).  ON THE CLOSING
DATE IF THE TRANSACTION IS CONSUMMATED, ACQUIROR SHALL REIMBURSE TARGET FOR THE
ASSUMPTION FEES.


(C)           ACQUIROR SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO OBTAIN A
RELEASE OF NPI AND NOTTINGHAM INVESTMENT COMPANY FROM GUARANTEES AND/OR
INDEMNITIES FOR OBLIGATIONS ACCRUING UNDER THE OFFICE ASSUMED LOANS FROM AND
AFTER THE DATE OF ASSUMPTION OF THE OFFICE ASSUMED LOANS.


7.12.        TERMINATION OF MANAGEMENT AGREEMENTS.

Prior to the Effective Time, Target shall terminate those property management
agreements listed in Section 7.12 of the Target Disclosure Letter.


7.13.        SHORT TERM LOAN.

No later than one (1) Business Day prior to the Closing Date, Target shall
obtain the Short Term Loan and will sign the Short Term Loan Documents as may be
reasonably requested by Wachovia Bank, N.A. or Acquiror.  The Short Term Loan
Documents shall be subject to Acquiror’s prior written approval, which may be
withheld in its reasonable discretion.  The proceeds of the Short Term Loan will
be used to repay in full the Existing Office Indebtedness and certain other
obligations of Target.  All liens securing the Existing Office Indebtedness
shall be released at the time of the closing of the Short Term Loan.  The Short
Term Loan may be secured by a lien on the ownership interests of Target or
Target Subsidiaries, provided that such lien is released upon the guaranty by
Acquiror OP of the Short Term Loan.


7.14.        TENANT IMPROVEMENTS.

Target shall use commercially reasonable efforts to complete all tenant
improvement work with respect to the Pre-LOI Leases required to be performed at
the commencement of the lease term (the “Pre-LOI TI Work”) prior to the
Effective Time.  If such work shall not be completed prior to the Effective
Time, Target will enter into contracts with third parties, subject to Acquiror’s
prior written approval, to complete such work.  Target will enter into contracts
with third parties, subject to Acquiror’s prior written approval, for all tenant
improvements with respect to Target Properties Leases which are not Pre-LOI
Leases.

56


--------------------------------------------------------------------------------



7.15.        SEWER SYSTEM ESCROW.

Upon the completion of all work to the Sewer System (as defined in the
Acquisition Agreement), in the event any unspent funds remain in the escrow
under such Acquisition Agreement (which agreement calls for the such remaining
funds to be equally split between Honeygo Run Reclamation Center, Inc. and
Target), Acquiror shall transmit all of the funds it receives from such escrow
to the Liquidating Trust promptly upon receipt of such funds.  Except as set
forth in Section 8.04(viii) hereof, Acquiror shall not be responsible for the
reimbursement to Target, any Target Subsidiary or the Liquidating Trust of any
money spent as of the Closing Date on the Sewer System.


ARTICLE VIII.
ADDITIONAL AGREEMENTS


8.01.        INSPECTION OF THE TARGET PROPERTIES.

(a)           Right of Inspection.  Acquiror shall have the right, at its own
risk, cost and expense, at any time prior to Closing during normal business
hours (i.e. Monday through Friday from 9:00 a.m. to 5:00 p.m. - federal holidays
excepted) upon not less than forty-eight (48) hours prior notice to Target, and
subject to the approval of the tenants under the Target Properties Leases with
respect to any entry into the leased premises, to enter, or cause its agents or
representatives to enter, upon any of the Target Properties for the purpose of
making surveys, tests, test borings, inspections, investigations and
architectural, structural, economic, environmental and other studies of any of
the Target Properties as Acquiror may deem desirable.  Target agrees that it
shall reasonably cooperate with Acquiror in connection with any other
information regarding the Target Properties reasonably requested by Acquiror and
will provide or make available such information during the Inspection Period and
at all periods thereafter through the Closing to the extent in Target’s
possession.  Acquiror shall, at Acquiror’s sole cost and expense, promptly and
fully restore any damage or destruction to any of the Target Properties
occurring as a result of any act or omission of Acquiror by reason of such
tests, studies or investigations.  Acquiror shall indemnify, defend and hold
Target harmless from and against all loss, cost, damage or claim (including
attorneys’ fees reasonably incurred, court costs and costs of investigation)
arising out of or resulting from Acquiror’s exercise of the right and privilege
granted to Acquiror contained in this Section 8.01, and the undertakings
contained in this Section 8.01 shall survive Closing or prior termination of
this Agreement.

(b)           Inspection Period.  Acquiror shall have the period commencing on
the date hereof and ending at 5:00 p.m. Eastern Time on December 21, 2006 (the
“Inspection Period”) to inspect the Target Properties and to conduct such tests
and investigations as it deems advisable in order to determine that the Target
Properties can be used for Acquiror’s intended use.  If, during the Inspection
Period, Acquiror is not reasonably satisfied with its findings thereof or for
any other reason whatsoever, Acquiror shall notify Target in writing (prior to
the expiration of the Inspection Period) in which event:

57


--------------------------------------------------------------------------------


(I)            THE DEPOSIT SHALL BE RETURNED TO ACQUIROR; AND

(ii)           this Agreement shall be terminated in accordance with the
provisions of Article X hereof.

It is expressly recognized and agreed by the parties that following expiration
of the Inspection Period, Acquiror shall be deemed to have waived its
termination right under this Section 8.01.  If this Agreement is terminated by
Target pursuant to Section 10.01(d)(i), the Cash Escrow Agent shall pay the
Deposit to Target as Target’s final liquidated damages (it being understood that
Target’s actual damages in the event of such default are difficult to ascertain
and that such proceeds represent the parties’ best current estimate of such
damages).  Conversely, if this Agreement is terminated for any other reason
whatsoever, the Deposit shall be promptly paid by the Cash Escrow Agent to
Acquiror.


8.02.        PREPAYMENT OF INDEBTEDNESS.

After obtaining Acquiror’s prior written consent, Target shall prepay the
Existing Office Indebtedness listed in Section 8.02 of the Target Disclosure
Letter prior to Closing, using a portion of the proceeds of the Short Term Loan,
which Existing Office Indebtedness is secured by the properties listed in
Section 8.02 of the Target Disclosure Letter, and in connection therewith shall
pay all accrued interest, prepayment penalties and other charges related thereto
or in connection therewith.


8.03.        ACQUISITION OF JOINT VENTURE INTERESTS; DISPOSAL OF PROPERTIES.

Prior to or concurrently with the Closing, Target shall have taken all actions
necessary to (i) acquire the outstanding equity interests in the Target Joint
Ventures not owned by Target and (ii) dispose of the real estate properties and
related entities owned by Target which hold assets other than the Target
Properties or the Retail Properties.


8.04.        PRORATIONS AND ADJUSTMENTS.

This Section 8.04 applies to the Merger Closing Properties.  At Closing,
accounts payable, rents (to the extent prepaid), all real and personal property
taxes, water rents, sewer charges, electric and other utility charges, fuel if
any, operating expenses, wages, any special assessments, if any, and other
similar charges affecting the Merger Closing Properties and all utility charges,
if any, shall be adjusted and prorated as of midnight of the day prior to the
Closing Date (the “Closing Adjustment Time”).  All other charges or fees
customarily prorated and adjusted in similar transactions shall be adjusted as
of the Closing Adjustment Time.  All rent (other than prepaid rent) received
from the tenants of the Merger Closing Properties shall be adjusted (prorated)
as of the Closing Adjustment Time and paid in accordance with the following
provisions, together with the following adjustments:

(I)            FOLLOWING RECEIPT OF THE MONTHLY INSTALLMENT OF BASIC RENT UNDER
ANY OF THE MERGER CLOSING PROPERTIES LEASES ATTRIBUTABLE TO THE MONTH IN WHICH
THE

58


--------------------------------------------------------------------------------


CLOSING OCCURS, SUCH INSTALLMENT SHALL BE ADJUSTED AS OF THE CLOSING ADJUSTMENT
TIME, WITH THE TARGET STOCKHOLDERS BEING ENTITLED TO THE PORTION THEREOF
ATTRIBUTABLE TO THE PERIOD OF THE MONTH IMMEDIATELY PRECEDING THE CLOSING DATE
AND ACQUIROR ENTITLED TO THE BALANCE OF SUCH MONTHLY INSTALLMENT.  ACQUIROR
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO SEEK TO COLLECT UNPAID RENTS AND
OTHER AMOUNTS ATTRIBUTABLE TO THE PERIOD PRIOR TO THE CLOSING ADJUSTMENT TIME.

(II)           ACQUIROR SHALL BE ENTITLED TO ALL BASIC RENT AND OTHER SUMS DUE
UNDER ANY OF THE MERGER CLOSING PROPERTIES LEASES AS OF THE CLOSING ADJUSTMENT
TIME WITH THE EXCEPTION OF (A) COMMON AREA MAINTENANCE (CAM) AND REAL ESTATE TAX
REIMBURSEMENTS ATTRIBUTABLE TO PERIODS PRIOR TO THE CLOSING ADJUSTMENT TIME; (B)
THE BASIC RENT FOR THE CLOSING MONTH TO WHICH AN ACQUIROR IS ENTITLED UNDER (I)
ABOVE, AND (C) RENTAL ARREARAGES FOR PERIODS PRECEDING THE CLOSING ADJUSTMENT
TIME, AND (D) RENTS RECEIVED FROM TENANTS PRIOR TO THE CLOSING ADJUSTMENT TIME
WHICH RELATE TO PERIODS PRIOR TO THE CLOSING ADJUSTMENT TIME.  ANNUAL CAM AND
TAX REIMBURSEMENTS, WHICH ARE PAYABLE BY THE TENANT ON AN ANNUAL BASIS AFTER THE
CONCLUSION OF EACH CALENDAR YEAR, WILL BE ADJUSTED AS OF THE CLOSING ADJUSTMENT
TIME, WITH THE TARGET STOCKHOLDERS BEING ENTITLED TO THE PORTION THEREOF
ATTRIBUTABLE TO THE PERIOD OF THE YEAR IMMEDIATELY PRECEDING THE CLOSING
ADJUSTMENT TIME AND THE ACQUIROR BEING ENTITLED TO THE BALANCE OF SUCH PAYMENT. 
ADDITIONALLY, ANY TENANT PAYMENTS FOR SPECIAL SERVICES WHICH WERE SPECIFICALLY
BILLED BY TARGET OR ONE OF ITS AFFILIATES PRIOR TO THE CLOSING ADJUSTMENT TIME
SHALL BE OWED TO THE TARGET STOCKHOLDERS.  ALL CAM PAYMENTS FROM TENANTS
RECEIVED BY TARGET OR TARGET SUBSIDIARIES WHICH RELATE TO PERIODS AFTER THE
CLOSING ADJUSTMENT TIME SHALL BE CREDITED TO ACQUIROR AT CLOSING.

(iii)          All security deposits under the Merger Closing Properties Leases
(excluding letters of credit posted as security deposits as listed in Section
8.04(iii) of the Target Disclosure Letter) and rents received by Target and
Target Subsidiaries which relate to periods after the Closing Adjustment Time
shall be credited to Acquiror at Closing.  Letters of credit posted as security
deposits as listed in Section 8.04(iii) of the Target Disclosure Letter shall be
assigned to Acquiror at Closing.

(iv)          All Leasing Commissions and tenant improvements with respect to
the Target Properties Leases signed after September 6, 2006 shall be assumed by
Acquiror.  All Pre-LOI Leasing Commissions and Pre-LOI TI Work shall be the
obligation of the Target.  Any such unpaid amounts with regard to the Pre-LOI
Leases as of the Closing Date, together with the estimated cost to complete the
Pre-LOI TI Work after the Closing, shall be credited to Acquiror at Closing.  To
the extent Target has paid the Leasing Commissions and tenant improvements for
leases signed after September 6, 2006, Target Stockholders shall receive a
credit at Closing.

(v)           Acquiror will be credited at Closing for an amount equal to any
casualty insurance deductibles and uninsured losses relating to casualties which
may have occurred at the Merger Closing Properties prior to the Closing.

59


--------------------------------------------------------------------------------


(vi)          If Acquiror collects any unpaid or delinquent rents relating to
the Merger Closing Properties after the Closing Adjustment Time, Acquiror shall
deliver to the Liquidating Trust the rent to which the Liquidating Trust is
entitled relating to the period prior to the Closing Adjustment Time.  All rents
relating to the Merger Closing Properties received by Acquiror after the Closing
Adjustment Time shall be applied first to current and then delinquent rent in
the inverse order of maturity.

(vii)         An amount equal to the Retained LC Amount shall be credited to
Acquiror at Closing pursuant to Section 8.08.

(viii)        Acquiror shall credit to Target Stockholders at Closing any money
spent by Target with respect to the Sewer System (as such term is defined in the
Acquisition Agreement) on or after September 6, 2006.

(ix)           Intentionally Deleted.

(x)            If there are any liens or encumbrances applicable to Target
Properties other than Permitted Liens, as of Closing, the amount to discharge
such liens and encumbrances shall be credited to Acquiror at Closing.

(xi)           If there shall be a breach of any of the representations,
warranties, covenants or agreements made by Target herein and Target fails to
cure such breach by the Outside Date, or if there shall be any outstanding
liabilities or obligations of Target, Target Subsidiaries, NPI Exchange Entities
or NPI Entities as of the Effective Time other than the Office Assumed Loans,
the Short Term Loan, the Scheduled Contracts and the Target Properties Leases,
the amount of the aggregate Damages resulting from such breach or such
outstanding liabilities or obligations in excess of Two Hundred Fifty Thousand
Dollars ($250,000) shall be credited to Acquiror at Closing.

(xii)          The fees payable to the Share Escrow Agent shall be equally split
by Target Stockholders and Acquiror and paid at Closing.

(xiii)         Any unpaid amounts due by Target as of the Effective Time as
described in Section 6.02(i)(ii) of the Target Disclosure Letter shall be
credited to Acquiror at Closing.  Any refund of prior property taxes owed to
Target as of the Effective Time (net of any attorneys’ fees), pursuant to a
successful appeal, shall be credited to Target Stockholders at Closing.

(xiv)        Any costs to rectify overstressed joints pursuant to, and in
accordance with, paragraph three of Section 6.02(g)(iv) of the Target Disclosure
Letter shall be credited to Acquiror at Closing, to the extent such costs were
not paid by Target prior to Closing.

All adjustment items (collectively, the “Closing Adjustments”) shall be resolved
by the parties in good faith at least five (5) Business Days prior to the
Closing Date.  To the extent that the Closing Adjustments result in a net
payment due to Target Stockholders, immediately prior to the Effective Time, the
Merger Consideration shall be increased as

60


--------------------------------------------------------------------------------


set forth in Section 4.01.  To the extent that the Closing Adjustments result in
a net payment due by the Target Stockholders, immediately prior to the Effective
Time, the Merger Consideration shall be decreased as set forth in Section 4.01. 
The net payment either due to or due by the Target Stockholders is referred to
as the “Closing Adjustment Amount”.


8.05.        ARTICLES SUPPLEMENTARY.

Acquiror shall take all necessary actions to approve and file with the SDAT the
Articles Supplementary prior to the Effective Time.


8.06.        INTELLECTUAL PROPERTY.

The parties hereto agree that the Target Stockholders retain the exclusive
rights to use of the word “Nottingham” except that Acquiror will be granted a
license to use the names “Nottingham Ridge,” “Nottingham Centre” and “Nottingham
Center” with respect to those properties, in the form attached hereto as Exhibit
E (the “License Agreement”).


8.07.        COBRA AGREEMENTS.

On and after the Effective Time, Acquiror shall provide applicable notices and
continuing health coverage that satisfies COBRA to Ronald Heagy, Bruce Campbell
III,  John Auer and Deborah Sellmayer (and members of their family), to
individuals who are within their COBRA election period as of the Effective Time,
and to employees of NPI (and members of their family) terminated in connection
with the Retail Transaction but only with respect to the NPI Group Health Plan
and only if such Retail Transaction is consummated within sixty (60) days of the
Closing hereunder.  Acquiror’s obligation, however, does not include the
assumption of any other liability with respect to NPI’s employee benefit plans
and does not extend to any other obligation or liability under COBRA.  NPI shall
indemnify Acquiror, Acquiror OP and Merger Subsidiary with respect to any such
non-assumed obligations and liabilities, pursuant to the agreement described in
Section 9.05(f) of this Agreement.


8.08.        CERTAIN AGREEMENTS.

As of the Effective Time, Acquiror shall assume the obligations of Target or its
Affiliates under each of the public works agreements, utility agreements and
permits relating to the Target Properties Escrow LCs and the Target Properties
LCs.  At the Closing, Acquiror shall receive a credit against the Merger
Consideration equal to the sum of the amount outstanding under the Target
Properties Escrow LCs as of the Effective Time (the “Retained LC Amount”). 
Acquiror OP shall use its commercially reasonable efforts to arrange for the
Target Properties Escrow LCs to be released or terminated once the work which is
secured by the Target Properties Escrow LCs shall have been completed (the
“Outstanding Work”).  Target will use its commercially reasonable efforts to
complete all Outstanding Work prior to Closing.  To the extent that any such
Outstanding Work is not completed prior to Closing, Acquiror shall use its
commercially reasonable efforts to complete such Outstanding Work.  At any time
and

61


--------------------------------------------------------------------------------


from time to time as a Target Properties Escrow LC is terminated or released,
Acquiror will pay to the Liquidating Trust the amount of the outstanding balance
of such Target Properties Escrow LC less the documented amount paid by Acquiror
or Acquiror OP to complete the Outstanding Work or to correct any defective
Outstanding Work related to such Target Properties Escrow LC.


8.09.        RECIPROCAL RELEASE.

Prior to the Closing, Target and NPI will enter into the Reciprocal Release.


8.10.        LOCKBOX.

Prior to Closing, Target shall close its lockbox that was previously established
for the receipt of rents attributable to the Target Properties.


8.11.        FINAL TAX RETURNS.

Target shall prepare its final income tax return at its own expense subject to
Acquiror’s prior written approval.


8.12.        INSURANCE PROCEEDS.

All insurance proceeds with respect to the Target Properties, regardless of the
amount, shall remain the property of Target and Target Subsidiaries.  Thus,
Target Stockholders shall not be entitled to any such insurance proceeds in the
event of a casualty at the Target Properties or a claim that arose with respect
to the Target Properties.


8.13.        SATISFACTION OF DOLLENBERG RETIREMENT OBLIGATIONS.

Prior to the Closing, NPI and Target will establish a trust to which they shall
pay the funds due to P. Douglas Dollenberg to satisfy the Dollenberg Retirement
Obligations.


ARTICLE IX.
CONDITIONS TO CONSUMMATION OF THE TRANSACTION AND CLOSING
DELIVERIES


9.01.        CONDITIONS TO THE OBLIGATIONS OF EACH PARTY.

The obligations of each party to effect the Merger shall be subject to the
satisfaction, at or prior to the Closing, of the following conditions:


(A)           TARGET STOCKHOLDER APPROVAL.  THIS AGREEMENT AND THE TRANSACTION
SHALL HAVE BEEN APPROVED AND ADOPTED BY THE REQUISITE AFFIRMATIVE VOTE OF THE
TARGET STOCKHOLDERS IN ACCORDANCE WITH THE MGCL AND THE TARGET CHARTER.

62


--------------------------------------------------------------------------------



(B)           NO ORDER.  NO GOVERNMENTAL AUTHORITY IN THE UNITED STATES SHALL
HAVE ENACTED, ISSUED, PROMULGATED, ENFORCED OR ENTERED ANY LAW (WHETHER
TEMPORARY, PRELIMINARY OR PERMANENT) WHICH IS THEN IN EFFECT AND HAS THE EFFECT
OF MAKING THE TRANSACTION ILLEGAL OR OTHERWISE RESTRICTING, PREVENTING OR
PROHIBITING CONSUMMATION OF THE TRANSACTION.


(C)           GOVERNMENTAL APPROVALS.  ALL REQUIRED APPROVALS OF GOVERNMENTAL
AUTHORITIES, IF ANY, SHALL HAVE BEEN OBTAINED.


(D)           LENDER’S APPROVAL.  ALL REQUIRED LENDER’S APPROVAL OF THE TARGET
GROUP, IF ANY, SHALL HAVE BEEN OBTAINED.


9.02.        CONDITIONS TO THE OBLIGATIONS OF ACQUIROR, ACQUIROR OP AND MERGER
SUBSIDIARY.

The obligations of Acquiror and Merger Subsidiary to consummate the Transaction
are subject to the satisfaction or waiver (where permissible) of the following
additional conditions:

(a)           Representations and Warranties.  The representations and
warranties of Target in this Agreement that (i) are not made as of a specific
date shall be true and correct as of the date of this Agreement and as of the
Closing, as though made on and as of the Closing, and (ii) are made as of a
specific date shall be true and correct as of such date, in each case, except
where the failure of all representations or warranties to be true and correct in
the aggregate is not reasonably likely to result in a Target Material Adverse
Effect.  Notwithstanding the foregoing, in determining whether a cumulative
Target Material Adverse Effect has occurred at Closing for the purposes of this
Section 9.02(a), any limitation as to materiality or Target Material Adverse
Effect in a representation or warranty shall be disregarded.

(b)           Agreements and Covenants.  Target shall have delivered all of the
items listed in Section 9.04, and otherwise have performed, in all material
respects, all obligations and complied with, in all material respects, all
agreements and covenants to be performed or complied with by it under this
Agreement on or prior to the Closing.

(c)           Material Adverse Effect.  Since the date of this Agreement, there
shall have occurred no change, event or circumstance which, individually, or in
the aggregate, is reasonably likely to result in a Target Material Adverse
Effect.

(d)           Existing Indebtedness.  All of the Existing Office Indebtedness
shall have been repaid and the only indebtedness of Target and Target
Subsidiaries as of the Effective Time shall be the Assumed Loans and the Short
Term Loan, the only indebtedness of the Retail Entities as of the Effective Time
shall be the Existing Retail Indebtedness, and the amounts due under the
Existing Retail Indebtedness, Short Term Loan and Assumed Loans shall not exceed
$129,648,266.

63


--------------------------------------------------------------------------------


(e)           Officer’s Certificate.  Target shall have delivered to Acquiror a
certificate, dated the date of the Closing, signed by the President or any Vice
President of Target, certifying as to the satisfaction of the conditions
specified in this Section 9.02, and including as an exhibit a Target Disclosure
Letter updated as of the Closing Date.

(f)            Tenant Estoppels.  At least one (1) Business Day prior to the
Closing Date, Target shall have delivered to Acquiror the tenant estoppel
certificates in the form attached hereto as Exhibit J executed by those tenants
listed in Section 9.02(f) of the Target Disclosure Letter, free from material
adverse disclosures not previously disclosed to Acquiror.

(g)           Office Assumed Loan Documents.  The Office Assumed Loan Documents
shall have been fully executed and delivered to Acquiror.

(h)           Corporate Dissolutions.  Prior to the Effective Time, Target shall
have dissolved the corporations listed in Section 9.02(h) of the Target
Disclosure Letter.

(i)            Stock Distribution.  Prior to the Effective Time, Target shall
have caused all of the outstanding stock in each of NVI Communities, Inc. and
Village Ventures, Inc. to be distributed to the Liquidating Trust.

(j)            Assignment of Insurance Loans.  Prior to the Effective Time,
Target shall have transferred all of its rights and obligations relating to the
officers life insurance policies and loans as listed in Section 9.02(j) of the
Target Disclosure Letter to the Liquidating Trust.


9.03.        CONDITIONS TO THE OBLIGATIONS OF TARGET.

The obligations of Target to consummate the Merger are subject to the
satisfaction or waiver (where permissible) of the following additional
conditions:


(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF ACQUIROR, ACQUIROR OP AND MERGER SUBSIDIARY IN THIS AGREEMENT THAT
(I) ARE NOT MADE AS OF A SPECIFIC DATE SHALL BE TRUE AND CORRECT AS OF THE DATE
OF THIS AGREEMENT AND AS OF THE CLOSING, AS THOUGH MADE ON AND AS OF THE
CLOSING, AND (II) ARE MADE AS OF A SPECIFIC DATE SHALL BE TRUE AND CORRECT AS OF
SUCH DATE, IN EACH CASE, EXCEPT WHERE THE FAILURE OF SUCH REPRESENTATIONS OR
WARRANTIES TO BE TRUE AND CORRECT IN THE AGGREGATE IS NOT REASONABLY LIKELY TO
RESULT IN AN ACQUIROR MATERIAL ADVERSE EFFECT.  NOTWITHSTANDING THE FOREGOING,
IN DETERMINING WHETHER A CUMULATIVE ACQUIROR MATERIAL ADVERSE EFFECT HAS
OCCURRED AT CLOSING FOR THE PURPOSES OF THIS SECTION 9.03(A), ANY LIMITATION AS
TO MATERIALITY OR ACQUIROR MATERIAL ADVERSE EFFECT IN A REPRESENTATION OR
WARRANTY SHALL BE DISREGARDED.


(B)           AGREEMENTS AND COVENANTS.  ACQUIROR, ACQUIROR OP AND MERGER
SUBSIDIARY SHALL HAVE PERFORMED, IN ALL MATERIAL RESPECTS, ALL OBLIGATIONS OR
COMPLIED WITH, IN ALL MATERIAL RESPECTS, ALL AGREEMENTS AND COVENANTS TO BE
PERFORMED OR COMPLIED WITH BY THEM UNDER THIS AGREEMENT ON OR PRIOR TO THE
CLOSING.

64


--------------------------------------------------------------------------------



(C)           INTENTIONALLY DELETED.


(D)           ARTICLES SUPPLEMENTARY.  THE ARTICLES SUPPLEMENTARY SHALL HAVE
BEEN APPROVED BY THE TRUSTEES OF ACQUIROR, FILED WITH AND ACCEPTED BY THE SDAT
AND BE IN FULL FORCE AND EFFECT.


(E)           MATERIAL ADVERSE EFFECT.  SINCE THE DATE OF THIS AGREEMENT, THERE
SHALL HAVE OCCURRED NO CHANGE, EVENT OR CIRCUMSTANCE WHICH, INDIVIDUALLY, OR IN
THE AGGREGATE, IS REASONABLY LIKELY TO RESULT IN AN ACQUIROR MATERIAL ADVERSE
EFFECT.

(f)            Officer Certificate.  Acquiror shall have delivered to Target a
certificate, dated the date of the Closing, signed by the President or any Vice
President of Acquiror, certifying as to the satisfaction of the conditions
specified in this Section 9.03.


9.04.        DELIVERIES BY TARGET.  AT CLOSING, TARGET SHALL EXECUTE AND DELIVER
OR CAUSE TO BE DELIVERED TO ACQUIROR:


(A)           NOTICES TO TENANTS SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
EXHIBIT F, DATED AS OF THE CLOSING DATE, EXECUTED BY TARGET, AND COMPLYING WITH
APPLICABLE STATUTES IN ORDER TO RELIEVE TARGET OF LIABILITY FOR ANY SECURITY
DEPOSITS (PROVIDED THE SECURITY DEPOSITS ARE PAID TO ACQUIROR), DIRECTING
TENANTS TO PAY ALL RENT DUE AND OWING UNDER THE TARGET PROPERTIES LEASES TO
ACQUIROR OR ACQUIROR’S DESIGNATED AGENT;


(B)           ORIGINALS OF THE TARGET PROPERTIES LEASES AND COPIES OF LEASE
FILES AT THE TARGET PROPERTIES, AND ORIGINALS OF ANY MAINTENANCE AND SERVICE
CONTRACTS THAT ARE TO BE ASSUMED, TO THE EXTENT ANY SUCH DOCUMENTS ARE IN THE
POSSESSION OF TARGET OR ANY TARGET SUBSIDIARY;


(C)           AN AFFIDAVIT THAT TARGET IS NOT A “FOREIGN PERSON” IN THE FORM
ATTACHED AS EXHIBIT G;


(D)           MAINTENANCE RECORDS, EQUIPMENT MANUALS AND PLANS AND
SPECIFICATIONS FOR THE TARGET PROPERTIES, TO THE EXTENT ANY SUCH DOCUMENTS ARE
IN THE POSSESSION OF TARGET OR ANY TARGET SUBSIDIARY;


(E)           KEYS OR COMBINATIONS TO ALL LOCKS AT THE TARGET PROPERTIES, TO THE
EXTENT ANY SUCH KEYS OR COMBINATIONS ARE IN THE POSSESSION OF TARGET OR ANY
TARGET SUBSIDIARY;


(F)            THE CERTIFICATE DESCRIBED IN SECTION 9.02(E);


(G)           LEGAL OPINIONS OF GORDON, FEINBLATT, ROTHMAN, HOFFBERGER &
HOLLANDER, LLC, DATED AS OF THE CLOSING DATE AND IN THE FORM ATTACHED HERETO AS
EXHIBIT H;

65


--------------------------------------------------------------------------------


(h)           the receipt or release from Wachovia Capital Markets, LLC as
described in Section 6.02(n);

(i)            an executed settlement sheet;

(j)            affidavits required by the Anchor Title Company in the form
attached hereto as Exhibit I;

(k)           cross-release and indemnity between NPI, Acquiror and Target in
the form of Exhibit K attached hereto (the “Reciprocal Release”);

(l)            release of guaranties executed by Target on properties that are
not Target Properties or evidence reasonably satisfactory to Acquiror that the
associated loan has been repaid;

(m)          certificate of good standing of Target from the State Department of
Assessments and Taxation of the State of Maryland;

(n)           estoppels from the community associations set forth on Section
9.04(n) of the Target Disclsoure Letter;

(o)           tenant estoppels as more particularly set forth in Section 9.02(f)
hereof;

(p)           the Office Assumed Loan Documents;

(q)           with respect to obligations of Target to P. Douglas Dollenberg, a
receipt evidencing payment of such obligations, a payoff acknowledgement, a copy
of the original promissory note marked cancelled and paid-in-full and a copy of
the returned Target stock certificates;

(r)            the First Amendment to Retirement Agreement by and between P.
Douglas Dollenberg, NPI and Target in substantially the form of Exhibit L
attached hereto;

(s)           releases from the employees listed in document #1 under the
heading “Employee Benefit Plans of Target” in Section 6.02(o)(ii) of the Target
Disclosure Letter;

(t)            evidence of payment of all deferred management fees owed by
Target to NPI;

(u)           evidence from Mercantile — Safe Deposit and Trust Company that
there is no balance due under Target’s revolving line of credit;

(v)           the License Agreement (as executed by the Liquidating Trust);

66


--------------------------------------------------------------------------------


(w)          the Acknowledgement by P. Douglas Dollenberg in substantially the
form attached hereto as Exhibit N; and

(x)            the Additional Acknowledgement #1 by P. Douglas Dollenberg in
substantially the form attached hereto as Exhibit O.


9.05.        DELIVERIES BY ACQUIROR.  AT CLOSING, ACQUIROR SHALL EXECUTE AND
DELIVER OR CAUSE TO BE DELIVERED TO TARGET:

(a)           the Merger Consideration, as more particularly set forth in
Section 4.01;

(b)           certificate of good standing of Acquiror from the State Department
of Assessments and Taxation of the State of Maryland;

(c)           the Office Assumed Loan Documents;

(d)           legal opinion of DLA Piper US LLP, dated as of the Closing Date in
the form attached hereto
as Exhibit M;

(e)           the certificate described in Section 9.03(f);

(f)            the Reciprocal Release; and

(g)           the License Agreement (as executed by the Surviving Entity).


ARTICLE X.
TERMINATION


10.01.      TERMINATION.

This Agreement may be terminated at any time prior to the Effective Time in
writing (the date of any such termination, the “Termination Date”):


(A)           BY THE MUTUAL WRITTEN CONSENT OF ACQUIROR AND TARGET;


(B)           BY EITHER TARGET OR THE ACQUIROR UPON WRITTEN NOTICE TO THE OTHER
PARTY, IF:

(i)            any Governmental Authority with jurisdiction over such matters
shall have issued a governmental order permanently restraining, enjoining or
otherwise prohibiting the Transaction, and such governmental order shall have
become final and unappealable; provided, however, that the terms of this Section
10.01(b)(i) shall not be available to any party (A) unless such party shall have
used its reasonable efforts to oppose any such governmental order or to have
such governmental order vacated or made inapplicable to the Transaction or (B)
whose failure to comply with the terms of this Agreement has been the cause of,
or materially contributed to, such governmental action;

67


--------------------------------------------------------------------------------


(ii)           the Transaction shall not have been consummated on or before
February 28, 2007 (the “Outside Date”), unless the failure to consummate the
Transaction on or prior to the Outside Date is the result of any action or
inaction under this Agreement by the party seeking to terminate the Agreement
pursuant to the terms of this Section 10.01(b)(ii); or

(iii)          upon a vote at a duly held meeting (or at any adjournment or
postponement thereof) to obtain the Stockholder Approval, the Stockholder
Approval is not obtained;


(C)           BY ACQUIROR, UPON WRITTEN NOTICE TO TARGET:

(I)            IF A TARGET MATERIAL ADVERSE EFFECT SHALL HAVE OCCURED;

(II)           IF THE TARGET BOARD MAKES A CHANGE IN RECOMMENDATION PRIOR TO THE
TARGET STOCKHOLDER MEETING; OR

(III)          IF TARGET SHALL HAVE BREACHED ANY OF ITS REPRESENTATIONS OR
WARRANTIES OR FAILED TO PERFORM ANY OF ITS COVENANTS OR OTHER AGREEMENTS
CONTAINED IN THIS AGREEMENT, WHICH BREACH OR FAILURE TO PERFORM (A) WOULD GIVE
RISE TO THE FAILURE OF A CONDITION SET FORTH IN SECTION 9.02 AND (B) IS
INCAPABLE OF BEING CURED BY TARGET BY THE OUTSIDE DATE OR, IF CAPABLE OF BEING
CURED BY TARGET BY THE OUTSIDE DATE, TARGET DOES NOT COMMENCE TO CURE SUCH
BREACH OR FAILURE WITHIN TEN (10) BUSINESS DAYS AFTER ITS RECEIPT OF WRITTEN
NOTICE THEREOF FROM ACQUIROR AND CURE SUCH BREACH OR FAILURE BY THE OUTSIDE
DATE;


(D)           BY TARGET, UPON WRITTEN NOTICE TO ACQUIROR, IF:

(i)            Acquiror shall have breached any of its representations or
warranties or failed to perform any of its covenants or other agreements
contained in this Agreement, which breach or failure to perform (A) would give
rise to the failure of a condition set forth in Section 9.03(a) or 9.03(b) and
(B) is incapable of being cured by Acquiror by the Outside Date or, if capable
of being cured by Acquiror by the Outside Date, Acquiror does not commence to
cure such breach or failure within ten (10) Business Days after its receipt of
written notice thereof from Target and cure such breach or failure by the
Outside Date;

(ii)           prior to receipt of the Stockholder Approval, Target (i) receives
a Superior Proposal, (ii) resolves to accept such Superior Proposal, (iii) shall
have given Acquiror three (3) Business Days’ prior written notice of its
intention to terminate pursuant to this provision, and (iv) such proposal
continues to constitute a Superior Proposal taking into account any revised
proposal made by Acquiror during such three (3) Business Day period; provided,
however, that such termination shall not be effective until such time as payment
of the Termination Fee required by Section 10.03(b) shall have been made by
Target; provided, further, that Target’s right to terminate this Agreement under
this Section 10.01(d)(ii) shall not be available if Target is then in breach of
Section 7.04; or

68


--------------------------------------------------------------------------------


(iii)          the average last reported sale price on the NYSE of the Acquiror
Common Shares over any period of ten (10) consecutive trading days after the
date of this Agreement is less than or equal to $35.00 per share.


10.02.      EFFECT OF TERMINATION.

In the event of termination of this Agreement and abandonment of the Merger and
the other transactions contemplated by this Agreement pursuant to and in
accordance with Section 10.01, this Agreement shall forthwith become void and of
no further force or effect whatsoever and there shall be no liability on the
part of any party, or their respective officers, directors, subsidiaries or
partners, as applicable, to this Agreement; provided, however, that
notwithstanding the foregoing, the covenants and other obligations under this
Agreement shall terminate upon the termination of this Agreement, except that
the agreements set forth in Section 7.03(b), Section 7.06, Section 8.01, Section
10.03, Section 11.07, Section 11.08 and Section 11.09 shall survive termination
indefinitely.  If this Agreement is terminated as provided herein, all filings,
applications and other submissions made pursuant to this Agreement, to the
extent practicable, shall be withdrawn from the agency or other Person to which
they were made.


10.03.      FEES AND EXPENSES.

(a)           Except as otherwise explicitly set forth in this Section 10.03 or
elsewhere in this Agreement, all costs and expenses incurred in connection with
this Agreement or the transactions contemplated hereby shall be paid by the
party incurring such expenses, whether or not the transactions contemplated by
this Agreement are consummated.

(b)           Target agrees that if this Agreement shall be terminated by (i)
Acquiror pursuant to Section 10.01(c)(ii), or (ii) Target pursuant to Section
10.01(d)(ii), Target shall pay to Acquiror an amount equal to $6,500,000 (the
“Termination Fee”) in cash upon such termination.

(c)           Target agrees that if this Agreement shall be terminated by
Acquiror or Target pursuant to Section 10.01(b)(iii), and, (i) prior to the
Target Stockholder Meeting, an Acquisition Proposal shall have been publicly
announced that is not subsequently withdrawn, and (ii) concurrently with such
termination or within twelve (12) months following the Termination Date, Target
enters into an agreement with respect to such Acquisition Proposal, or such
Acquisition Proposal is consummated, then Target shall, if and when such
Acquisition Proposal is consummated, pay to Acquiror the Termination Fee within
three (3) Business Days following consummation.

(d)           Intentionally Deleted.

(e)           Acquiror agrees that if (i) all conditions to Closing under
Section 9.01 and Section 9.02 have been satisfied, (ii) Target has tendered all
of its deliveries under Section 9.04, (iii) Acquiror fails to deliver the
closing deliveries set forth in Section 9.05 and (iv) Target therefore
terminates this Agreement in accordance with Section

69


--------------------------------------------------------------------------------


10.01(b)(ii), then Acquiror shall reimburse Target for the full amount of
prepayment penalties under the Existing Office Indebtedness previously paid by
Target.  Target acknowledges that if it elects reimbursement of the prepayment
penalties under this Section 10.03(e), such election shall be its sole remedy,
together with payment to it of the Deposit, upon the termination of this
Agreement.

(f)            Intentionally Deleted.

(g)           If Stockholder Approval is not obtained prior to the Outside Date,
Target shall reimburse Acquiror for the reasonable fees and expenses of outside
auditors for any audit required by Rule 3-14 of Regulation S-X, as promulgated
by the SEC, which filing requirement results from the filing or contemplated
filing of the Registration Statement, within three (3) Business Days after
demand by Acquiror.

(h)           Intentionally Deleted.

(i)            If Acquiror terminates this Agreement pursuant to Section
10.01(c)(i) or Section 10.01(c)(iii), Target shall reimburse Acquiror for
Acquiror’s reasonable costs and expenses (including reasonable attorney’s fees)
in connection with this Transaction, not to exceed One Million Dollars
($1,000,000), within three (3) Business Days after demand by Acquiror.


ARTICLE XI.
GENERAL PROVISIONS


11.01.      SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

The representations, warranties, covenants and agreements in this Agreement and
any exhibit, schedule or instruments delivered pursuant to this Agreement shall
survive the Closing for a period of thirty-six (36) months from the Closing
Date; provided, that any claims made under Section 7.07 prior to the end of such
thirty-six (36) month period shall survive until such claim is resolved pursuant
to Section 7.07.


11.02.      NOTICES.

All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be given (and shall be deemed to have been duly given
upon receipt) by delivery in Person or by a recognized overnight courier service
or sent by telecopy (providing confirmation of transmission) to the respective
parties at the following addresses or telecopy numbers (or at such other address
or telecopy numbers for a party as shall be specified in a notice given in
accordance with this Section 11.02):

70


--------------------------------------------------------------------------------


if to Acquiror, Acquiror OP or Merger Subsidiary:

Corporate Office Properties Trust
6711 Columbia Gateway Drive, Suite 300
Columbia, Maryland  21046
Fax No.: (443) 285-7650
Attn: Roger A. Waesche, Jr., Executive Vice President and Chief Operating
Officer

with copies to:

Corporate Office Properties Trust
6711 Columbia Gateway Drive, Suite 300
Columbia, Maryland  21046
Fax No.: (443) 285-7652
Attn: Karen M. Singer, Senior Vice President and General Counsel

and

DLA Piper US LLP
6225 Smith Avenue
Baltimore, Maryland  21209
Fax No.: (410) 580-3400
Attn: Richard E. Levine, Esq.

if to Target:

Nottingham Village, Inc.
100 West Pennsylvania Avenue
Towson, Maryland 21204
Fax No.:  (410) 321-8018
Attention: J. Joseph Credit

with a copy to:

Gordon, Feinblatt, Rothman, Hoffberger & Hollander, LLC
233 East Redwood Street
Baltimore, Maryland 21202
Fax No.:  (410) 576-4246
Attention:  Abba David Poliakoff, Esq.


11.03.      SEVERABILITY.

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner

71


--------------------------------------------------------------------------------


materially adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.


11.04.      AMENDMENT.

This Agreement may be amended by the parties hereto by action taken by their
respective board of directors (or similar governing body or entity) at any time
prior to the Effective Time; provided, however, that, after approval of the
Merger by the Target Stockholders, no amendment may be made that would reduce
the Purchase Price or the Merger Consideration without further Stockholder
Approval.  This Agreement may not be amended except by an instrument in writing
signed by the parties hereto.


11.05.      ENTIRE AGREEMENT; ASSIGNMENT.

This Agreement, the exhibits attached hereto, the Target Disclosure Letter and
any documents delivered by the parties in connection herewith constitute the
entire agreement between the parties with respect to the subject matter hereof
and supersedes, except as set forth in Section 7.03(b), all prior agreements and
undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof and thereof.  This Agreement shall not be
assigned by operation of law or otherwise (except to the Surviving Entity)
without the prior written consent of the other parties.


11.06.      PARTIES IN INTEREST.

This Agreement shall be binding upon and inure solely to the benefit of each
party hereto, and nothing in this Agreement, express or implied, other than
Section 7.08, is intended to or shall confer upon any other Person any right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.


11.07.      SPECIFIC PERFORMANCE.

(a)           The parties hereto agree that irreparable damage would occur to
Acquiror in the event any provision of this Agreement were not performed by
Target or Target Subsidiaries in accordance with the terms hereof and that
Acquiror shall be entitled to seek specific performance of the terms and
conditions of this Agreement, in addition to any other remedy at law or equity
against Target.

(b)           In the event Acquiror fails to perform its obligations under this
Agreement, Target’s exclusive remedy shall be to terminate this Agreement, in
which case the Deposit shall be paid by the Cash Escrow Agent as provided in
Section 8.01 and Section 10.03(e), if applicable.  Target may not pursue
specific performance against Acquiror, Acquiror OP or Merger Subsidiary.

72


--------------------------------------------------------------------------------



11.08.      GOVERNING LAW.

This Agreement shall be governed by and construed in accordance with, the laws
of the State of Maryland without regard, to the fullest extent permitted by law,
to the conflicts of laws provisions thereof which might result in the
application of the laws of any other jurisdiction.


11.09.      WAIVER OF JURY TRIAL.

Each of the parties hereto hereby waives to the fullest extent permitted by
applicable Law any right it may have to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
this Agreement or the transactions contemplated hereby.  Each of the parties
hereto (a) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such other party would not,
in the event of litigation, seek to enforce that foregoing waiver and (b)
acknowledges that it and the other parties hereto have been induced to enter
into this Agreement and the transactions contemplated hereby, as applicable, by,
among other things, the mutual waivers and certifications in this Section 11.09.


11.10.      HEADINGS.

The descriptive headings contained in this Agreement are included for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.


11.11.      COUNTERPARTS.

This Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.


11.12.      MUTUAL DRAFTING.

Each party hereto has participated in the drafting of this Agreement, which each
party acknowledges is the result of extensive negotiations between the parties.


11.13.      TIME IS OF THE ESSENCE.

Time is of the essence with respect to each provision of this Agreement.

[Signature page follows]

73


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in counterparts by their duly authorized officers, all as of the day and year
first above written.

 

 

CORPORATE OFFICE PROPERTIES TRUST

 

 

 

By:

/s/ ROGER A. WAESCHE, JR.

 

 

 

 

Executive Vice President

 

 

 

 

Roger A. Waesche, Jr.

 

 

 

 

Chief Operating Officer and

 

 

 

CORPORATE OFFICE PROPERTIES, L.P.

 

 

 

By:

Corporate Office Properties Trust,

 

 

 

 

its sole general partner

 

 

 

By:

/s/ ROGER A. WAESCHE, JR.

 

 

 

 

Executive Vice President

 

 

 

 

Roger A. Waesche, Jr.

 

 

 

 

Chief Operating Officer and

 

 

 

W&M BUSINESS TRUST

 

 

 

By:

/s/ ROGER A. WAESCHE

 

 

 

 

Executive Vice President

 

 

 

 

Roger A. Waesche, Jr.

 

 

 

 

Chief Operating Officer and

 

 

 

NOTTINGHAM VILLAGE, INC.

 

 

 

By:

/s/ J. JOSEPH CREDIT

 

 

 

 

J. Joseph Credit

 

 

 

 

President and Chief Executive Officer

 

[Signature page to Merger Agreement]

74


--------------------------------------------------------------------------------


JOINDERS

Nottingham Properties, Inc. joins herein for the sole purpose of acknowledging
its obligations under Sections 8.09 and 8.13 of this Agreement.

NOTTINGHAM PROPERTIES, INC.

 

By:

/s/ J. JOSEPH CREDIT

 

J. Joseph Credit

 

President and

 

Chief Executive Officer

 

NVI Liquidating Trust joins herein to evidence its obligations under this
Agreement, including its obligations as Stockholders’ Agent under Section 7.07
of this Agreement.

NVI LIQUIDATING TRUST

 

By:

/s/ J. JOSEPH CREDIT

 

J. Joseph Credit, Trustee

 

75


--------------------------------------------------------------------------------


The Cash Escrow Agent executes this Purchase Agreement and Agreement and Plan of
Merger of this 21st day of December, 2006 to acknowledge its receipt of an
original copy of this Agreement as executed by Acquiror, Acquiror OP, Merger
Subsidiary and Target, to acknowledge that it is holding the Deposit, and to
acknowledge its agreement to act as Cash Escrow Agent in accordance with the
terms and conditions set forth herein.

WITNESS:

 

CASH ESCROW AGENT:

 

 

ANCHOR TITLE COMPANY

 

 

By:

/s/ M. CHARLOTTE POWEL

 

 

 

Name: M. Charlotte Powel

 

 

 

Title: President

 

76


--------------------------------------------------------------------------------


The Share Escrow Agent executes this Purchase Agreement and Agreement and Plan
of Merger of this 21st day of December, 2006 to acknowledge its receipt of an
original copy of this Agreement as executed by Acquiror, Acquiror OP, Merger
Subsidiary and Target, to acknowledge that it is holding the Escrow Shares, and
to acknowledge its agreement to act as Share Escrow Agent in accordance with the
terms and conditions set forth herein.

WITNESS:

 

SHARE ESCROW AGENT:

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

By:

/s/ CHRIS M. FRIESS

 

 

 

Name: Chris M. Friess

 

 

 

Title: Account Manager

 

77


--------------------------------------------------------------------------------


SCHEDULE 1

PURCHASE PROPERTIES

Property

 

 

 

 

 

Ownership Immediately

Class

 

Property

 

Address

 

Prior To Effective Time

B.1

 

37 Allegheny Avenue

 

37 Allegheny Avenue, Baltimore County, MD

 

37 Allegheny Business Trust

B.2

 

10552 Philadelphia Road – Leasehold Interest

 

10552 Philadelphia Road, Baltimore County, MD

 

Philadelphia Road Operating Company, LLC

B.3

 

Intentionally Deleted

 

 

 

 

B.4

 

9020 Mendenhall

 

9020 Mendenhall Court, Howard County, MD

 

9020 Mendenhall, LLC

B.5

 

Woods at Broken Land

 

9700 Patuxent Woods Drive, Howard County, MD

 

Woods Investors, LLC

B.6

 

Rivers Center III

 

10270 N. Old Columbia Road, Howard County, MD

 

Rivers Center III Investors, LLC

G.1

 

Campbell Corporate Center I

 

4940 Campbell Boulevard, Baltimore County, MD

 

Corporate Center I Limited Partnership

G.9

 

Nottingham Centre

 

502 Washington Avenue, Baltimore County, MD

 

Nottingham Associates Limited Partnership

G.10

 

White Marsh Health Center

 

8114 Sandpiper Circle, Baltimore County, MD

 

White Marsh Health Center Limited Partnership, LLLP

G.12

 

White Marsh Hi-Tech I and II

 

4969 Mercantile Road (Bldg 1)
4979 Mercantile Road (Bldg 2)
4981 Mercantile Road (Parking)

 

White Marsh Hi-Tech 1 Business Trust (49%) and White Marsh Hi-Tech 2 Business
Trust (51%)

 

Notes

G.1.  Acquiror OP will purchase a 50% limited partnership interest in Corporate
Center I Limited Partnership.

G.9.  Acquiror OP will purchase a 43.7% limited partnership interest in
Nottingham Associates Limited Partnership.

G.10.  Acquiror OP will purchase a 60% limited partnership interest in Sandpiper
Limited Partnership which, in turn, owns a 72.5% general partnership interest in
White Marsh Health Center Limited Partnership, LLLP.

G.12.  Acquiror OP will purchase 100% of beneficial interests in White Marsh
Hi-Tech 2 Business Trust (which shall own a 51% tenancy-in-common interest in
White Marsh Hi-Tech property).

S-1-1


--------------------------------------------------------------------------------


SCHEDULE 2

MERGER PROPERTIES

Property

 

 

 

 

 

Property Owner Immediately

Class

 

Property

 

Address

 

Prior To Effective Time

A.1

 

8029 - 8031 Corporate Drive

 

8029-8031 Corporate Drive, Baltimore County, MD

 

8029 Corporate Drive Business Trust

A.2

 

Corporate Place I

 

8140 Corporate Drive, Baltimore County, MD

 

Corporate Place I Business Trust

A.3

 

Franklin Ridge V

 

9900 Franklin Square Drive, Baltimore County, MD

 

Franklin Ridge V Business Trust

A.4

 

Tyler Ridge II – Fee Interest

 

8007 Corporate Drive, Baltimore County, MD

 

Tyler Ridge II Business Trust

A.5

 

Tyler Ridge IIA

 

8003 Corporate Drive, Baltimore County, MD

 

Tyler Ridge IIA Business Trust

A.6

 

Tyler Ridge III – Fee Interest

 

7941 Corporate Drive, Baltimore County, MD

 

Tyler Ridge III Business Trust

A.7

 

McLean Ridge V (L)

 

8100 Sandpiper Circle, Baltimore County, MD

 

McLean Ridge V Business Trust

A.8

 

Corporate Place III (L)

 

8120 Corporate Drive, Baltimore County, MD

 

Corporate Place III Business Trust

A.9

 

Corporate Place IV (L)

 

8130 Corporate Drive, Baltimore County, MD

 

Corporate Place IV Business Trust

A.10

 

Lot 401 – on cul-de-sac (L)
(Tax Parcel No. 11-2200015748)

 

4985 Mercantile Road, Baltimore County, MD

 

Lot 401 Business Trust

A.11

 

Nottingham Ridge (L) and
(Tax Parcel Nos. 11-2400002078 and 11-2300012935)

 

5300 Nottingham Drive, Baltimore County, MD SWM Pond in Nottingham Ridge

 

Nottingham Ridge I Business Trust

A.12

 

Nottingham Ridge/Phila. Road (L)
(Tax Parcel No. 11-2400002075)

 

5357 Nottingham Drive, Baltimore County, MD

 

Nottingham Ridge II Business Trust

A.13

 

10521 Red Run Boulevard (L)

 

10521 Red Run Boulevard, Baltimore County, MD

 

10521 Red Run Business Trust

A.14

 

Intentionally Deleted

 

 

 

 

A.15

 

Campbell Blvd & Franklin Sq. (18.62 acres and 1.0052 acres SWM) (L)
(Tax Parcel No. 14-2200020875) and
Tax Parcel No. 14-22000020877)

 

5251 Campbell Boulevard, Baltimore County, MD

 

Campbell Boulevard I Business Trust

 

S-2-1


--------------------------------------------------------------------------------


 

A.16

 

Campbell Blvd & Franklin Sq. (5.23 acres) (L)
(Tax Parcel No. 14-2200020165)

 

5201 Campbell Boulevard, Baltimore County, MD

 

Campbell Boulevard II Business Trust

A.17

 

Nottingham Ridge/Phila. Rd. (9.14 acres) (L)
(Tax Parcel No. 11-2300012656)

 

5361 Nottingham Drive, Baltimore County, MD

 

Nottingham Ridge III Business Trust

A.18

 

Intentionally Deleted

 

 

 

 

A.19

 

Franklin Ridge Open Space
(Tax Parcel No. 14-2300006823) and
(Tax Parcel No. 14-2300006822)

 

.174 Ac Pvt Op Sp., NSR Franklin Square Drive and .539 Ac Pvt Op Sp., NSR
Franklin Square Drive

 

Franklin Ridge Open Space Business Trust

A.20

 

8027 Corporate Drive

 

8027 Corporate Drive, Baltimore County, MD Lot 13 – Adjacent to Tyler Ridge I

 

8027 Corporate Drive Business Trust

A.21

 

Tyler Ridge Water Management
(Tax Parcel No. 14-220001624) and
(Tax Parcel No. 14-220001623)

 

Flood Plain and Storm Water Management Area adjacent to Tyler Ridge.

 

Tyler Ridge Water Management Business Trust

C.1

 

10552 Philadelphia Road – Fee Interest

 

10552 Philadelphia Road, Baltimore County, MD

 

Honeygo Run Holdings, LLC

C.2

 

Corporate Place II

 

8110 Corporate Drive, Baltimore County, MD

 

Corporate Place B Equity Affiliates, LLC

C.3

 

Franklin Ridge I

 

9940 Franklin Square Drive, Baltimore County, MD

 

Franklin Ridge No. 1 Business Trust

C.4

 

Franklin Ridge II

 

9930 Franklin Square Drive, Baltimore County, MD

 

Franklin Ridge No. 2 Business Trust

C.5

 

Franklin Ridge IV

 

9910 Franklin Square Drive, Baltimore County, MD

 

Franklin Ridge No. 4 Business Trust

C.6

 

Nottingham Ridge C

 

5355 Nottingham Drive, Baltimore County, MD

 

Nottingham Ridge No. 20 Business Trust

C.7

 

Nottingham Ridge D

 

5325 Nottingham Drive, Baltimore County, MD

 

Nottingham Ridge No. 30 Business Trust

E.1

 

Intentionally Deleted

 

 

 

 

F.1

 

White Marsh Commerce Center I

 

10001 Franklin Square (10001 – 10049), Baltimore County, MD

 

White Marsh Commerce Center I Business Trust

F.2

 

McLean Ridge I

 

8012 - 8020 Corporate Drive, Baltimore County, MD

 

McLean Ridge I Business Trust

F.3

 

McLean Ridge II

 

8002 - 8010 Corporate Drive, Baltimore County, MD

 

McLean Ridge II Business Trust

F.4

 

McLean Ridge III

 

7920 Corporate Drive, Baltimore County, MD

 

McLean Ridge III Business Trust

F.5

 

McLean Ridge IV

 

8098 Sandpiper Cir., Baltimore County, MD

 

McLean Ridge IV Business Trust

 

S-2-2


--------------------------------------------------------------------------------


 

F.6

 

White Marsh Commerce Center II (L)

 

9951 Franklin Square Drive (9951-9999 Franklin Sq.), Baltimore County, MD

 

White Marsh Commerce Center II Business Trust

G.1

 

Campbell Corporate Center I and Parcel A (.630 acres-Tax Parcel No.
14-2200005926)

 

4940 Campbell Boulevard, Baltimore County, MD

 

Corporate Center I Limited Partnership (Campbell Corporate Center I) and
Campbell Corporate Center I-2 Business Trust (Tax Parcel No. 14-2200005926)

G.2

 

Franklin Ridge III

 

9920 Franklin Square Drive, Baltimore County, MD

 

Franklin Ridge No. 3 Business Trust

G.3

 

7272 Park Circle Drive

 

7272 Park Circle Drive, Anne Arundel County, MD

 

Park Circle Equities, LLC

G.8

 

1.14 acres Tax Parcel No. 14-2000000284

 

Campbell Boulevard, Baltimore County, MD

 

White Marsh Business Center 2 Business Trust (Tax Parcel No. 14-2000000284)

G.9

 

Nottingham Centre

 

502 Washington Avenue, Baltimore County, MD

 

Nottingham Associates Limited Partnership

G.10

 

White Marsh Health Center

 

8114 Sandpiper Circle, Baltimore County, MD

 

White Marsh Health Center Limited Partnership, LLLP

G.12

 

White Marsh Hi-Tech I and II

 

4969 Mercantile Road (Bldg 1) 4979 Mercantile Road (Bldg 2) 4981 Mercantile Road
(Parking)

 

White Marsh Hi-Tech 1 Business Trust (49%) and White Marsh Hi-Tech 2 Business
Trust (51%)

 

Notes

1.  All are improved by buildings, except for those marked with an “L” which are
land only.

2.  Target shall own 100% of the ownership interests in each of the Property
Owners in the last column, except as shown below.

G.1.  Corporate Center I Limited Partnership shall be owned by Corporate Center
I, LLC (1% general partner), Acquiror OP (50% limited partner) and Target (49%
limited partner).  Target shall own 100% of Corporate Center I, LLC.  Target
shall also own 100% of Campbell Corporate Center I-2 Business Trust.

G.9.  Nottingham Associates Limited Partnership shall be owned by Nottingham
Center, LLC (1% general partner) Acquiror OP (43.7% limited partner) and Target
(55.3% limited partner).  Target shall own 100% of Nottingham Center, LLC.

G.10.  White Marsh Health Center Limited Partnership, LLLP shall be owned by
Sandpiper Limited Partnership (72.5% general partner) and Target (27.5% limited
partner).  Target shall own a 40% general partnership interest in Sandpiper
Limited Partnership and Acquiror OP shall own a 60% limited partnership interest
in Sandpiper Limited Partnership.

G.12.  Target shall own 100% of White Marsh Hi-Tech I Business Trust (which
shall own a 49% tenancy-in-common interest in White Marsh Hi-Tech property) and
Acquiror OP shall own 100% of White Marsh Hi-Tech 2 Business Trust (which shall
own a 51% tenancy-in-common interest in White Marsh Hi-Tech property).

S-2-3


--------------------------------------------------------------------------------


SCHEDULE 3

RETAIL PROPERTIES

Property

 

Address

 

Property Owner Immediately
Prior To Effective Time

Avenue at White Marsh Parking

 

8207 Town Center Drive, Baltimore County, MD

 

Retail Properties Business Trust

8019 Honeygo Blvd – groundlease – Bertucci’s

 

8019 Honeygo Blvd, Baltimore County, MD

 

Retail Properties Business Trust

8132 Corporate Drive – groundlease – Red Lobster

 

8132 Corporate Drive, Baltimore County, MD

 

Retail Properties Business Trust

4921 Campbell Blvd – groundlease – TGI Friday’s

 

4921 Campbell Blvd, Baltimore County, MD

 

Retail Properties Business Trust

4924 Campbell Blvd – groundlease – Johns Hopkins

 

4924 Campbell Blvd, Baltimore County, MD

 

Retail Properties Business Trust

4930 Campbell Blvd – groundlease – JHU – Phase 2

 

4930 Campbell Blvd, Baltimore County, MD

 

Retail Properties Business Trust

5302 Campbell Blvd – groundlease – McDonald’s II

 

5302 Campbell Blvd, Baltimore County, MD

 

Retail Properties Business Trust

4965-4967 Campbell Blvd – groundlease – Hilton Garden Inn

 

4965-4967 Campbell Blvd, Baltimore County, MD

 

Retail Properties Business Trust

5100 Campbell Blvd – groundlease – M&T Bank

 

5100 Campbell Blvd, Baltimore County, MD

 

Retail Properties Business Trust

5154 Campbell Blvd – groundlease – Chick-fil-A

 

5154 Campbell Blvd, Baltimore County, MD

 

Retail Properties Business Trust

5250 Campbell Blvd – groundlease – BP/Subway

 

5250 Campbell Blvd, Baltimore County, MD

 

Retail Properties Business Trust

5260 Campbell Blvd – groundlease – SunTrust Bank

 

5260 Campbell Blvd, Baltimore County, MD

 

Retail Properties Business Trust

5340 Campbell Blvd – groundlease – BCSB

 

5340 Campbell Blvd, Baltimore County, MD

 

Retail Properties Business Trust

5300 Campbell Blvd – groundlease – Lowe’s

 

5300 Campbell Blvd, Baltimore County, MD

 

Retail Properties Business Trust

5110 Campbell Blvd – groundlease – Panera Bread

 

5110 Campbell Blvd, Baltimore County, MD

 

Nottingham Square Business Trust

 

S-3-1


--------------------------------------------------------------------------------


 

 

Shoppes at Nottingham Square 1

 

5270 Campbell Boulevard, Baltimore County, MD

 

Shoppes at Nottingham Square Business Trust

Shoppes at Nottingham Square 2

 

5350 Campbell Boulevard, Baltimore County, MD

 

Campbell-Philadelphia Business Trust

White Marsh Plaza

 

District 14, Acct. No. 1900001897, Perry Hall Boulevard Baltimore County, MD

 

White Marsh Plaza Business Trust White Marsh Plaza Limited Partnership White
Marsh Plaza, LLC

The Avenue at White Marsh*

 

8101 Honeygo Boulevard, Baltimore County, MD

 

The Avenue at White Marsh Business Trust

 

Notes

1.  All are improved by buildings.

2.  NVI owns 100% of the ownership interests in each of the Property Owners in
the last column, except as shown below.

--------------------------------------------------------------------------------

*   NVI owns 100% of The Avenue at White Marsh Business Trust.  However, The
Avenue at White Marsh Business Trust owns only a 30% tenancy-in-common interest
in The Avenue at White Marsh.

S-3-2


--------------------------------------------------------------------------------


SCHEDULE 4

NPI EXCHANGE PROPERTIES

Property

 

 

 

 

 

Property Owner Immediately

Class

 

Property1

 

Address

 

Prior To Effective Time

D.1

 

Tyler Ridge II – Leasehold Interest

 

8007 Corporate Drive, Baltimore County, MD

 

Tyler Ridge II Improvements Business Trust

D.2

 

Tyler Ridge III – Leasehold Interest

 

7941 Corporate Drive, Baltimore County, MD

 

Tyler Ridge III Improvements Business Trust

D.3

 

Allegheny Parking Facility and
(Tax Parcel No. 09-0914652094) (L)

 

111 West Allegheny Avenue, Baltimore County, MD and 117 West Allegheny Avenue,
Baltimore County, MD

 

Allegheny Parking Business Trust

D.4

 

Campbell Building

 

100 West Pennsylvania Avenue, Baltimore County, MD

 

Campbell Building Business Trust

D.5

 

Royston Building

 

102 West Pennsylvania Avenue, Baltimore County, MD

 

Royston Building Business Trust

D.6

 

Lot 3A – In front of Residence Inn (L)

 

4960 Mercantile Road, Baltimore County, MD

 

Lot 3A Business Trust

D.7

 

Philadelphia Rd./Rt. 43 (28.53 acres) (L)
(Tax Parcel No. 11-1114066244)

 

Philadelphia Road, Baltimore County, MD

 

Philadelphia Road Business Trust

E.2

 

Riverwood Business Center

 

7150 Riverwood Drive, Howard County, MD

 

Riverwood Business Center Equity Affiliates, LLC

E.3

 

216 Schilling Center

 

216 Schilling Circle, Baltimore County, MD

 

Schilling 216 Investors, LLC

E.4

 

Ridgely’s Choice

 

8623 Ridgely’s Choice Drive, Baltimore County, MD

 

Ridgely’s Choice Business Trust

G.4

 

Schilling Center

 

222 Schilling Circle (222-224 Schilling Cir.), Baltimore County, MD

 

Schilling Center Equities, LLC

G.5

 

Professional Center I

 

7939 Honeygo Boulevard, Baltimore County, MD

 

Honeygo Limited Partnership I, LLLP

G.6

 

Professional Center II

 

7923 Honeygo Boulevard, Baltimore County, MD

 

Honeygo Limited Partnership II, LLLP

G.7

 

Professional Center III

 

8133 Perry Hall Boulevard, Baltimore County, MD

 

Honeygo Limited Partnership III, LLLP

 

S-4-1


--------------------------------------------------------------------------------


 

 

G.8

 

White Marsh Business Center

 

5020 Campbell Boulevard (WMBC I) 5022 Campbell Boulevard (WMBC II) 5026 Campbell
Boulevard (WMBC III) 5024 Campbell Boulevard (WMBC IV), Baltimore County, MD

 

White Marsh Business Center Limited Partnership (White Marsh Business Center)

G.11

 

Tyler Ridge I

 

8011 Corporate Drive, Baltimore County, MD

 

Tyler Ridge I Business Trust

 

Notes

1.  All are improved by buildings, except for those marked with an “L” which are
land only.

2.  NPI owns 100% of the ownership interests in each of the Property Owners in
the last column, except as shown below.

G.5.  Honeygo Limited Partnership I, LLLP shall be owned by Professional Center
I, LLC (1% general partner) and NPI (99% limited partner).  NPI shall own 100%
of Professional Center I, LLC.

G.6.  Honeygo Limited Partnership II, LLLP shall be owned by White Marsh
Professional Center II, LLC (1% general partner) and NPI (99% limited partner). 
NPI shall own 100% of White Marsh Professional Center II, LLC.

G.7.  Honeygo Limited Partnership III, LLLP shall be owned by Professional
Center III, LLC (1% general partner) and NPI (99% limited partner).  NPI shall
own 100% of Professional Center III, LLC.

G.8.  White Marsh Business Center Limited Partnership shall be owned by White
Marsh Business Center, LLC (1% general partner) and NPI (99% limited partner). 
NPI shall own 100% of White Marsh Business Center, LLC.  NPI shall also own 100%
of White Marsh Business Center 2 Business Trust.

S-4-2


--------------------------------------------------------------------------------


SCHEDULE 5

ASSUMED LOANS

Lender/

 

 

 

 

 

 

 

Origination Date/

 

Property Securing

 

 

 

Loan Balance

 

Loan Amount

 

Loan

 

Property Owner

 

December 1, 2006

 

State Farm Bank
6/24/2005
$6,000,000

 

Franklin Ridge IV
(Property C.5)

 

Franklin Ridge No. 4 Business Trust

 

$

5,884,138

 

State Farm Life Insurance Co.
7/28/2006
$6,000,000

 

7272 Park Circle
(Property G.3)

 

Park Circle Equities, LLC

 

$

5,966,778

 

State Farm Life Insurance Co.
4/30/2004
$6,042,655

 

Nottingham Center
(Property G.9)

 

Nottingham Associates Limited Partnership

 

$

5,631,974

*

 

--------------------------------------------------------------------------------

* This figure represents 100% of the outstanding loan balance at December 1,
2006 and the entire loan constitutes an Assumed Loan, even though a 43.7%
interest in the partnership will have been purchased pursuant to the PSA.

S-5-1


--------------------------------------------------------------------------------